 DARLINGTON MANUFACTURING COMPANY, ETC.241force or require Gordon Fields to enterinto an agreementprohibited by Sec-tion 8(e).BUILDING AND CONSTRUCTION TRADES COUNCILOF SAN BERNARDINO AND RIVERSIDE COUNTIES,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)PLASTERERSLOCAL #73,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office 849 SouthBroadway,Los Angeles 14, California, Telephone Number,Richmond9-4711,Extension 1031,if they have any question concerning this notice or compliancewith its provisions.Darlington Manufacturing Company; Roger Milliken;Deering,Milliken&Co., Inc.andTextileWorkers Union of America,AFL-CIO.Case No. 11-C.4-1071.October 18, 1962DECISION AND ORDEROn April 30, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent Darlington Manufacturing Company, herein referred toas Darlington, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter the General Counsel, Darlington, andthe Charging Union filed exceptions to the Intermediate Report andsupporting briefs.Darlington and the Charging Union also filedreply briefs, and Darlington requested oral argument.On Septem-ber 16, 1957, the Board heard oral argument in which the GeneralCounsel, Darlington, and the Charging Union participated.On December 16, 1957, the Boardissued anorder remanding thecase to the Trial Examiner for the purpose of taking "evidence withrespect to the single employer status of Respondent and related cor-porations."Pursuant to this order and afterissuanceof a complaintagainst the affiliated corporations, and Roger Milliken as an individ-ual, a further hearing was held before Trial Examiner Buchanan.On December 31, 1959, the Trial Examinerissuedhis SupplementalIntermediate Report, attached hereto, finding that Darlington and therelated corporations, herein referred to as Deering-Milliken, did notoccupy the status of a single employer.Thereafter the General Coun-sel and the Charging Union filed exceptions to the Supplemental In-termediate Report and supporting briefs.Darlington and Deering-139 NLRB No. 23. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilliken filed a brief in support of the Supplemental IntermediateReport.'During the hearing on remand the Trial Examiner had dismissedthe complaint as to Roger Milliken.On October 22, 1958, the Boardaffirmed the dismissal "upon the sole ground that the amendment ofthe complaint to the extent that it included Roger Milliken as anindividual Respondent went beyond the permissible scope of theBoard's Remand Order of December 16, 1957." On December 31,1958, the Regional Director issued a complaint against Roger Mil-liken alleging that Roger Milliken personally, and by and with Re-spondent Darlington and Respondent Deering-Milliken, committedunfair labor practices.On the same day the General Counsel movedto consolidate the complaint against Respondent Roger Milliken withthe prior complaint against Respondent Darlington.On March 11,1959, the Board denied the motion to consolidate the complaints.OnApril 9, 1959, a hearing was held before Trial Examiner Buchananupon the complaint as to Roger Milliken and on April 30, 1959, theTrial Examiner issued an Intermediate Report, attached hereto, rec-ommending dismissal of that complaint.Exceptions and briefs werefiled by the General Counsel, the Charging Union, and the Respond-ent, Roger Milliken.On January 11, 1961, the Charging Union filed a motion request-ing that the Board remand the case to the Trial Examiner for thepurpose of taking newly discovered evidence.On February 15, 1961,the Board granted the motion.On April 3, 1961, Deering-Millikenfiled a complaint in the District Court for the Middle District ofNorth Carolina requesting that the remand be enjoined and the casereturned to the Board.On April 28, 1961, the district court grantedthe requested relief?On October 13, 1961, the Court of Appeals forthe Fourth Circuit modified the order of the district court to permita limited remand of the case to the Trial Examiner.'On February 5,1962, a hearing was held pursuant to the remand permitted by thecourt and on March 23, 1962, the Trial Examiner issued his SecondSupplemental Intermediate Report, attached hereto.Exceptions andbriefs were filed by the General Counsel and the Charging Union andthe Respondent Deering-Milliken filed a brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed 4IThe Charging Union also requested oral argument as to this portion of the case. Thisrequest is hereby denied as the record,including the briefs,adequately presents the issuesand positions of the parties2193 F. Supp. 741.2 295 F. 2d 856'For the purpose of the first hearing, involving the liability of Darlington Manufactur-ing Company,the Union obtained supenas directed to various parties not respondents inthis case.Upon petitions duly filed the Trial Examiner revoked the Union's subpenas.The Union has excepted to the Trial Examiner's revocations of the subpenas,but, in its DARLINGTON MANUFACTURING COMPANY, ETC.243The rulings are hereby affirmed.The Board has considered the In-termediate Reports, the Supplemental Intermediate Reports, theexceptions and briefs, the oral argument, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thisDecision and Order.5In March 1956 the Charging Union initiated an organizationalcampaign among Darlington's employees that culminated in a Board-conducted election on September 6, 1956, which was won by the Union.Throughout the campaign Darlington's supervisors interrogated em-ployees as to their union activities 6 and made threatening statementsto the employees because of 'those activities.'At the same timeDarlington was also engaged in an extensive plant improvement pro-gram.8The day after the Union won the election Roger Milliken,Darlington's president. decided that he would recommend to Darling-ton's directors and stockholders that they close the plant.He testified:I felt that as a result of the campaign that had been conductedand the promises and statements made in these letters that hadbeen distributed [by the Unioii], that if we had had some possiblehope of achieving competitive ... [costs] . . . by taking advan-tage of new machinery that was being put in, that this hope haddiminished as a result of the election because a majority of theemployees had voted in favor of the union.Milliken thereupon called a special meeting of Darlington's board,of directors to be held on September 12, although ordinarily 10 daysto 2 weeks' written notice was given for directors' meetings.Thedirectors subsequently met in a. session that lasted only about 75 min-utes; they resolved to liquidate Darlington and to call a special meet-ing of stockholders to approve the proposal.Also on September 12theUnion asked Darlington for a bargaining conference but wastold to wait until after it was certified by the Board.'brief, the Union conditioned the exception upon a Hoard finding that the Respondent'sclosing of its plant w,is not caused by the employees' selection of the Union as theirbaigauung iepiesentatiiein view of the findings hereinafter made, the Union's exceptionto the Trial Examiner's revocations of the subpenas is deemed to be withdrawnThe General Counsel and the Union have excepted to the Trial Exaniinei'e handlingof various documents eul nutted as evidence at the first hearingIn some instances the"Trial Examiner admitted the documents as evidence, in others he excluded them In viewof the findings hereinafter reached, the Trial Examiner's ruling,, onthe aduussibllty ofthe disputed documents were not prejudicial6The record contains evidence of about 20 such instances of interrogation-There is evidence of about 30 threats made to employees daring the period of the,organizational campaign8Proin 1952 through '1956 the Respondent authorized about $723,000 forcanitai ex-pendituiesof that sum approximately $400,000 was actually spent between .lanuaiyand September 1950.0On the sane day Darlington filed objections to the conduct of the election.The Re-gional Director, on October8, issueda report onobjections recommending that they beoverruled and theUnion be certifiedDaihngton did not fileexceptions and the Boardissued a certification to the Union on October24, 1956.672010-63-vol 139-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe stockholders met on October 17 to consider a resolution whichrecited that the directors were recommending dissolution of the cor-poration because of "certain developments" that related to Darling-ton's operations.General Manager Oeland testified that Millikenidentified the "certain developments" as ". . . the recent election wherethe majority of the people in the plant . . . [were] . . . for the Un-ion ..." 10 South Carolina State Senator Mozingo, who was present atthe stockholders' meeting, gave uncontradicted testimony that Mil-liken opened the meeting with the statement "that on September 6,when [the employees] voted for a union that he decided to close themill."The stockholders approved the resolution to liquidate. Sen-atorMozingo testified, also without contradiction, that he had thefollowing conversation with Milliken after the meeting :... he said, "Well, you will probably get another industry herein Darlington," and I said, "How do you expect us to get anotherindustry when you are leaving a s[t]igma on us here that can'tbe erased ... Not only that, it is unfair because eighty-three per-cent of these people I am told have signed a petition to go backto work. . . ." He said, "As long as there are seventeen percentof the hard core crowd 11 here, I refuse to run the mill."Darlington had accepted no new orders from customers after thedirectors' meeting on September 12 but continued to operate the plantto fill the orders at hand.The Charging Union's representatives didmeet with Darlington's officials on November 7 and requested certainwage information, which Darlington never supplied.Darlingtondiscontinued productive operations on November 24 and sold the plantmachinery and equipment at auction on December 12 and 13, 1956.The 8 (a) (1) ViolationsThe Trial Examiner found that Darlington violated Section 8 (a)(1) of the Act by (a) interrogation of employees with respect to theiractivities in behalf of the Union, (b) statements (made before therepresentation election) that Darlington would close the plant if theemployees selected the Union as their bargaining agent, (c) state-ments (made after the directors' special meeting) that connected thedecision to close the plant with the employees' activities in behalf ofthe Union, and (d) encouragement of employees to sign the petition10 For the period following the directors'meeting, the record contains evidence of about25 statements by supervisors to employees to the general effect that the Union's electionvictory was responsible for the closing of the plant and would result in the blacklistingof the employees in their search for new jobs.There is also evidence that on eight occa-sions supervisors tried to convince employees to support a petition that was circulatingamong them to disavow the Union.11The witness subsequently elaborated on the "hard core crowd"and reported Milliken'sexpression as "hard core labor people." DARLINGTON MANUFACTURING COMPANY, ETC.245disavowing the Union that circulated after the election.The TrialExaminer did not set forth all the evidence supporting these findings.It is sufficient to state, however, that the evidence is overwhelmingand, to a large extent, uncontradicted.12Accordingly, we adopt theforegoing findings made by the Trial Examiner.13The 8(a) (3) ViolationOne of the majorissues inthis casewas raisedby Darlington'scontention that, as an employer, it had an absolute right "to go outof business for whatever reason it may choose, and regardless ofwhether union animosity may have contributed to the decision."However, Darlington has not relied exclusively upon this contentionas a defense to the charge that it violated Section 8 (a) (3).Darlington also advanced a more conventional defense to the Sec-tion 8(a) (3) charge; it claimed that the shutdown of its mill was dueto economic and financial factors. In its brief (at pages 15 through24)Darlington has listed eight so-called "economic" factors thatassertedly caused it to shut the plant. Six of them fit the traditionalconcept of "economic" factors.The remaining two asserted "eco-nomic" factors pertained to the employees' union activities ; one ofthem was termed "The TWUA Election."When an employer dis-charges its employees for selecting a union to represent them, the moti-vation is not "economic" in the sense contemplated by the Act-not-withstanding the employer's belief that it could not afford to payincreased wages that the union representative might demand.14Theoverall effect of Darlington's listing of the eight so-called "economic"factors is an admission that the employees' union activities were, inpart, the cause of its decision to close themill.15"Darlington has not seriously challenged the Trial Examiner's Section 8(a) (1) find-ingsAt page 48 of Its brief in support of exceptions,the Respondent has stated:"With respondent's corporate existence at an end, it seems particularly unrewarding todebate whether these circumstances constituted a violationof the Act.Reference is madeto these (8(a)(1)1 findings here only because of the manifest unfairness of assessing thecompany with liability for such acts and words of supervisors in the turbulent days follow-ing the announcement that the mill would close.To direct that respondent publish anotice that it will desist from further'interfering'of this kind is both futile and absurd."isWe do not pass upon any of the 8(a) (1) violations alleged besides those that theTrial Examiner found were supported by the record,because in the particular circum-stances of this case any additional findings of 8(a) (1) violations would be merely cumula-tive.Moreover,we do not adopt,or pass upon, the Trial Examiner's findings that:(1)unlawful statements made by Darlington's supervisors did not reflect declarationsby Roger Milliken;(2) a supervisor's request that an employee keep him Informed ofemployees'union activities and the surveillance of such activities by the supervisor arenot unlawful;(3) the supervisors'unlawful threats were not proof of such threats byRoger Milliken;(4) certain posters posted by Darlington did not constitute unlawfulinterference or threats;and (5) Darlington did not instigate circulation of the petitiondisavowing the Union.i4Industrial Fabricating,Inc., at al,119 NLRB 162.isDarlington has stated,at page 23 of its brief,that ". . . the election was responsiblefor the decision to call the meeting at which it was decided to recommend liquidation tothe stockholders... . 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner rejected Darlington's claim that all eight fac-tors contributed to Darlington's decision to close the mill; he foundthat Darlington's decision to shut the plant "would not have beenmade but for the protected organizational activities" of the employees.We agree. If Darlington's general behavior during the months thatpreceded the election did not reflect actual confidence in its businessfuture, it established, at the very least, the intention to continue as anoperating concern.The six truly economic factors were problems thathad faced Darlington over an extended period, and Darlington's plantimprovement program was specifically designed to overcome suchproblems.That program involved an expenditure of $400,000 in the9-month period preceding the election.Just 1 month before the direc-tors' special dissolution meeting, General Manager Oeland reporteda projected $40,000 loss to President Milliken, yet, despite such aserious and unpromising economic forecast, Milliken took no action toslow up the modernization program in any way. It was not until theemployees selected the Union as their bargaining representative thatDarlington's attitude toward its operations changed.With the elec-tion, the renovation program was discontinued ; the directors met assoon after the election as was possible for them; the directors' specialmeeting lasted just over an hour-barely time for the directors toitemize,much less to discuss, the six asserted economic factors thatcaused the plant closing.After the directors' meeting Darlington'ssupervisors told the employees that the election was the cause of themill shutdown ; and, at the stockholders' dissolution meeting, Millikenspecifically stated that he decided to close the mill when the employeesselected the Union as their bargaining agent.Moreover, even assuming, as the Respondent contends, that the sixgenuine economic factors as well as the employees' union activitieswere responsible for the closing of the mill, Darlington's action wasno less unlawful.lsA plant shutdown resulting in the discharge ofemployees that is partly due to employees' union activities constitutesan unfair labor practice."At this point we reach the fundamental issue noted above-whetheran employee has the absolute right to go out of business even if its19Contrary to Darlington,Mount HopeFmtshingCompany v. N L R B ,211 F 2d 365(C.A. 4), is irrelevanthereThe courtspecificallyfoundtherein that the employer's re-moval of a plant did not violatethe Act because the employees'unionactivitiesmerelyaccentuated the employer's preexisting lawful reasonsfor moving its plant and that theemployer'smove of its plant was motivatedby factors apart fromits employees' unionactivity.Darlington has, itself,distinguished this case fromMount Hopeby concedingthat the closing of Its plantwas partly attributable to the employees'selection of theUnion17N L.R B v. Jamestown Sterling Corp.,211 F.2d 725, 726(C A. 2), wherein the courtstated, "If employees are discharged partly because of their participation in a campaignto establish a union and partly because of some neglect or delinquency,there is nonethelessa violation of the NationalLabor Relations Act. . .See alsoN.L R B. v. WhctinMachine Works,204 F. 2d 883,885 (C.A. 1). DARLINGTONMANUFACTURINGCOMPANY, ETC.247reason for doing so is its employees'union activities.Section 8 (a) (3)provides :It shall be an unfair labor practice for an employer-(3) by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage ordiscourage membership in any labor organization ... .Darlington discriminated in regard to its employees' tenure of em-ployment by closing its plant-thereby discharging the employees-and, because the plant closing was the direct result of the employees'selection of the Charging Union as their collective-bargaining repre-sentative,Darlington's retaliation against the employees for theiractivities in behalf of the Union discouraged the employees' continuedmembership in the Union.'8Notwithstanding this uncomplicated,literal violation of Section 8 (a) (3) established by its conduct, Darling-ton contends its action was not unlawful.The Respondent has advanced several arguments to support its con-tention.The Respondent claims, first, that the South Carolina stat-,utes under which it was incorporated gave it the "absolute right volun ,Itarily to liquidate." 19If the South Carolina Code did contain sucha right, it could prevail only if not in conflict with the National LaborRelations Act.20But it is unnecessary to resolve whether there is aconflict between the South Carolina and the Federal statutes; theSouth Carolina Code did not give Darlington the absolute, unlimitedright to liquidate that is claimed.The code, considered in its entirety,provides, contrary to Darlington, that, in the event of a corporatedissolution, the corporate entity survives for the very purpose of con-tinuing the legal obligations that the corporation incurred before thedissolution or in the course of dissolution 21Darlington's second argument is that the shutting of the mill "effec-tively and finally terminated" the existing employer-employee rela-tionship, and that, thereafter, it was no longer an employer within19N.L.R B V. Jones 4 Laughlin Steel Corporation,301 U.S.1; Associated Press v.N.L.R.B,301 U.S. 103.1sCode of Laws of South Carolina,Section 12-641 (1952),provides that "All corpora-tions incorporated in this State..shall always have the right to go into liquidationand to wind up their affairs and dissolve by resolution of the stockholders representing amajority of capital stock. . . ."20 Joseph Garner, et at., t/a Central Storage and Transfer Company v.Teamsters,Chauf-feurs and Helpers Local Union No. 776(A.F.L ), 346 U.S.485, 500-501."We concludethat when federal power constitutionally is exerted for the protection of public or privateinterests,or both, it becomes the supreme law of the land and cannot be curtailed,circum-vented or extended by a state procedure.....Andsee Lloyd Weber et at.v. Anhe 8er-Busch,Inc,348 U.S. 468." Code of Laws of South Carolina, Section 12-644(1952),provides that any corporatedissolution under Section 12-641 (the provision relied upon by Darlington) "... shallnot bar an action for two years thereafter against any corporation or any of its mem-bers . .And Section 12-601 provides that "All corporations[that are dissolved]. 11shall be continued bodies corporate for the purpose of prosecuting and defending suits by11or against them. . . . 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of the Act 22 The Act does not state the specific char-acteristics of an "employer."The Act does, however, state that "Theterm `employee' shall include . . . any individual whose work hasceased as a consequence of, or in connection with, any current labordispute or because of any unfair labor practice. . . ."Darlington'sdischarged workers remained employees within the statutory defini-tion, and their employment relationship vis-a-vis their employer didnot terminate.23Moreover, Darlington did not dissolve into nothing-ness at the time it discontinued production operations on November 24.It continued to exist as a corporate entity under the laws of SouthCarolina; it liquidated fixed assets at auction in December 1956; ithas been distributing funds to its stockholders; and it has been vigor-ously defending this proceeding before the Board.Darlington also argued that the Board and the courts, in decidingNational Labor Relations Act cases, have established an employer'sabsolute right to go out of business.24All but one of the cases theRespondent relies upon to support this proposition are irrelevant oractually contrary to Darlington.Darlington has citedSeaboardPacking Company, 10'7NLRB 1295, but in that case the Board adoptedan Intermediate Report that stated ". . . the evidence does not . . .establish that the Respondent closed clown [its plant] and locked outits employees to avoid dealing with the Union."Darlington ad-vanced these pronouncements to support its position.The stockholders of Tupelo Garment Co., had the absoluteright to dissolve their corporation and the Board was withoutauthority to prevent this.[N.L.R.B. v. Tupelo Garment Com-pany, 122F. 2d 6031606 (C.A. 5).]a bona fide shutdown of a plant does not of itself constitutea violation of the Act . . .[The Atlas Underwear Company v.N.L.R.B., 116F. 2d 1020,1023 (C.A. 6).]Examination of these two cases shows that the citations were takenout of context.Tupelo,a contempt case, involved the issue whethernewly organized corporations were successors to the respondent; therewas no issue of the respondent's right to go out of business.The quo-21 This argument cannot apply to the discharges that Darlington effected before its lastday of production on November 24, 1956, because Darlington has otherwise conceded thatan employer does "not escape liability for unfair labor practices committed while it wasstill in business "The Respondent discharged its employees over a 6-week periodThuson October 13 it had about 510 employees, on October 20 about 460 employees, on Octo-ber 27 about 345 employees, and so on until November 24 when the Respondent dischargedthe last of its employees. Inasmuch as the Respondent was an employer with a workingstaff of employees up until the date it fired the last group of employees, even under theRespondent's contention, the employees fired before November 24 were discriminatorilydischarged.13 SeePhelps DodgeCorp.v.N.L.R.B.,313 U.S. 177, 190-191.u Darlington has conceded that Board and court decisions establish violations of Sec-tion 8(a) (3) by employers that move or temporarily close their plants because of anti-unionconsiderations DARLINGTON MANUFACTURING COMPANY,ETC.249tation from theAtlascase is taken from the context of the decision inN.L.R.B. v. Asheville Hosiery Company,108 F. 2d 288 (C.A. 4), inwhich the Fourth Circuit stated more fully at page 293:... while a bona fide shutdown of a plant does not constitute aviolation of the Act, a shutdown not made in good faith, and in-tended to discourage unionization is illegal.There is one decision that, at first glance, lends considerable supportto Darlington's claim that it could shut its plant for discriminatoryreasons.In view of its importance to Darlington's defense, we reciteat this point the entire portion of that decision on which Darlingtonhas relied.InN.L.R.B. v. New Madrid Manufacturing Companyand Harold Jones d/b/a Jones Manufacturing Company,215 F. 2d908, 914 (C.A. 8), the Eighth Circuit said:But none of this can be taken to mean that an employer doesnot have the absolute right, at all times, to permanently close andgo out of business, or to actually dispose of his business to another,for whatever reason he may choose, whether union animosity oranything else, and without his being thereby left subject to aremedial liability under the Labor Management Relations Actfor such unfair labor practices as he may have committed inthe enterprise, except up to the time that such actual and perma-nent closing or true and bona fide change in ownership has oc-curred.No one can be required to stay in private business, andno one can be prevented from permanently closing or abdicat-ingly selling such a business.And the Act affords no basic onwhich to order a person to reinstate employees in a business whichhe has, with plain finality, put out of existence, or which he hasactually disposed of to another, and as to which he neither inlaw nor in fact possesses any power over the operations of hissuccessor, either of management right in general or of labor-relations control in particular.Cf.Southport Petroleum Com-pany v. N.L.R.B.,315 U.S. 100, 106.No more, in our opinion,can the Act be said to contain any basis to assess remedial back-pay against such a person, beyond the date of his permanent clos-ing or abdicating sale of the enterprise.Reference to the entire decision in theNew Madridcase shows thatthe court agreed with the Board's findings that New Madrid's shut-down of a plant violated Section 8(a) (1), (3), and (5) of the Act.The court overruled, however, the Board's finding that New Madrid'ssubsequent sale of the plant failed to rescind New Madrid's actualcontrol over it.The Eighth Circuit also rejected the Board's conclu-sion that New Madrid and its successor (Jones) were jointly liablefor correction of the unfair labor practices that New Madrid, alone, 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad committed before the plant sale. In thus reversing the Board,the court noted that New Madrid had decided not to reopen the plantafter an audit showing that the plant had lost money.The court com-mented that in some circumstances a successor to a business is liablefor the unfair labor practices of his vendor and followed with theabove-recited paragraph, which cut off New Madrid's responsibilityfor remedying the unfair labor practices at the point of the plantsale.The court went on to hold successor Jones liable for the rein-statement of the employees that New Madrid had discriminatorilydischarged.Accordingly, the legal conclusions that the court reached were con-trary to the court'sobiter dictumthat an employer can permanentlyclose a business "for whatever reason he may choose, whether unionanimosity or anything else."The court found that New Madrid'smill shutdown with its concomitant discharge of employees violatedSection 8(a) (3) of the Act. Indeed, the court issued an order re-quiring the reinstatement of the discharged employees; such rein-statement order could be made only in the case of unlawful discharge.Moreover, Darlington's interpretation of the Eighth Circuit's decisionattributes to the court the overruling of his own earlier decisions,25even though the statutory right of an employer to close a plant per-manently was not in issue and was not briefed by any party. In thecircumstances we are loath to accept the Respondent's interpretationof the circuit court's intendment in theNew Madridcase.We viewthe above-quoted paragraph as part of the court's concern with theremedy in a case wherein the court otherwise found that New Madrid,in a bona fide transaction, sold its plant to Jones. In any event, ifDarlington has correctly interpreted the court's meaning, we respect-fully disagree.There is no decided case directly dispositive of Darlington's claimthat it had an absolute right to close its mill, irrespective of motive.We are convinced, however, that relevant Board and court decisionsreject Darlington's view. It has been decided by the Supreme Court,for example, that an employer violated Section 8(3) of the Act bythe wholesale discharge of all the employees on its boat because theywere members of a particular union?s In a case very similar on itsfacts to the instant case the Fourth Circuit found that an employer25See, for example,NL.RB. v. National Garment Company,166 F. 2d 233(CA. 8),wherein the court, in rejecting the Respondent's argument that the discharge of all itsemployees was not discrimination,stated at page 238,"They discriminated against allemployees by treating them differently than they would have treated them had some of11 ;them not joined the union within the plain intendment of Section 7 and 8(1) (3) . . .Williams Motor Company v.N.L R.B ,128 F.2d 960(C A. 8), wherein the EighthCircuitfound that an employer's permanent discontinuance of a department violated Section 8(3).x N.L.R B. v, Waterman Steamship Corporation,309 U.S. 206.The court stated atpage 219, "And employees...have a right guaranteed by the Act that they will not bedismissed because of affiliation with a particular union." DARLINGTON MANUFACTURING COMPANY, ETC.251violated Section 8(a) (1) and (3) by shutting its mine after threaten-ing to do so because of his employees' union activities.27Inanotherinstancethe Third Circuit held that an employer whichclosed oneof its plants because of opposition to its employees' union activitiesviolated Section 8(a) (1), (3), and (5) of the Act28And the EighthCircuit upheld a finding that an employer which discontinued one ofits departments in retaliation for its employees' activities in behalfof a union violated Section 8 (3).11In summary, Section 8(a) (3) literally proscribes Darlington's clos-ing of its business in retaliation for the employees' selection of theUnion as their bargaining representative; Darlington has failed toadvance any substantial reason for excepting its conduct from theoperation of Section 8(a) (3); and, incasesfactually similar to thisone, employers charged with violating Section 8 (a) (3) have beenfound guilty thereof. In addition, Darlington's conductwas con-trary to the fundamental spirit and purpose of the statute.Darling-ton's threat to close its mill if the Union became the bargaining repre-sentative of its employees is a classical example of a violation of Sec-tion8(a) (1) 30As noted above, a partial effectuation of Darlington'sthreat-such as a temporary closing of the mill, or a discharge of somebut not all of the employees-would have violated Section 8(a) (3).Yet Darlington would have this Board find that total effectuation ofthe threat-the permanent closing of its mill with the concomitant dis-charge of all its personnel-did not violate the Act. In other words,under Darlington's contention an employer with a staff of 100 em-ployees violates Section 8(a) (3) if he discriminatorily fires 50 or75 or even 99 of his 100 workers, or if he temporarily laysoff all ofthem, but, if he retaliates against them, for their union activities bypermanently discharging all of them, the finality of his conduct wouldmake it lawful.The argument is self-defeating.The preamable of the amended Act provides, in part :It is hereby declared to be the policy of the United States toeliminate the causes of certain substantial obstructions to the freeflow of commerce and to mitigate and eliminate these obstruc-tions when they have occurred by encouraging the practice andprocedure of collective bargaining and by protecting the exercisen N.L.R.B. v. NormaMining Corporation,et al.,206 F.2d 38(C.A. 4) ; the finding re-lated to respondentWard.See alsoN.L R.B. v. JosephStremel d/b/a Crow Bar CoalCompany,141 F. 2d 317, 318 (CA. 10), in which thecourt said,"A shut-down or lock-out of employeesfor the purposeof discouragingmembershipin a labor organization con-stitutes discrimination within Section 8(3) and(1) of the Act."28N.L R B v. Sam Wallick, at at., d/b/a Wallick&Schwalm Company,et at.,198 F. 2d477 (C.A. 3).See alsoTown&Country Manufacturing Company, Inc,atal.,136NLRB 1022.21WilliamsMotorCompanyv.N L.R.B.,128 F. 2d 960(C.A. 8).30 See, amongothercases,Audubon Cabinet Company, Inc., etat,, -117NLRB861, 863;J.H. Rutter-Rem Manufacturing Co., Inc,115 NLRB 388, 389. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDby workers of full freedom of association, self-organizations, anddesignation of representatives of their own choosing, for the pur-pose of negotiating the terms and conditions of their employmentor other mutual aid or protection.The "policy of the United States" is to mitigate and eliminate ob-stacles to the free flow of commerce "by encouraging the practice andprocedure of collective bargaining" and by protecting workers in theexercise of their right to organize and to select a bargaining repre-sentative.On the other hand, Darlington's policy, as evidenced byits conduct, is directly contrary to that prescribed by the statute.Once the employees had exercised their statutory right of selectingthe Union by the process prescribed by the statute-the Board elec-tion-Darlington destroyed the possibility of collective bargaining byshutting its plant.Darlington is mistaken in its claim that by goingout of business and permanently reducing "the free flow of commerce"the statute made lawful its discharge of employees for their engage-ment in organizing activities.Congress has taken from employersthe right to discharge employees for engaging in protected activities.The withdrawal of this right is absolute and unequivocal.We find, in conclusion, and for the foregoing reasons that Darling-ton's closing of the mill, with its concomitant discharge of employeesviolated Section 8 (a) (3) and (1) of the Act.There is, moreover, independent reason for rejecting the contentionthat Darlington had an absolute right to close down its mill and dis-charge its employees.As will appear below, Darlington was butone constituent part of a single entity, consisting of Deering, Millikenand Co., Inc., and its affiliated corporations.Thus we have here theclosing of a single plant of the several in one entity because of unionactivity, conduct clearly proscribed by the Act "The 8 (a) (5) violationThe Trial Examiner found that Darlington's violations of Section8(a) (3) "were so complete as to discourage and ultimately thwart theUnion from pursuing its right to bargain" and werea fortioriviolativeof Section 8(a) (5). In his opinion "as it is discriminatory againstits employees, so does it constitute a refusal to bargain for an employer,on the basis of a union's campaign propaganda, oral and in writing,concerning improved working conditions and greater pay, to anticipatedemands and compulsion to grant such demands, and therefore toterminate its operations and avoid bargaining."The Trial Examineralso found that Darlington's refusal to furnish the Union with wageand related bargaining information independently violated Sectiona'N.L.R.B. v. Norma Mining Corporation,et al.,206 F. 2d 38, 41-42(CA. 4). DARLINGTON MANUFACTURING COMPANY, ETC.2538(a)(5).11We adopt these findings of the Trial Examiner.We findfurther that Darlington's refusal to bargain collectively with respectto the employees' tenure of employment was in derogation of theUnion's status as the majority representative of the employees.The RemedyThe Trial Examiner recommended that Darlington cease and desistfrom committing further unfair labor practices and that Darlingtonpublish notices to that effect in local newspapers.He also recom-mended, "dependent on resumption of operations," that Darlingtonbargain collectively with the Union and offer reinstatement to thediscriminatorily discharged employees.Although the Trial Exam-iner found that "an injury cognizable by law has occurred" and that"there can be a decision to compensate" the discriminatees,33 he didnot recommend the payment of backpay to them.We adopt the Trial Examiner's recommendations as to remedy tothe extent that they require Darlington to cease and desist from com-mitting unfair labor practices, require Darlington to post notices innewspapers, 14 and direct Darlington to bargain collectively with theUnion and to reinstate the discriminatees in the event Darlington,at some time, recommences operations."'The Trial Examiner refused to require direct mailing of noticesto employees, asserting that such a measure would be punitive.Wedo not agree.Direct mail may be the only way by which some ofDarlington's former employees can learn of the Board's Decision andOrder in this case, inasmuch as some of them may have left thegeographical area covered by the newspapers that will carry the notice.Accordingly, we shall order Darlington to mail copies of the noticeto the last known address of each discriminates 3182 In the absence of specific exception we adopt the Trial Examiner's finding that Darling-ton's initial unlawful refusal to bargain with the Union occurred on September 12, 1956.We do not adopt the Trial Examiner's finding,in effect, that Darlington's violations ofSection 8(a) (1) were not relevant to Darlington'sbona fidesin refusing to bargain withthe Union;nor do we adopt his finding that the Union's last request for bargaining in-formation may have been"made with an eye to negotiating with prospective purchasers"of Darlington's plant.13 The Trial Examiner otherwise stated,however,that the payment of backpay "wouldreflect a punitive aspect "u In the absence of a permanent plant location where notices can be posted, we findthismethod of posting proper.Southland Manufacturing Company,94 NLRB 813, 817;The Russell Manufacturing Co., Incorporated,et at.,82 NLRB 1081,1088, enfd. in thisrespect 187 F. 2d 296(C.A. 5) and 191 F. 2d 358(C.A. 5).Contrary to Darlington,this form of notice posting is consistentwithN.L R B.v.Reynolds Corporation,155 F. 2d679 (C.A. 5),wherein the court refused merely to require posting of notices at a non-operating plant site.85We do not agree, however, with the Trial Examiner's statement that there was "noclaim that the sale[of the Respondent's assets] was not tobona fidepurchasers for value."SON.L.R.B. v. American Laundry Machinery Co.,152 F. 2d 400, 401 (C.A.2) ; N.L.R.B.v.Sunbeam Electric ManufacturingCo., 133 F 2d 856, 861(C.A. 7). 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner refused to recommend backpay for the ap-proximately 500 employees unlawfully discharged by Darlington be-,cause, in his opinion, there was no record proof that Darlingtonwould have continued to operate the plant absent the employees' unionactivities and because he deemed controlling the court opinion in theMount Hopecase 37We do not agree with the Trial Examiner that it was necessary forthe record affirmatively to show that the Respondent would have con-tinued to operate its plant, absent unlawful motivation, in order towarrant a backpay award.Any uncertainty as to the continuedoperation of Darlington's plant-based on some reason other thanitsunlawful retaliation against the employees-is a matter to bedetermined at the compliance stage of the Board's process.Thebackpay remedy obtains where there is an unlawful discharge of em-ployees.In the event a respondent liable for backpay has a super-seding lawful reason for terminating its backpay liability, that re-spondent has the privilege to establish that fact at the compliancestage of a proceeding. In like manner, the Respondent herein wouldhave the opportunity, if necessary, to reduce its backpay liability byshowing that, as of a particular date, it would have closed its plantor laid off some dischargees even if the employees had not voted forthe Union.38We also find that the Trial Examiner improperly reliedupon the Fourth Circuit opinion inMount Hope.The court reversed,on the merits, a Board finding that the respondent had violated Sec-tion 8 (a) (3) ; accordingly, the court had no remedy to pass upon inMount Hope.We are convinced that a backpay award is essential in this case torectify Darlington's fundamental violation of Section 8(a) (3).TheBoard has wide discretion in directing a backpay award under Sec-tion 10(c) of the Act; 39 Darlington's discontinuance of its businessdoes not terminate the Board's authority in this regard 40 "The merefact that an employer may cease to do business certainly does not3'Mount Hope Finishing Company v.N.L.R.B.,211 F.2d 365(CA. 4).The recorddoes not supportthe TrialExaminer's findingthat the "GeneralCounsel and the Unionhereappear to have accepted the Court's decision"inMount Hope.se In any event the Trial Examiner's finding thatthe record establishesthatDarlington'smill would not have closed but forthe employees' union activitiesgives rise to the pre-sumption that Darlington would have continuedto operate the millabsent that unionactivity.'VirginiaElectricPower Company v.N.L R B.,319 U S. 533;Phelps Dodge Corp, v.N.L R B.,313 U.S. 177.auN.L.R.B v. S.W. Dixon d/b/a U.STrailerManufacturing Company,184 F. 2d 521(C.A. 8), wherein the court distinguishedN.L.R B. v. GraceCompany,184 F. 2d 126(C.A. 8), acase relied upon by Darlington,because, unlike theDixonand instant cases,theGracedecision did not involve reimbursement for loss of wages. See alsoN.L.R.B. v.Caroline Mills, Inc.,167 F.2d 212(C.A. 5). DARLINGTON MANUFACTURING COMPANY, ETC.255end the public interest involvedin seeingthat a backpayaward underthe Act is satisfied.7 41The unusual circumstances of this case, however, have made it morethan ordinarily difficult to decide on the period that the backpay awardshould cover.The Darlington plant has been closed and there is noimmediate prospect that it will be reopened.The Board's remedy ofreinstatement with backpay to run until such timeas reinstatementhas occurred, which is the Board's customary remedy where an em-ployer has discriminatorily discharged his employees, is thus whollyimpractical where the closed plant only is taken into consideration.Yet the approximately 500 discharged employees, thrown into theranks of the unemployed in a very small city,42 would suffer severelyfrom the closing of the plant. It is reasonableto assumethat theseemployees would have continued in their employment indefinitely,particularly in view of the large sums spent and allocated for modern-ization of the mill. In order to restore "the situation,as nearly aspossible, to that which would have obtained but for the illegal dis-crimination,"43weshall therefore order the Respondent, Darlington,to provide backpay until the discharged employees are able to obtainsubstantially equivalent employment 44Were Darlington a single entity the remedy above would providethe only practicable solution although this limited redress for the un-fair labor practices found is clearly inadequate.The extended sup-plemental hearings were held in order to determine whether or notDarlington occupied a single employer status with Deering-Millikenand its affiliated corporations.The Trial Examiner found thatDarlington did not occupy such a status.We do not agree. It isnow well established that for two or more legal entities to constitutea "single employer" for purposes of assessing liability for unfair laborpractices it must be shown that there was a sufficient degree of commonownership and common control of labor relations and operations sothat it may be said that they are engaged in a common enterprise 45In our opinion the evidence fully supports a finding that Darlingtonand Deering-Milliken and its affiliated corporations meet this test.The "common ownership" necessary for such a finding is amplydemonstrated by the stockownership shown in the stipulation entered41N.L.R.B. v. Killoren,Trustee in Bankruptcy of Hamilton Brown ShoeCo., 122 F. 2d609 (C.A. 8) ;see alsoWaterman Steamship Corporationv.N.L.R.B.,119 F. 2d 760,763 (C.A. 5).42The 1960 census shows that Darlington had a population of 6,710.93Phelps Dodge Corp.v.N.L.R.B.,313 U.S. 177, 194.44 If, however, the.employees are placed on a preferential hiring list at other Deering-Milliken mills, which,as will appear below, occupy a single employer status with Darling-tion,we shall toll backpay as of the time they are placed on such list.45Dearborn Oil andGasCorporation,et al.,125 NLRB 645, 647;Editorial "El Im-parcial," Inc.,123 NLRB 1585, 1593, enfd. 278 F. 2d 184 (C.A. 1) ;Combined CenturyTheatres, Inc.,120 NLRB 1379, 1380-1381. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto among the parties.Thus the Milliken family owns, eitherthrough direct stockownership or through ownership of corporationsholding stock, at least 66 percent of the stock of Darlington. In simi-lar fashion the Milliken family owns a majority of the stock of Deer-ing-Milliken and Cotwool and from 88 to 55 percent of all of the affil-iated corporations.Such stockownership clearly satisfies the Board'srequirements for a finding of "common ownership." 4sThat "common ownership" here constituted something more thanthe mere holding of the stock is shown by the identity of the officersand directors elected pursuant to such ownership and their effectuationof corporate changes when the occasion demanded. Thus RogerMilliken was president of all of the corporations except the LaurenMills.In like vein a majority of the directors of each corporation,with one exception, are members of the Milliken family.And, asillustrated by the merger of Cotwool and Deering-Milliken, treatedmore fully in the Supplemental Intermediate Report, the Millikenfamily could and did eliminate corporate lines where circumstancesmade such action advantageous.From this evidence we can only con-clude the Milliken family had, and exercised, its ownership over allof the corporations which constituted the Deering-Milliken complex.In the "crucial area" of common control over labor relations'41 it islikewise clear that the Board's standards are met.Roger Milliken,the president of all of the corporations save one, exercised ultimatecontrol over the labor relations of all of the corporations.Thus hereceived reports from each of the mills as to progress in reducing thenumber of jobs, the pay raises given, hours worked, and job assign-ments, was asked for approval of various personnel actions, and madesuggestions as to the hiring of personnel.More important, however,was Roger Milliken's participation in the area having the greatest im-pact on labor relations-the area of collective bargaining.Thus hecirculated a memorandum and editorial which was obviously intendedas a primer to the managers of the mills in combating union organiza-tion.During the organizational campaign his pervasive influence wasdemonstrated by the statements of supervisory employees that RogerMilliken would close the plant rather than permit its unionization.Moreover, it was Roger Milliken who, with the approval of his family,decided to close the plant, admittedly because the employees had exer-cised their rights under the Act and selected the Charging Party astheir representative.And finally it was Roger Milliken who told a"EcustaPaperCorporation,et al.,66 NLRB 1204, 1212;CalcasieuPaper Co, Inc.,et as.,99 NLRB 794,802, enfd. 203F. 2d 12 (CA 5) ; cfThe Danspur Company, Inc,et al,114 NLRB 40, 41-42; A 3f.Andrews Company of Oregon, et al,112 NLRB 626,628-629;SomersetClassics,Inc,etal,90 NLRB 1676, 1688, enfd. 193 F 2d 613(C.A. 2) ;FederalEngineering Company,Inc,60 NLRB592, enfd asmod. 153 F. 2d233 (C.A. 6).47Dearborn Oil and Gas Corporation,et at, supra;MonsieurHenri Wines, Ltd,44NLRB 1310, 1314. DARLINGTON MANUFACTURING COMPANY,ETC.257stockholder and director that he would not operate the mill so long asthere was"seventeen percent of the hard core"labor people remainingin the mill.From the above evidence,we conclude that Deering-Milliken, pri-marily through the person of Roger Milliken,exercised control overthe labor relations of all of the corporations,including Darlington.Although the details of day-to-day personnel relations may have been,of necessity,conducted at the mills,it is manifest that the major de-cisions were exclusively in the hands of Roger Milliken.Under suchcircumstances it is clear that Deering-Milliken must assume responsi-bility for control of Darlington's labor relations.There is abundant evidence that Deering-Milliken exercised eventighter control over the operations of the other corporations.It exer-cised complete control over their sales.The head ofDeering-Milliken'stax department was an officer of each of the mills and as such super-vised all tax matters for the mills.The tax department concerneditself with the accounting procedures,vacation plans, incentive com-pensation contracts for supervisors,and reviewed the drafts of min-utes of stockholder and directors'meetings.Deering-Milliken's in-surance department handled all insurance for the mills.Financialreports were rendered by the sales department.And other officers ofDeering-Milliken also participated in the details of the operations ofthe othercorporations.Control was also exercised through the Deering-Milliken ServiceCorporation.Thus the purchasing department made all purchasesof equipment and machinery for all of the mills.The cotton purchas-ing department purchased all the cotton used by the mills, specified theproper mix of cotton for the production of particular kinds of cloth,and disposed of waste cotton.The fiber quality control and researchdepartment advised the mills on the methods of getting the maximumefficiency from raw material, equipment,and personnel.The engi-neering department performed similar services with respect to build-ings and the physical plant.And the placement departmentoversawthe hiring of supervisory-trainees.Roger Milliken himself participated fully in the operations of themills.Regular reports regarding operations were rendered to him.He required the mills to inform him of their capital expenditures andreport on their success in job reductions.He, in turn, informed themills on"policy"with respect to revealing information to competitorsand payroll deductions for charitablepurposes.The many memo-randums emanating from Roger Milliken were addressed to all of themills, not to the individual mill.In short, Roger Milliken exercisedclose control over all of the mills alike in the entire Deering-Millikengroup.We are therefore convinced that Deering-Milliken exercised 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficientcontroloverthe operationsof all ofthe mills tomeet thetestsutilized by the Board.Aside from the evidence set forth above, with respect to the indi-vidual factors demonstrating that the Deering-Milliken group of cor-porations were one enterprise there is much which persuades us thatDeering-Milliken and the corporations so considered themselves. Inthe many documents which form part of the record in this case re-peased referencesare found to "our organization" ; "Deering-MillikenMills"; "Deering-Milliken Group"; and "The Company." In describ-ing movementsfrom one millto another the word "transfer" wasutilized.In the booklet published by Deering-Milliken entitled,"Fabric Magic By Milliken," there are repeated references to the"Milliken Mills," the "Milliken Operations," "Mills with Milliken,""Milliken's own industrial engineers," and statements such as "youmade the mill grow like this-1865 one mill; now 29 mills." Suchreferences are consistent only with the existenceof a single, integratedenterprise.Although we have thus found that Deering-Milliken and its affili-ated corporations, including Darlington, constitutea single employerresponsible for the unfair labor practices committed, the question re-mainsas to what remedy is appropriate.As Deering-Milliken andthe affiliated corporations occupy a single employer status with Dar-lington, we shall, of course, make them liable for backpay to the sameextent as we have heretofore directed with respect to Darlington.Unlike Darlington, however, Deering-Milliken and the affiliated cor-porations48 still exist.It istherefore possible thateven inthe event Darlington does notresume itsoperations so as to enable the discharged employees to bereinstated there, the job rights of these discharged employees maystill be afforded a measure of protection.We direct, therefore, thatin the event the Darlington plant is not reopened, Deering-Millikenshall offer employment to the discharged employees, if they desire, inits other mills in South Carolina or adjacent States without prejudiceto their seniority and other rights and privileges, to the extent thatpositions are available in such plants.Available positions shall bedistributed among the discharged employees in accordance withDeering-Milliken's usual method of operation under curtailed produc-tion,without discrimination against any employee because of unionaffiliation or activities, following the system of seniority, if any, cus-tomarily applied by Deering-Milliken.However, in order not toinjure innocent third persons presently employed in the other mills,we shall not require that such persons be dismissed or otherwise prej-48 Since it appears from the record that Deering, Milliken & Co., Inc , was merged withCotwool Manufacturing Company into a third corporation, Deering, Milliken, Incorporated,we shall make our order also run against the last-named corporation. DARLINGTON MANUFACTURING COMPANY, ETC.259,udiced in order to carry out the reinstatement ordered herein.Anyremainingdischarged employees for whom no work is available underthe foregoing arrangement shall be placed upon a preferential hiringlist, and shall thereafter, in accordance with such list, be offered em-ployment in their former or substantially equivalent positions as suchemployment becomes available and before other persons are hired forsuch work 49We shall also order the Respondent Deering-Milliken to offer to,pay employees the travel and moving expenses entailed in movingtheir families and household effects to other mills in the event em-ployees accept such offers of reinstatement.'('It has been found that the Respondents Darlington and Deering-Milliken violated Section 8 (a) (5) and (1) of the Act by refusing to.bargain in good faith with the Union as the exclusive representativeof the employees in the Darlington mills.As we have indicated abovein our discussion of the remedial action to be taken by RespondentDarlington, it is impossible for us to accord to the Union the bar-gaining rights which normally attach to a Board certificationunless.the Darlington plant is reopened.Absent that contingency, how-ever, we shall partially restore those rights by requiring RespondentDeering-Milliken to bargain with the Union for the purpose of reach-ing an agreement as to the mode of operation of the preferential hiring-lists,and as to the terms and conditions under which the formeremployees of the Darlington mills may, if they desire, obtain employ-ment at other mills in South Carolina and adjacent States 81With respect to the liability of Roger Milliken, as an individual,,we do not believe the charge filed against ". . . Roger Milliken, Presi-dent, ..." is sufficient to support a complaint against Roger Millikenas an individual.Section 10(b) has long been regarded by the Boardand the courts as a statute of limitations and the test of the sufficiencyof a petition to toll the running of such a statue has been stated to be(2Moore's Federal Practice, 2d ed., sec. 4.44, p. 1042) :Whether on the basis of an objective standard, it is reasonableto conclude that the plaintiff had in mind a particular entity orperson, merely made mistake as to the name, and actually servedthe entity or person intended; or whether plaintiff actually meantto serve and sue a different person.Here there is no cogent evidence that the Charging Union erred innaming Roger Milliken in his capacity as president of Darlington.The charge clearly names Roger Milliken as president, an office inwhich he served at the time, and there is no evidence that any other40 Sidele Fashions,Inc., etal, 133 NLRB 547, enfd.305 F. 2d 825(C.A. 3).60 Sidele Fashions,Inc., at al., supra.m Cf. Brown Truck and Trailer Manufacturing Company,Inc.,106 NLRB 999, 1003.672010-63-vol. 139-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson of this name served the other Respondents in any capacity.The charge itself, although filed against two entities and Roger Mil-liken, president, speaks in the singular of the "employer" and thusdoes not suggest that Roger Milliken, individually, was regarded asan employer separate and apart from his position as president.Theoffer of proof by the Charging Union at the first hearing which ledto the remand for determination of the single employer status ofDarlington and Deering-Milliken also indicates that Roger Millikenwas charged, as president, because in that capacity he served as aconnecting link between the various corporations.Applying an ob-jective standard we conclude that it was intended to charge RogerMilliken in his representative capacity as president and not as anindividual and that the charge will therefore not support thecomplaint.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents :A. Darlington Manufacturing Company, Darlington, South Caro-lina; Deering-Milliken & Co., Inc., New York, New York; and Deer-ing,Milliken, Incorporated, New York, New York; their officers,agents, successors, and assigns, shall, jointly and severally:1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, AFL-CIO, as the exclusive representative of all the em-ployees in the unit found appropriate by the Board, with respect torates of pay, wages, hours of employment, and other conditions ofemployment.(b)Discouragingmembership in TextileWorkersUnion ofAmerica, AFL-CIO, or in any other labor organization of their em-ployees, by a plant closing and by discharging their employees, or bydiscriminating in any other manner in respect to their hire and tenureof employment or any term or condition of employment.(c)Threatening to close down an operation or to blacklist the em-ployees if they select a union as their collective-bargaining representa-tive, interrogating the employees concerning union membership andactivities in a manner constituting a violation of Section 8(a) (1) ofthe Act, supporting a petition disavowing Textile Workers Union ofAmerica, AFL-CIO, as the collective-bargaining representative of theemployees, or ascribing the closing of the plant to the employees'union activities.(d) In any other maner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist TextileWorkers Union of DARLINGTON MANUFACTURING COMPANY, ETC.261America, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, in the event that the Respondents resume opera-tions at Darlington, South Carolina, bargain collectively with TextileWorkers Union of America, AFL-CIO, as the exclusive representativeof the employees in the unit found appropriate by the Board, and em-body in a signed agreement any understanding reached.(b)Make whole all the employees who were on the payroll onOctober 13, 1956, for any loss of pay suffered by reason of the dis-crimination against them, and offer employment to all those employ-ees, in the manner set forth in the section herein entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary for determination of the amounts of back-pay due under the terms of this Order.(d)Advertise once each week for 8 weeks in the News and Press,Darlington, South Carolina, and in the Florence Morning News,Florence, South Carolina, and mail to the last-known address of eachemployee on the payroll on October 13, 1956, copies of the attachednotice marked "Appendix A." sa Copies of such notice shall be fur-nished by the Regional Director for the Eleventh Region and shallbe duly signed by the Respondents' representatives.(e)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.B. Deering, Milliken & Co., Inc., and Deering, Milliken, Incorpo-rated, shall take the following affirmative action, in addition to thatset forth above, which the Board finds will effectuate the policies ofthe Act :1.Bargain collectivelywith the TextileWorkersUnion ofAmerica, AFL-CIO, to the extent required, with respect to the re-instatement of their employees in the manner set forth in the sectionherein entitled "The Remedy."52 Inthe event that the Board's Order is enforced by a decree of a United States Courtof Appeals, the notice shall be amended by substituting the words "Pursuant to a Decree,of the United States Court of Appeals, Enforcing an Order" for the words "Pursuant toa Decision and Order." 262DECISIONSOF NATIONAL LABORRELATIONS BOARD2.Mail to the last-known address of each employee on the payrollof the mill at Darlington, South Carolina, on October 13, 1956, copiesof the attached notice marked "Appendix B." 59Copies of such noticeshall be furnished by the Regional Director for the Eleventh Regionand shall be duly signed by the Respondents' representatives.3.Notify the Regional Director for the Eleventh Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ents have taken to comply herewith.IT IS FURTHER ORDERED that the Board hereby reserves to itself theright to modify the backpay and reinstatement provisions of thisOrder, if made necessary by circumstances not now apparent.IT IS FURTHER ORDERED that the complaint against Roger Milliken,,as an individual, be, and it hereby is, dismissed.MEMBER LEEDOM, concurring in part and dissenting in part :I agree with my colleagues of the majority in this case, except intwo respects.Unlike them, I would find, in agreement with the Trial Examiner,.that Darlington and Deering-Milliken and its affiliated corporations,did not occupy a single-employer status and, as Darlington alone en-gaged in the unfair practices found, I would dismiss the complaint asto the remaining corporate respondents. I believe that no single-employer status exists for the reasons indicated by the Trial Examinerin his Intermediate Report and particularly for the reason that thereis here an absence of common ownership within the meaning of the-decided cases.Emphasizing this conclusion is the fact that, whilemembers of the Milliken family own stock in all the corporations in-volved, all such members do not own stock in each of the corporations.It would, in these circumstances, be an extension of the decided casestohold that there was, in fact, common ownership of thesecorporations.I further depart from the majority with respect to the backpayremedy.My colleagues order Darlington to provide backpay fromthe date of the discrimination found until the discharged employeesare able to obtain substantially equivalent employment or are placedon a preferential list.For the reasons stated inBarbers Iron Foundry,126 NLRB 30, and in the main opinion inM. Yoseph Bag,128NLRB 211, I would award backpay only from the date of the dis-crimination to the date when the Darlington plant closed.In all other respects, I concur in the majority decision.MEMBER RODGERS,dissenting :The principal issue in this case, whether Darlington, Deering-Milliken, and the various other named corporations, constitute a single-6' See footnote52,supra. DARLINGTON MANUFACTURING COMPANY, ETC.263employer within the meaning of the Act, is not, as the Trial Examinerhas fully stated, entirely free from doubt.However, the burden of proof on this issue rests upon the General,Counsel, and like the Trial Examiner, and unlike my colleagues, Iam constrained to find that, on the record before us, that burden ofproof has not been met.This conclusion is, I feel, consistent with the Board's holding inthe recently issuedKnight Newspapers54 case inwhich it was pointedout by the Board that, notwithstanding the fact of single ownership(a fact which I might interpolate is open toseriousquestion here) thepotentialityof common control and integrated operation is not asufficient basis to support a finding of single employer. I do not be-lieve this case is substantially different, factually, from the newspapercase, in that while there is much to indicate a potentiality of controland integration, the actuality of such elements has not been established.I would therefore conclude, on the basis of this record, that onlyDarlington is properly before us in this case. I would dismiss thecomplaint as to Deering-Milliken and other Respondent corporations.Now as to the case against Darlington, I agree with my colleaguesinsofar as they find a violation of 8(a) (1) based upon the interroga-tion of employees by the Respondent and the statements made beforeand after the representation election.However, as to the finding of the 8 (a) (3) violation, and as to theremedy ordered by the majority, I must respectfully disagree 55The question to be resolved with respect to Darlington is the im-portant and fundamental question of whether or not Darlington vio-lated the Act by liquidating its plant and going out of business.Mycolleagues have found that such a going out of business constitutesa violation of law which must be remedied by this Board. I do notagree.68For-constitutional issues aside-there is nothing in thebasic Act nor in any amendment thereto which limits an employer'sright to go out of business at such time and under such circumstances64Miami NewspaperPrintingPressmen Local No.46(KnightNewspapers,Inc ),138NLRB 1346sa It goes without saying, of course,thatI disagreewith so muchof the remedial orderwhich is predicated on the majority's findingof "single employer," and theresultantInvolvementof Deering.Millikenand the other corporations in remedying the unfair laborpractices foundby them.511 deem it an exercise in semantics to indicate,as some havedone, thatwhile it con-etitutesa violation of law to go out ofbusiness,such action constitutesa violation forwhich no remedial order can issueby virtue of the fact that the Respondent "has gone outof business."Likewise,I deem it an exercise in semanticsto say that the law does notinterferewith the "right" to go outof business,but that a remedy in behalf of anyaggrievedpartywill attach if the right is exercised.Surely the type of remedy beingapplied in this class of case, involving,as it does,heavy backpay liabilities which maywell run on indefinitely unless the enterprise is reestablishedand the employees rehired,is sufficiently harsh to render illusorythe existenceof, andeffectivelyextinguish the exer-else of,any such "right"to go out of business. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDas he chooses 57As stated by the Court of Appeals for the EighthCircuit inN.L.R.B. v. New Madrid Manufacturing Company andHarold Jones, d/b/a Jones Manufacturing Company:511... But none of this can be taken to mean that an employerdoes not have the absolute right, at all times, to permanently closeand go out of business, or to actually dispose of his business to,another, for whatever reason he may choose,whether union ani-mosity or anything else,and without his being thereby left sub-ject to a remedial liability under the Labor Management RelationsAct for such unfair labor practices as he may have committed inthe enterprise, except to the time that such actual and permanentclosing or true and bona fide change in ownership has occurred.No one can be required to stay in private business, and no one canbe prevented from permanently closing or abdicatingly sellingsuch a business.And the Act affords no basis on which to ordera person to reinstate employees in a business which he has, withplain finality, put out of existence, or which he has actually dis-posed of to another, and as to which he neither in law nor in factpossesses any power over the operations of his successor, eitherof management right in general or of labor-relations control inparticular.Cf.Southport Petroleum Co. v. N.L.R.B.,315 U.S.100, 106, 62 S. Ct. 452, 456, 86 L. Ed. 718, 726.No more, in ouropinion, can the Act be said to contain any basis to assess remedialback-pay against such a person, beyond the date of his permanentclosing or abdicating sale of the enterprise. [Emphasis supplied.]'erWhile the legi'lntive history of the law reflectsno detailed considerationof this point,such comments as can be found indicatethat Congressgave no serious consideration tothe limitingof so fundamental a right asthe employer's right togo out of business.Forexample,Senator Walsh,chairmanof the Senate Labor Committee,during the debate ontheWagner Act stated: "Mr. President, there aresome fundamental rights an employerhas, just asthere arerights anemployeehas.No one can compel an employer to keephis factory open.No one can compel an employerto pay anyparticular wage.No onecan compel an employer to hire others in additionto those hesees fit to hireSo withan employee ;no one can compel him to work, no one can compel him to go on strike, no,one can compelhim to leave his work."No one can keep an emioyer frontclosing downhis factory andputting thousands ofmen and women on the street.So in dealingwith this bill we have torecognize thosefundamental things, andwe have notgone intothat domain.Allwe do is to remove thebarriers thathave keptemployees away from their employers,which have preventedcollectivebargaining,which haveresulted in strikeswithout any attempt tonegotiate.All we havedone is to promotethe orderlyprocessesof collectivebargaining."[Emphasissupplied.]79 Cong.Rec 7673,74th Cong,1st sess.(1935).Also, Congressman Griswold, during the House debate on the same bill stated,in answerto a question:"There is nothingsnthe bill to keep an operator from closing his plant. . . .[Emphasis supplied]79 Cong Rec 9682, 74th Cong., 1st sess.(1935).58 215 F. 2d 908, 913-914. DARLINGTON MANUFACTURING COMPANY, ETC.265,APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL NOT discourage membership in Textile Workers Unionof America,AFL-CIO,or in any other labor organization ofour employees,by plant closings and discharging our employeesor by discriminating in any other manner in respect to their hireand tenure of employment or any term or condition ofemployment.WE WILL NOT threaten to close down a plant or operation, orblacklist our employees,if they select a union as their collective-bargaining representative,interrogate our employees concern-ing union membership or activities in a manner constituting aviolation of Section 8(a) (1) of the Act, support a petition dis-avowing bargaining representative of our employees,or ascribethe closing of our plant or operation to our employees' unionactivities.WE WILL NOT in any other manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations,to join or assist TextileWorkers Unionof America,AFL-CIO,or any other labor or-ganization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities,exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE WILL,in the event that we resume operations at Darlington,South Carolina,bargain upon request with Textile WorkersUnion of America,AFL-CIO,as the exclusive representative ofour employees in the bargaining unit hereinafter described, withrespect to rates of pay, wages,hours of employment,or otherconditions of employment, and embody in a signed agreementany understanding reached.The bargaining unit is :All production and maintenance employees at DarlingtonManufacturing Company's textile plant at Darlington, SouthCarolina,including firemen,slasher foremen, and supplyroom clerks,but excluding office clerical employees,profes-sional employees,watchmen,guards, and all supervisors asdefined in the Act. 266-DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole all the employees who were on our pay-roll on October 13, 1956, for any loss of pay suffered as a resultof our discrimination against them.WE WILL, in the event we resume operations at Darlington,South Carolina, offer reinstatement to all employees who wereon our payroll on October 13, 1956, without prejudice to theirseniority and other rights and privileges.All our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in Textile WorkersUnion of America, AFL-CIO, or in any other labor organization,except to the extent that such right may be affected by an agreement,in conformity with Section 8 (a) (3) of the Act.DARLINGTON MANUFACTURING COMPANY;DEERING, MILLIKEN & CO., INC.; DEER-ING,MILLIKEN, INCORPORATED,Employers.Dated----------------By-------------------------------------(Representative)(Title)NOTE.We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right toreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.Thisnotice must remainposted for 60 consecutive days from date ofposting, and must not be altered, defaced, or covered by any other-material.Employees may communicate directly with the Board's RegionalOffice, 1831 Nissen Building, 310 West Fourth Street, Winston-Salem,North Carolina, Telephone Number, 724-8356, if they have any ques-tion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEES OF DARLINGTOW MANUFACTURING COMPANYPursuant to a Decision and Order of the National Labor Relations-Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify the employees of Darlington Manu-facturing Company that :WE WILL bargain upon request with Textile Workers Union ofAmerica, AFL-CIO, to the extent required with respect to themode of operation of a preferential hiring list by which the em-ployees formerly employed by the Darlington Manufacturing DARLINGTON MANUFACTURING COMPANY, ETC.267Company, at Darlington, South Carolina, may obtain employ-ment at other of our mills in South Carolina and adjacent States.DEERING,MILLIREN & CO., INC. ; DEERING,MILLIE;EN, INCORPORATED,Employers.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the-date of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1831 Nissen Building, 310 West Fourth Street, Winston-Salem,North Carolina, Telephone Number, 724-8356, if they have any ques-tion concerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERWith the closing of the mill, the salient issue in this case is whether such closingand the discharge of employees was discriminatory in violation of Section 8(a)(3)of the National Labor Relations Act, as amended, 61 Stat. 136.The questions ofviolation of Section 8(a)(1) of the Act by interrogation, threats, surveillance, sup-port of a disaffiliation petition, and statements connecting plant closing with theunion victory; and of Section 8(a)(5) by refusal to bargain have become, relatively,less significant.This is pointed up by the problem of remedy which must arise with any findingof violation of Section 8(a)(3).The major problem in the case, however impor-tant, interesting, and difficult the other questions involved, is to find an adequateand lawful remedy for discriminatory discharges where the employer has discon-tinued its operations and sold its plant and equipment.The Company has no othermill or operation and, we are told, does not intend to operate this mill again.Post-poning consideration of the question whether the Act was violated,' our immediateconcern is that, after it is found that violation occurred, the element of continuedoperation, but for the violation, and the period thereof are left undetermined.A different aspect is pointed up by the General Counsel's argument, underscored'by the Union, that a violator should not be permitted to go scot free, and that arequirement be imposed of payment into the indefinite future or at least for a limitedbut fixed period.But this would reflect a punitive aspect which the statute lacks .2The problemis notsolved by eloquent arguments which would show that the em-ployees are entitled or are not entitled to continued payment of wages according tosome abstract notion of "elementary justice" or on the basis of a sympathetic under-standing which may favor one side or the other.However valiant the efforts, which I welcomed and encouraged so that an effectiveand lawful remedy might be fixed if violation were found, it has not been establishedwith the certitude or definiteness which the law requires that, but for the discrimina-tory motive, the plant would still be in operation or that it would have continued inoperation in whole or in part to a certain date after operations were in fact ter-minated.The Board may apply its expertise in determining whether a violation hasbeen committed and also in directing a remedy.But not even expertise can substi-tute for or provide proof of loss wherenone isotherwise shown.Neither may we,as we seek to effectuate the policies of the Act, transcend the requirement that theextent of loss be shown at least generally if there is to be a direction to make whole.Even with respect to those operations which first ceased, in the spinning room,since aninventory of warp yarn had been accumulated for use on wider looms whichI This, of course, was not the order in which the questions have in fact been weighedand determinedBut, without minimizing the others, the most difficult problem before-us is that of the remedy2 Consolidated Edxaon Co of New York,Inc v N.L R.B,305 U.S. 197,235-236;Republio-Steel Corporation v. N L R B,311 U S. 7, 11-12 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been purchased-even as to such operations, while their termination is foundto have been discriminatory and part of the overall violation, we cannot say that butfor such violation those operations would have continued for any definite additionalperiod.It follows that, despite a finding of discrimination, there can be no apparentlyeffective remedy: the Company is not to be directed to reemploy (except in theevent, not now foreseen, that it resumes operations) or to make whole by backpay.One recalls that in other branches the law allows reasonable compensation althoughopinions may differ as to the amount.For example, reimbursement is permittedfor loss of goodwill and even for loss of profits; in some jurisdictions recovery forthe latter may be denied because of the speculative nature of any determination,while in others, a definite basis for recovery being recognized, it is permitted althoughopinions may differ as to the amount to be allowed.To cite one additionalinstance,inexact determinations are made in compensating for injuries and suffering in personalinjury actions, but only after the general extent of the loss or damage has beenascertained.It can be seen that in such cases there is a fixed basis for the determina-tion even if that basis allows for different evaluations.Where, after the decision tocompensate, there is a basis or rule, sometimes inexact in its application, for determin-ing the amount of compensation, the law proceeds further and declares that amount.In the instant case, there can be a decision to compensate; but we have no rule orbasis for fixing the amounts.Despite its ability to clear many obstacles, the con-cept of making whole is too unruly a steed to be allowed to take us in unmarkeddirections and over uncharted terrain without the restraint of a guiding hand.It has been urged that we proceed on the assumption that, but for the discrimina-tion, the plant would still be operating, as it had been; and that the remedy be fixedaccordingly.Alternatively, that backpay be imposed to cover an additional year'semployment.Or, should those proposals be rejected, that compensation be paid for22 weeks, the period during which unemployment compensation payments are locallymade.There is as much basis for adopting one of these proposals as there is forany of the others; but no sufficient basis for any.There is no more basis for direct-ing pay to the date of closing, for those employees who were earlier discharged,between the date of decision to close and the date of closing, as their work ran out;or supplemental pay for those who worked fewer hours.While the shutdown itselfis found to be discriminatory, there is no evidence of discrimination in the manner inwhich that shutdown was effectedOrderly liquidation calls for progressive shut-down by jobs and departmentsOnly if a later date for closing were determinedcould it be shown that those first laid off would have been employed longer than theywere; and in that case a similar finding could be made for the other employees.In theMount Hopecase,3 reinstatement was directed with backpay "to the datewhen (the respective employees) normally would have been discharged" absent thediscrimination.Itwas there left for later determination whether economic factorswould have dictated later closing and, if so, when.Setting this aside, the circuit courtcommented with respect to the quoted phrase: "How the latter date could possiblyhave been determined the Board does not venture to say and the record does notindicate " 4The General Counsel admits that it is "impossible" to direct reinstate-ment and backpay as if the Company were still operating, in effect to put HumptyDumpty together again.The Board did not seek review of the court's decision intheMount Hopecase (I draw no conclusion from this), nor has it had occasion todeclare itself on this point since that decision.The General Counsel and the Unionhere appear to have accepted the court's decision in this connectionas, inproposingremedies, they have made an effort to show that the mill would have or should beconsidered likely to have operated for certain periods beyond the dates when thevarious operations were successively terminated.Since we here seek to make whole, there is no basis for directing reinstatementor payment of lost earnings without the date to which the employees would other-wise have worked and when the plant would otherwise have closed if at all.Thisbrings us back to theMount Hope Finishingcase.Neither the arguments nor theproposals submitted to me warrant a backpay order even though, counsel for theCompany to the contrary nothwithstanding, an "injury cognizable by law has oc-curred."It seems that this is not a subject for the application of either wit orwisdom in setting a remedy while the case is decidedWhatever ingenuity mayaccomplish as the Board or the court may seek to effectuate the policies of the Act,3Mount Hope Finishing Company,et al,106 NLRB 480, 5004N L.R B. v. Mount Hope Finishing Company,211 F 2d 365, 369 (C A 4) (The basisfor the reversal of the finding of discrimination in that case, that long before the unionmade its appearance management was seeking another location, is not here present.) DARLINGTON MANUFACTURING COMPANY, ETC.269I transmit the case in reliance on existing authority .5We leave to other authoritythe analysis of conditions which prompt and develop from such a situation, and thedecision whether the Act should be amended.A hearing was held before Trial Examiner Lloyd Buchanan at Florence andDarlington, South Carolina, from January 15 to 17 and February 19 to 27, 1957,all dates inclusive.Prior to the hearing and at the Union's request, subpenas andsubpoenas duces tecumwere issued addressed to Deering, Milliken Service Corpora-tion;Deering, Milliken & Co., Inc., and Roger Milliken individually and as an officerof Deering, Milliken & Co., Inc.Petitions were thereafter filed with the RegionalDirector to revoke said subpenas, and were referred by the Regional Director forruling by the Trial Examiner at the hearing.The petitions were considered by metogether with the Union's answer thereto. In the arguments concerning the sub-penas, no distinction was made between thesubpoenas ad testificandumand thesubpoenas duces tecum.With respect to the former, Roger Milliken was presentand testified at the hearing; whatever his capacity or position, his examination waslimited, as noted, to the issues before us.It appears that the Regional Director had earlier denied the Union's applicationto take the deposition of Roger Milliken and the two other companies.On thepetitions to revoke subpenas, the General Counsel took no position.The amendedcharge herein was brought against the Respondent Company and also against RogerMilliken, its president, and Deering, Milliken & Co., Inc.; but the complaint wasissued against this respondent only. It is evident that from the inception of theproceeding there has been a difference between the General Counsel and the Unionconcerning the scope of the proceeding.This difference was further manifest ascounsel for the Union sought to extend examination of witnesses despite the limita-tion of the complaint. It is the General Counsel's function to determine who shallbe respondents, and his is the primary burden of presenting the evidence.His posi-tion is to be accepted rather than the Charging Party's where there is a differencebetween the two. (The General Counsel further informed us that the Board hasinvestigated and at the time of hearing was still investigating the relation betweenthe Respondent and the other two companies.)With that limitation and the further agreement at the hearing to avoid litigationof events at other mills, the attempts by the Union, without the support of the GeneralCounsel, to extend the scope of the hearing and of examination of witnesses werebarred.Thus, for example, he offered statements by Milliken in October 1955 andJanuary 1956 as evidence of the latter's hostility to union labor.But these state-ments made reference to mills elsewhere, and the General Counsel noted that theyshould be taken in their entirety or not at all.Without exploring the situation atthose other mills, we cannot determine whether the facts there justified criticalremarks or whether these merely reflected hostility.There would thus be no basisfor evaluating such statements.Further details concerning the respective positionsand the rulings made, including the fact that Deering, Milliken Service Corporationwas not properly served with subpenas and the fact that the Union did not claimor show that it had material information but was merely exploring possibilities fortheir potential relevance, were set forth on the record.After lengthy and eloquent argument by counsel for the Union and for the re-spective subpenaed persons, I granted the petitions to revoke, with a statement of the5In thus relying on the finaldecisionIn theMount Hopecase on the question of back-pay, I would point out that the question which the court there posed concerning determina-tion of the date when employees "normally would have been discharged" was not hereanswered although specifically put to counselTennessee-Carolina Transportation, Inc,108 NLRB 1369, cited by both the Union and the Company, is readily distinguishableIn connection with the question of remedy, I would also refer toi7 S. v. Minute MaidCorp(Civil No. 6429-M, S D. Fla ), where the consent judgment provided,interalia,formaintenance of facilities, as follows,(C)Defendant Minute Maid shall take such steps as are necessary to maintainsaid frozen concentrate facilities at the standard of operational performance for theproduction of frozen concentrates in effect at the time of the entry of this Final Judg-ment.Pending such disposition of facilities defendant Minute Maid shall not permitsaid facilities to be diminished in capacity or to be turned to uses other than theproduction of frozen concentrates, where such use would in any manner, impair thecapacity of such facilities for the production of frozen concentrates.That whollydifferent situationmay provide a point of reference for further considerationof adequateremedies inunfair labor practicecases.But what some will regard asprecedent will be, by others,distinguished;consent inone case doesnot indicate authorityto decree in another. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrounds for the rulings, which referred to the various points raised by counsel.While the exclusion by the General Counsel of the issue of privity between theRespondent company and other companies has not prevented findings of violation,ithas perhaps limited the remedy since we have no evidence that other mills arein privity with the Respondent.Pursuant to leave granted to all parties, briefs have been filed by the GeneralCounsel, the Company, and the Union, the time to do so having been extended.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a South Carolina corporation withprincipal office and place of business in Darlington, South Carolina, manufacturesand sells cotton greige goods; and that during the calendar year it manufactured andsold finished products valued at more than $6,500,000, more than 90 percent ofwhich was sold and shipped to customers outside the State, and purchased rawmaterials, supplies, and equipment valued at more than $3,380,000, more than 92percent of which was shipped in interstate commerce to the Darlington plant frompoints outside the State.I find that the Company is engaged in commerce withinthe meaning of the Act.Itwas admitted and I find that the Union is a labor organization within the -mean-ing of the Act.II. THE UNFAIR LABOR PRACTICESA. Outline of eventsThe Union initiated its organizing campaign at the Company's plant in or aboutMarch 1956. Some 16 meetings were held between May 6 and September 2, allin a public park outside the town of Darlington.On May 22, the Union sent tothe Company a letter claiming that a majority of the employees had joined theUnion, and requesting recognition and a collective-bargaining conference.On thefollowing day the Union filed a representation petition with the Board.After ahearing on June 19, the Board, on August 24, issued its Decision and Direction ofElection.The unit, admitted herein to be appropriate for the purposes of collectivebargaining, was therein fixed as follows:All production and maintenance employees at the Darlington plant, includingfiremen, slasher foremen, and supply room clerks, but excluding office clericalemployees, professional employees, watchmen, guards, and all supervisors asdefined in the Act.The election was held on September 6: of 523 eligible voters, 256 voted forthe Union, 248 against.On September 11 the Company objected to the election,but the Board's Acting Regional Director, on October 8, recommended that theobjections be dismissed.(The Company did not produce any witnesses in supportof its objections to the election since at the time of the investigation there was arecommendation from its board of directors that the plant be liquidated.Weneed not decide whether, as the General Counsel claims in the face of a stipulation,as above noted, the filing of the objections was a dilatory tactic by the Company.The refusal to bargain is found,infra,to have occurred on September 12, whenthe board of directors met, the day after the Company filed its objections.)OnOctober 24 the Board issued its Supplemental Decision and Certification of Repre-sentatives, in which the Union was certified as the collective-bargaining representativeof the employees in the unit.Between September 7 and 10, Milliken, the Company's president, arranged fora meeting of its board of directors for September 12, at which time he submittedand the board adopted a recommendation to the stockholders that the plant beliquidated.Thereafter the Company accepted no new orders, there being suffi-cient orders on the books to keep the plant in full operation for a time.On Octo-ber 17 the stockholders voted to shut down operations and liquidate the plant.Theplant was thereupon advertised for sale at public auction.Beginning on October 18,as the material on hand was utilized and the work ran out, employees were dis-charged and departments closed, and all operations were terminated on November 24.At the auction sale on December 12 and 13 the plant was offered for sale as a wholebut then sold piecemeal for a greater sum.There is no claim that the sale wasnot tobona fidepurchasers for value. DARLINGTON MANUFACTURING COMPANY, ETC.271B. The alleged violation of Section8(a) (3)Without consideration of interests and associations, events, or statements else-where, the General Counsel proved his case that the plant was closed and the em-ployees discharged because of union membership and other lawful concerted ac-tivities.Counsel for the Union, as did a witness on the stand, charged Millikenwith lack of regard for employees' welfare and undue concern with return on in-vestment.This is not the forum to weigh, much less to judge, pan investor's attitude.But as more emphasis is thus placed on financial consideration, there tends to bea detraction from the significance of any discriminatory intent.Despite thesecharges, the finding here will not be based on either counsel's argument or thewitness' characterization.Since the Korean war the industry generally and the Company in particular hadfaced constant difficulties.It is unnecessary to recount here the detailed evidence,testimonial and documentary, which I have carefully parsed, or to recapitulate theexpert analyses submitted by counsel.Conditions varied from year to year, some-times better thanin 1956, sometimes worse; as much may be said of the outlookor prospects at various times.The facts in this connection do not themselves indicatethat the Company was compelled to or did, because of either economic factors oroutlook for the future (aside from election indications), decide in 1956 to discontinueits operations.This finding, based on the mass of evidence submitted, is bolsteredby the Company's own decisions and plans for the future, made prior to the dateof the election, as we shall soon see.Most impressive was the ingenuity displayed by the Company through the yearsas it turned to new methods,and new products to meet competition.The evidencein this connection as an eloquent tribute to the competitive free enterprise system.Coming to 1956, there is no evidence that ingenuity suddenly vanished.On thecontrary, the great abilities which had enabled the Company to overcome past ob-stacles reasonably warranted the expectation of continued success into the immediatefuture at least.Having said this, we must add that the Company had every rightin 1956 and earlier to cease operations for economic or any other nondiscriminatoryreasons-even if someone had decided that he was "just too tired" to exercise hisingenuity.Not only would I not suggest that operations were highly profitable;but even if they had been, there would be no concern over a nondiscriminatory sus-pension or cessation of business.Reference has been made to these economic con-ditions because they have been cited in defense to the charge of violation. Instating this defense, we must note that the Company does not rest on these conditionsper sebut rather points to them as background or as a cumulative cause whentaken with its interpretation of the election results, which is consideredinfra.Whatever the economic circumstances, up to the date when the board of directorsrecommended liquidation, physical improvements were made at the plant and new-equipment was being purchased and installed with the evident intent to continuethe plant in operation.Previously authorized, the improvement program was stillin progress up to the election although the board of directors who thereafter de-cided to liquidate could earlier have discontinued that program.Whatever theeconomic circumstances, until the election, orders were taken and accepted, clearlywith the intent to continue the plant in operation, and warp yarn had been ac-cumulated for the new looms which were to be installed.One need not gainsaythese economic circumstances.But, although the balance sheets and the relatedstatements of income and surplus show that there was and for a long time hadbeen economic basis for liquidating and that the Company could have relied there-on, the record shows that they did not themselves compel or prompt the liquidation .6If other mills were compelled, by economic factors, to close, it is true as its counselargues that the Company here did not have to stand like a soldier until struckdown. It might have sought cover-and discontinued operations.But the newfactor here was not failures elsewhere and the Company's inability to keep pace;itwas the "Boo!" of the electionThe deciding or triggering element in the stepstaken to liquidate was the outcome of the election.Because of the emphasis placedon these economic factors as the evidence was presented and because of theirimportance in the conduct of the business, it should be made clear again that theissue before us is not so much whether the officers, directors, and stockholders ofthe Company were correct in their beliefs concerning economic conditions and out-6 If termination is due partly to union activities and partly to acts or conditions whichwould warrant lawful discharge, the Act is violated.N.L R.B. v. Jamestown SterlingCorp.,211 F. 2d 725, 726 (C.A. 2). 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDlook as whether it was those beliefs or discriminatory motives which prompted theshutdown and liquidation.?We need not, as we might, rely on the very time sequence, the Company's boardof directors recommending immediately after the Union won the election, that theplant be closed and the Company liquidated, as proof that the Company's decisionand action were based on organization of the employees.Milliken specifically de-clared the effect of the designation of the Union as collective-bargaining representa-tive even while he claimed that it was and must be considered with the other condi-tions existing.Apparently recognizing that "The abruptness of a discharge andits tuning are persuasive evidence as to motivation," B the Company ably advancesthe contention that its action on September 7 and 12 and thereafter was based onconditionsdehorsthe election, and that the election merely emphasized those con-ditions; the defense being that the decision to shut down was based on economicfactors, and the election merely aggravated the situation.The Company, we aretold in this connection, considered to be most important "the attitude of theworker toward his job."But whatever the phraseology, and I am quite willingto accept any other which will correctly represent the facts and the evidence, itis clear that the immediate and the moving factor was the election result.On the morning of September 7, the day after the election, Milliken was informedof the election tally.He requested his attorney, Poag, to come to Spartanburg,South Carolina, and later that day they there discussed the matter. In responsetoMilliken's question, Poag explained that the Union had won the election be-cause the union organizers had built up the employees' resistance to the Company's"program of work assignment changes in line with the installation of new ma-chinery"; Poag further declared his opinion that such resistance meant that theemployees "would not cooperate with the installation of work assignments withthe new machinery," and that the union literature had created an obstacle in theminds of the employees by opposition to what it termed the "stretch-out" and by itsemphasis on increased wages. (We shall further consider,infra,the historical"hard core" of resistance.)In response to Milliken's question, Poag agreed thatthe Union's election victory foretold additional resistance with the result that theCompany would not be able to make its production competitive.Milliken reviewed in his mind the various economic factors, and then over thetelephone discussed all of the considerations with three of the Company's directorsinNew York, as well as with the successor, later elected, to one of them. It wastentatively agreed to call a meeting of the board of directors for September 12,and with agreement obtained on September 10 from the three directors in Darling-ton, the meeting was called and held. (It appears from the testimony of Deland,treasurer of the Company, that the local directors were not told before September 12what the purpose of the meeting was.)As these events are appraised, we shouldnoteMilliken's testimony that the election did not cause the liquidation; but itconstituted a factor in calling the meeting of the board of directors, and furtherthat it caused a review by the directors of all of the factors.This was a specialmeeting, not one called in the usual course or in advance of the closing of theCompany's fiscal year.But as we have seen, and even if we accept the Company's interpretation of and,conclusions from the financial data which it submitted, the various factors and con-ditions cited, including keen competition and allegedly low earnings but excluding theelection and its interpretation, had faced the Company for a long time-certainlythrough a period during which it made permanent improvements and planned more.(Concerning the financial data submitted, where comparison is made with respectto earnings at various plants, consideration must be given to the fact that basicconditions were not alike at those plants.Thus, the mills differed in size and pre-sumably in setup and extent of mechanization, and certainly in the types and qualityof their products.)Whether in 1956, 1954, 1952, or any other time, the Companycould have pointed to obstacles apparently insurmountable, and to difficult condi-tions in the industry as a whole.We could not, nor need we, have shown how thevarious earlier problems were to be solved.We need point out only that the Com-pany itself in 1956 and up to the election had indicated its willingness to meet allof the obstacles and solve all of the problems which it has cited (except the problemwhich, in its opinion, was indicated by the election results themselves). I do not7Under the principle ofRabin Bros Footwear, Inc,99 NLRB 610 we would consider,ifnecessary, whether the Company had a valid basis for such appraisal as would havewarranted a shutdown for economic reasons.8N L R.B. v. Montgomery Ward h Co , Inc ,242 F. 2d 497 (C.A. 2), citing E.Anthony,fSons,Inc. v. N.L.R B.,163 F. 2d 22, 26-27 (C A.D.C.). DARLINGTON MANUFACTURING COMPANY, ETC.273minimize these.Nor need I find that the Company could have successfully over-come all difficulties which it faced in 1956. It may be that, absent the election, adecision would lawfully have been made to shut down in 1956 or shortly thereafter.(This last issue, left open, has a bearing on the remedy )No more than by theUnion's propaganda to employees,infra,are we to rely on or be affected by theauctioneer's puffing of the mill as modern and up-to-date or the Company's newsrelease issued with the sale in mind.For present purposes I find only that theCompany's decision to shut down was an about-face motivated by its employees'concerted activities as reflected in the election results.The extent of this about-face is reflected in the fact that 523 employees were on the payroll just before theplant closed as compared with 550 at peak production. (These figures appear toinclude only employees in the unitVery slightly different figures were also men-tioned )The plant operated on three shifts, 6 days per week, for a total of 144hours per week generally and until September 12.The limitation on improvements, which the construction, shape, and age of thebuilding imposed, had previously been considered by the Company.These con-ditions had not prevented the extensive improvements made to the date of the boardof directors'meeting.If the directors had several times previously discussed thematter of additional improvements and "felt that the future was too uncertain, andthe facts concerning the building, itself, were too adverse to justify making such anexpensive factor (or investment) whenever it was brought up," these conditions werenot the moving consideration on September 12.As much can be said of the otherfactors cited such as the trend toward wider cloth, other mill closings, falling prices,and the number of new styles being produced; all had been considered, the improve-ment program extended, and plans made and carried out to continue operations.(Even had new conditions or factors developed, the triggering element was, as wehave and shall again see, the election results.)A textile engineering survey had been made for the Company in the summer of1955.Some improvements were thereupon made with the evident intention to con-tinue operations despite construction handicaps.As for disappointment in the lackof progress following installation of improvements, this had been noted and discussedthrough the years.The election was again underscored for its evidence of uncooperative attitudewhen, although the rate of earnings at the mill was cited as one of the factors whichdictated the closing here,Milliken explained that he proceeded elsewhere with amodernization program despite a lower rate of return-because the workers therewere more cooperative.The cooperation shown at Darlington, or the lack of it,had not prior to the election cast the situation in a light worse than existed at theotherplant.Certainlyamodernization program had also been followed atDarlington.While included in the many factors cited by the Company but which have beenfound not to have triggered the shutdown and discharges, three so-called "newfactors should perhaps be further considered if only because of the greater emphasisplaced on them at the hearing and for the possibility that, arising later than the otherfactors, they rather than the election results may have prompted the shutdown. (Inany event we would have to remember Milliken's testimony concerning the effectof the election and the further fact that although these new factors had faced theCompany prior to the election, it had nevertheless planned to continue production.)One of the new factors which the Company faced was, as Milliken testified, aprojected loss of 6 cents per pound on the products which it manufactured in 1956if they were carried into 1957 with the same costs and the same prices. (We need notconsider whether the capital improvements made in 1956, which indicate the intentionto continue in business, were included in projecting a loss of1957.)From the factthat the Company had in prior years found it necessary to change its constructionor products, one can reasonably infer that losses were at those earlier times alsoanticipated if the then current constructions were continued.This condition in1956 was therefore not a new factor.The Company might have continued as inearlier years and might have developed new and profitable constructions on 1957 asithad before.The history of production and sales as detailed in the record indi-cates that a regular and unchanging element was the factor of change.Further inconnection with this projected loss, the drop in market price had been steady throughthe first 6 months of 1956 and therefore hardly a new factor in September.A lossprojected for the future would be based on the assumption that the price wouldremain the same, whereas prices fluctuate; it would also assume that, while pricescontinued lower, costs would remain the same.Actually, the $480,000 annual lossor difference to the Company suggested by Milliken on the basis of the drop in pricesbetween January and June was not realized.A loss of $40,000, projected for 1956by Oeland at the September meeting, had been considered in August by Milliken but, 274DECISIONSOF NATIONALLABOR RELATIONS BOARDhad not apparently been discussed with the other directors.On the other hand,Oeland had not anticipated a shutdown, but was planning further improvements.A second factor which the Company faced in 1956 was a wage increase grantedat other mills and the loss which would result were it granted at Darlington.Somemay view such an increase as an additional burden; others as an indication of a betteroutlook.But however this might be construed, there was no requirement that anincrease be granted.Any concern which the Company may have had in this respectcould have been made known to the Union in at least preliminary exploration duringthe course of collective bargaining.Whether or not the Company had maintaineda competitive wage level in the past, there was no sufficient basis on which thedirectors, inMilliken's words, "could fairly conclude that they were either going tohave to raise wages or face an expensive strike."Campaign propaganda to thecontrary notwithstanding, the Company, had it been willing to recognize and nego-tiate with the Union, could haveattemptedto obtain information and even a possiblecommitment on this item.The increase not granted during such discussion, thatelement of loss would be nonexistent. (It appears from later testimony by Milliken,that the Company had been paying wages higher than the average for the industry inSouth Carolina.This would suggest less need for an increase or need for less ofan increase to maintain a competitive wage level.) 9The third new factor cited was the increase in textile imports from Japan.Fig-ures submitted appeared to include textiles of a type different from those manufacturedatDarlington.But whatever those figures do show, it appears that the great threatand actual increase in imports had occurred at the end of 1955 and the beginningof 1956.Despite any problems caused by and the results of Japanese imports, andwhatever the expressions of optimism or pessimism in Government circles and inthe textile industry, the Company had continued to operate and, into the beginningof September, had no intention of discontinuing.There was limited reference toother mills in this connection, no objection being made thereto presumably because,and correctly if so, whatever the overall situation at those other mills, the partiesin interest at those mills, including Milliken, who has interests in many, believed thatthe threat of Japanese competition in 1957 did not preclude the wage increase theregranted.Itdoes not appear that production and earnings outlook at these otherplants differed from those at Darlington, or that the import problem here was moreserious.Milliken testified that he was not encouraged by the statement by a govern-ment official in September 1956 that the Government was seeking to work out asolution to the problem of Japanese imports, rather, he saw seeds of future trouble.But he testified that, although he did not rely on it, he credited that statement andannounced a wage increase in other mills, effective October 8.This may indicatethat his immediate concern over economic prospects had been generally lessened.While it was an "old" condition, another adverse factor was cited by the Com-pany as having been aggravated. It thus may be considered as at least partially"new": the resistance by employees to work assignments and general refusal tocooperate with management.We recall the testimony that the Union's electionvictory was interpreted by the Company as indicating the growth of this resistanceto the point where profitable operation would no longer be possible (as Millikeninformed the stockholders on October 17).Milliken testified that whatever hopethe Company had had to meet competition "had diminished as a result of the elec-tion" because of the Union's campaign promises and statements and because amajority of the employees had voted in favor of the Union.Oeland had -throughthe years referred to a small group or hard core of the employees who hadresisted assignment changes; even the signing of a protest petition in 1952 by 95percent of the employees had not disturbed Milliken to the point of making aninquiry.But formal organization of the employees, reflected in the election results,now brought action.It is one thing for management to cite a condition which prevents operation;it is quite another to equate .the result of a Board-conducted collective-bargainingrepresentative election with establishment or evidence of such a condition.Thelatter conclusion, if permitted to stand as a defense, would create built-in inter-ference with the statutory right to select a collective-bargaining representative.Weare told in the Company's brief that "[t]he union's victory was not susceptible toany other interpretation" than that it "meant further efforts to cut the mill's costswould be impeded or halted."To allow an employer to cite an election tally asthe cause or proximate cause or even triggering factor for a decision to suspendoperations would be to undercut the statutory election machinery. In the instantcase we have no evidence of employee resistance after September 6 greater thaneAlthoughhere and elsewhere specific factors or issues are considered,we must not losesight of the determining point: the results of the election prompted the action taken. DARLINGTON MANUFACTURING COMPANY, ETC.275existed before the Company took steps to liquidate its assets.The Company couldnot lawfully point to the election resultsper seas evidence of such resistance oranticipated resistance.It does not help the Company to say that the election resultsdid not arouse its resentment but caused an impartial review of all of the factors;and therefore to liken the situation to a tornado or fire as an act of God.Otherconsiderations aside in comparing this with an act of God, the Act forbids suchaction as was here taken because of the election results; it does not forbid suchaction in cases of tornado or fire.As for campaign propaganda and promises of greater pay and improved work-ing conditions, expressed at union meetings, in letters to employees, or elsewhere,the Company may no more rely on these as dictating conditions which it wouldhave to establish than it is required by law to grant them in response to unionrequests.Such statements are not to be equated with violence as an unprotectedactivity; employees' membership in a union and their concerted activities are spe-cifically protected, even encouraged, by the Act.To treat the Union's propagandaas reflecting an inflexible position assumed not only by the Union but also by theemployees is to impose a penalty on lawful election tactics. (Some of the Union'sletterswere the basis for objections to the election, which were overruled.) Justas there is many a shp in the bargaining process between demand and agreement, somay that process not be circumvented by assumption that an agreement must mirrorthe demands.Whether demands are excessive or unreasonable may be consideredat the bargaining table; the granting of demands, in whole or in part, is certainlythe subject of such consideration: it is no foregone conclusion, as both unions andemployers well know.An employer, by anticipating, not only union demands buteven the need to grant such demands, may not close its plant to prevent negotiation.No more is an employer to assume that such charges as that management is rottento the core, included in a union's propaganda, has permanently poisoned employees'minds so that they will no longer properly perform their functions.The Com-pany did not act when the statements were made, but only after the election, whenitconstrued the tally as proof of such poisoning and consequent recalcitrance.This is another example of building interference into the election process.The factors cited were sufficient to support a decision to terminate operations;certainly it cannot be said that such a decision could not reasonably, or even un-reasonably but credibly, be based on those factors. It might not have been neces-sary under the circumstances for Milliken to apply the rowels to his fellow directorsand stockholders.Thus we do not ignore the existence and the contributory effectof the various reasons or factorsItmay be that, had economic conditions beendifferent, the plant would have been continued in operation despite the electionresults;we need not speculate on that.But the facts and the evidence concerningthem lead to the finding and conclusion that the decision to close the mill was notin fact based on economic factors, and that, but for the Union's election victory,that decision would not then have been made. It is undenied that, when Millikenwas told immediately after the stockholders' vote on October 17 that 83 percent ofthe employees had petitioned to return to work, he .replied that he would not runthe mill so long as there were 17 percent of the hard core crowd. (He had takenno action when Oeland reported to him over the years that there was a resistingminority, perhaps 20 percent.)This might be found to indicate that, regardless ofthe other factors cited, the existence of a hard core of union adherents itself promptedthe decision to liquidate or barred a reversal of that decisionBut it is unnecessarytomake such a findingWe have seen that termination due to a mixture of reasons,some lawful and others not, violates the Act.ioFurther, as Milliken testified, theelection constituted a factor in calling the meeting of the board of directors, andcaused a review of all of the factors It does not appear that the "problem .would have compelled attention," certainly not the attention and action which itreceived, but for the Union's election victory.As a matter of law it must be heldthat, with new and expensive equipment acquired and installed as late as September1956, such a decision which would not have been made but for the protected organ-izational activities interferes with such activities; and the consequent discharges arediscriminatory within the meaning of itheAct ii10Footnote0, supra'-The Company is quite correct in its statement that the criterion is the situation as itexisted in 1956, and not as it exists today.The footnote nevertheless appended to itsbrief,while indicating that prices have recently slumped to an 8-year low, discloses furtherthat there was a "buying flurry" last autumn, when a high was reached-a conditionwhich at that time would presumably have pointed to continued operation.672010-03-vol 13919 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition,if the result of the election prompted a review of all of the factorswhich bore on the question of continued operation,that review and the decision toclose the plant, so connected with the election and even if not discriminatory(as withrespect to employees not in.the unit),would constitute interference within the mean-ing of the Act since it would tend to discourage freedom of choice at elections.Theremedyfor such interference can be similar to that where discrimination is found.12To show a predisposing tendency or animus on the part of the Company, counselfor the Union elicited testimony concerning company reference to the alleged ideologyor sympathies of union leaders.Counsel for the Company offered to prove suchideology, but even if proved it would not be a defense.Various supervisors'statements concerning closing of the plant, which are foundinfra,reflect the discriminatory motive here found.Although,as we shall see, thosestatements warrant the findings of interference by the respective supervisors, theyare not shown to have reflected any declaration by Milliken.Those statements aretherefore not relied on in the instant finding of company motive(Because of the Company'sposition on the effects flowing from its right to goout of business,itmay be helpful to consider the cases which are cited in its briefand the arguments there made to the extent that they are not elsewhere coveredherein, and even with some repetition.On the finding that it was no longer inbusiness,theNew Madridcase 13 limited the employer's liability; it did not grantabsolution.The distinction,itmust once again be said,isbetween finding ofviolation and declaration of remedy.The Company thereafter argues that"motivation loses all significance when theemployer permanently quits business."But the cases cited in support of that proposi-tion exculpate the employer in each case because it acted from economic considera-tions.Not only does motivation not lose all significance,but the analysis of eachcase, as submitted in the Company's brief, specifically stresses motivation.Since several times herein I indicate recognition of its practical significance, I donot question the statement:"Searching out motives in such a case is futile; the em-ployer has ended his existence as an employer."But again,futility or absence' ofremedy does not determine the issue of violation(Actually, we are not entirelywithout remedy here.even if it be not very effective.)Other cases cited, in which it was found that the employer"had been considering"moving or closing, or that it was otherwise not motivated by antiunion considera-tions, differ in those respects from the instant caseFinally, unlike theMartel Millscase,14 the decision here can be based,as has been indicated several timessupra,onthe Company's own explanation of the cause or causes of its action.C. The alleged violation of Section 8(a)(5)The Board has held 15 that, by layoffs in violation of Section 8(a)(1) and (3) ofthe Act, a company"created an atmosphere in which the`free opportunity fornegotiation'(N.L.R.B.v. Jones & Laughlin Steel Corporation,301U S. 1, 45)contemplated by the Act did not exist,"and thus failed to bargain in good faith, inviolation of Section 8(a)(5) although negotiations were being maintained.Afortioriis there a failure to bargain in good faith in the instant case,where the actsin violation of Section 8(a)(3) were so complete as to discourage and ultimatelythwart the Union from pursuing its right to bargain.As it is discriminatoryagainst its employees,so does it constitute a refusal to bargain for an employer,on the basis of a union'scampaign propaganda,oral and in writing, concerningimproved working conditions and greater pay, to anticipate demands and compulsionto grant such demands, and therefore to terminate its operations and avoidbargaining.The instant case can be contrasted with the recentLeeds Shoe Storer, Inc.,case,lswhere the Board held proper an employer'sunilateral reduction of the workweekto conform with that of other employers and "in accordance with(a) predeterminedtimetable."Whereas the employer there properly questioned the union's majority,theCompany here admittedly made its decision after the Union had requested(as we shall see)andprima facieproved itsright to recognition.-At issue here are also the date since when the Union is to be found to have rep-resented the employees,whether there was a refusal to bargain,and, if so, when.12Rome Specialty Co, Inc,84 NLRB 5512NL R B v New Madrid MawufaeturniaCompanyand Hai old Jones, d/b/a JoiicsManufacturing Company,215 F 2d 908 (C A 8)'4Martel Mills Corporationv N L R 13.,114 F 2d 624 (C A 4),6American BrakeShoe Company,Ramapo A9ax Division,116 NLRB 820, 83316117 NLRB 585 DARLINGTONMANUFACTURING COMPANY, ETC.277The complaintallegesthat on or about September 6, 1956, and thereafter, the Unionrequested the Company to bargain, and sets that date as the date when the Companyrefused to bargain.The answer, on the other hand, declares that not until October 31did the Unionrequestthe Company to meet with it; that they did meet on Novem-ber 7, when the Union offered no proposals, and that there have been no furtherrequests to meet.While the complaint alleges that the Union has been the em-ployees' representative since September 6, the date of the election, the answer citesthe date when the Board issued its certification, October 24.Absent other violations from which it infers earlier refusal to bargain, the Boarddeclares a union to have been the collective-bargaining representative since the dateof its certification.Where interference prevents an election, the request for recogni-tion is noted: in such cases an informal showing of majority may be relied uponand the employer, presumed to have sought in bad faith to have awaited Boardcertification, is found to have refused to bargain on the date of the request forrecognition.The General Counsel here argues that the refusal to bargain "culminated" whenthe decision was made to liquidate the plant; he has urged the date of September 7,when Milliken learned of the election result, and certainly no later date thanSeptember 12, when the board of directors recommended liquidation.The recom-mendation of its board effectively constituted the decision of the Company, and itwas so declared when the stockholders met on October 17.The directors them-selves represented a majority of the stock, and the Company's estimate of the ef-fectiveness of their decision may be gauged by the fact that, although objections tothe election were filed on September .11, the Company did not produce any witnessesin support of its objections in view, as was stated at the hearing, of the recommenda-tion to liquidateWe have seen also that, in anticipation of the stockholders'adoption of the directors' recommendation of September 12, no new orders werethereafter accepted.Similarly, structural changes which had been begun wereimmediately halted, and it was decided to use the warp yarn which had beenaccumulated for the new machines which had been anticipated.On the day oftheboardofdirectors'meeting,aunion representative asked the Com-pany'sattorney to arrange a bargaining conference, but was told to waituntil after certification by the Board.The violation which pointed and led tothe closing of the plant and which was set in motion that day indicates that therefusal to bargain on September 12 was in violation of the Act.The Company'sattitude was formally and finally declared on October 17; it had existed and had beenindicated on September 12.As in the cases where an election is prevented, wemay, in fixing the date when the Union represented the employees, go back to thedate when the Union proved (formally in this case) its majority.Clearly it rep-resented a majority on September 6 even if certification was delayed.I find therefore that since September 6, 11956, the Union has been the collective-bargaining representative of all of the employees in the unit; and that sinceSeptember 12 the Company, in violation of the Act, has refused to bargain with theUnion.As to any bearing on refusal to bargain which might be seen in violations notedinfraand which occurred prior to September 12, we must first consider the questionof waiver of those which occurred prior to the Direction of Election on August 24 17Also, those violations, while attributable to the Company, do not prove bad faith onthe part of those who were responsible for indicating the Company's willingnes orrefusal to bargain. (Only Milliken and Oeland had that status )The Company and the Union did thereafter meet on November 7, at which timethe Company submitted information concerning vacations, holidays, the incentiveplan, and other fringe benefits. Information concerning wages was refused, theCompany declaring that there was no point in furnishing this since an irrevocabledecision to liquidate had already been made.Depending on circumstances, a deci-sion to shut down and imminent closing might justify a refusal to submit informa-tion and negotiate.As the union representative said at that time concerning anyproposal, bargaining would be "pretty empty" in view of the Company's irrevocabledecision to liquidateBut we have seen that the decision to liquidate was in violation of the Act. Beingviolative, it could not justify a refusal to bargain or, as part of that process, to submitinformation needed to bargain.As for irrevocability of the decision to close, thesame stockholders who had voted to close the plant could reverse their decisionCertainly the Union was entitled to the information, both in order to bargain for1'AielloDairyFarmsCo,110 NLRB1365,1366-1369,Alexander Manufacturing Com-pany,110 NLRB 1457, 1460 278DECISIONSOF NATIONALLABOR RELATIONS BOARDa contract and, as representative of the employees, to attempt to persuade the com-pany not to close the plant.We need not hold that the Company was obliged tosubmit information for use by the Union in discussions with prospective purchasersof the plant: the refusal to bargain would be found in the Company's refusal tosubmit the information for use by the Union, whether effective or not, in discussionswith the Company itself. It may well be that the Union's last request for informa-tion, in a letter dated November 26, when it was quite clear that the plant wasgoing to be sold, was made with an eye to negotiating with prospective purchasers.But whatever the situation at that time, the Company had earlier refused to bargain,as has been found.D. The alleged independent violation of Section 8(a) (1)Although they have not abandoned the allegations of independent violation neitherthe General Counsel nor the Union has covered this facet in their briefs; the GeneralCounsel did allude to it in his closing argument.The Company's argument andbrief have been no more detailed or comprehensive in this connection.Quite inagreement with all counsel, I recognize that, relatively, this is a minor aspect ofthe case.Out of deference to the mass of evidence received, I shall give it some-what more attention than have counsel in their concentration on the more importantissues1.SurveillanceThe Union's meetings were held on Sunday afternoons in an open pavilion in apublic park about 2 miles from town.The pavilion is not walled, and anyone walk-ing or driving along the highway nearby could see people under the pavilion roof.Payton, the Union's southern director, testified that the public was invited to themeetings, written invitations were sent out, and some may have been sent to com-pany supervisors.He explained, "We had no secrets."Two supervisors each at-tended one or more of these meetings, having received invitations in the mail ad-dressed to them. If the letters addressed recipients as "Dear TWUA Member," Iwould not charge these supervisors, having observed them, for overlooking suchlimitation.In any event, with respect to the presence of these or other supervisors,the Union's attitude may well have been known to the employees, and the locationof the meetings made it clear to them that the Union had no secrets."We thereforecannot assess against the Company any tendency to interfere with organizationalactivities if such tendency did adhere to the presence of the supervisors. In thislight, a request that an employee keep a company representative posted on unionactivities or tell him who attended meetings would not tend to interfere with em-ployees' union activities any more than would surveillance by a supervisor himself.2,Telling employees the plant would be closed because the Union had organized itH. A. Campbell, a spare hand, testified that on October 5, in the office, he broachedthe subject of the Union and asked Oeland, thegeneralmanager, how the situationlooked.Oeland replied that it looked verydim and that"if the unionwas out themillwould run and definitely in the mill wouldclose."Oeland more crediblyplaced the incident on September 21, explained Campbell's presence in the office,and testified that Campbell, exhibiting what he said was a copy of an affidavit re-quested "by certain people up town to be usedin aneffort to throw out the election,"asked whether such an affidavit "would help the situation any"; and that he repliedthat he "took a dim view of it being helpful." I find no interference here.Immediately after the board of directors'meeting onSeptember 12, the varioussupervisors were told to inform their employees of the recommendation to closeso that the first news of it would not be via the newspaper on September 13.Good-win, the Company's production supervisor, thereupon told employee Cook that theCompany had made a mistake when they hired him and that he (Goodwin) hopedthat Cook would be satisfied when he had all of the unemployed on his conscience.Goodwin explained that he was disturbed and spoke in anger because he too wouldlose his job.Similarly, early in the morning of September 13 Goodwin asked em-ployee Andrews whether the union badge had done him any good, and told him thathe had better start hunting another job.Notice of the recommendation to closemight properly be given to the employees before word of it appeared in the news-paperBut to connect the closing, as Goodwin did, with union activities tends tointerfere with such activities,in violationof the Act.The other supervisors also transmitted the news to their employees.It is un-necessary here to try to determine to what extent, if any, in each case the closingwas connected with the election either in the telling or as the employee's own infer- DARLINGTON MANUFACTURING COMPANY, ETC.279ence although in some cases the violation is_ clear even if the supervisor was in-forming the employee, as when Passmore voiced an I-told-you-so to employeeHarrelson.3.ThreatsIt is also alleged and I find that on or about September 11 Goodwin told employeeJohnson that in any recommendation he would have to say that she was a goodhand but that, by her own admission, she had voted for the Union.The necessityfor the latter information in any recommendation is not apparent; the threat ofblacklist in Goodwin's remarks is, and the Act was thereby violated.EmployeeHarrelson testified also to a threat of blacklist by Passmore, her second hand.Black-list threats before the election are not alleged although there is testimony concerningsuch.Itwas testified by various employees without contradiction that overseers andsecond hands, all of them supervisors, had said that the mill would close if a unioncame into the plant. Such statements are threats in violation of the Act. It is un-necessary to resolve the issue whether any supervisors attributed such a threat toMilliken since, even if they did, we would have no more thana similar offensechargeable to the Company without sufficient proof to charge it against top man-agement generally or Milliken personally.The statements attributed by supervisorstoMilliken could be found violative only for their restraining effect on employees;they could not be considered proof that Milliken had in fact so threatened.Nor needwe pursue the issue whether some of these supervisors threatened to discharge em-ployees for union membership or activities. "It is not meet that every nice offenceshould bear his comment." 18Shortly before,the election (whether before or after the Direction of Election onAugust 24 does not appear) the Company posted on bulletin boards throughoutthe plant a series of four posters, two of which were received in evidence.One,under the caption, "Which Will You Choose" depicts -a plant in operation andone closed.Underneath the pictures is printed:The records prove that TWUA-CIO has caused many textile mills to close,ending jobs and bringing hunger and privation to people who want to work.Where that happens, only the money-hungry union dues collectors benefit-everybody else loses.DON'T LET THREATS OF VIOLENCE ORVOTEFANCY PROMISES DESTROYYOURJOBNO!The other poster is entitled "TWUA-CIO `BENEFITS' FOR WORKERS," andcontains what appears to be copies of almost 20 newspaper reports of violence inconnection with various strikes, union strike defeats, and employees' loss of jobs.The words, "Do You Want This?" appear at some half dozen places on the poster.The clippings shown refer to the Union and incidents elsewhere.These posters do not appear to be a threat of loss which would result from anyactions taken by the Company. They appear, rather to be expressions of "opinion,based on experience, that the employees would lose.benefits because [the Union]would not faithfully represent their interests." 19 (The reasonable effect or tendencyof these posters is not to be judged in the light of subsequent events.) I wouldnot find that the overall impression of the posters, weighing any suggestion in thepictures against the reading matter, constitutes a threat, or that they tend to interferewith concerted activities, in violation of the Act.4. Support of a disavowal petitionEmployee King testified that when another employee brought her a petition whichwas being circulated for disavowal of the Union, her second hand, Kinsey, came upand told her that two other employees were "100% for it "Kinsey offered noexplanation, and it seems that he appeared on the scene to encourage her to signthe petition.This was unlawful interference.Kinsey also asked employees M B.ii JuliusCaesar, act IV, scene 3, line 7CfUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry,etc.,Local 428,Plumbers, APL(Frank W Hake, et at ),112 NLRB 1097, 1102: "the extensive violationfindings ofthe Trial Examiner, which we have adopted, and the warrant they provide for the broadremedial order we shall issue herein, render unnecessary any decision with respect to theforegoingincidents,which the Trial Examiner either passed upon or failed to passupon. . . "i9Nash-Finch Company,117 NLRB 808 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDGainey and G. E. Truettto get employeesto sign the petition to help keep the millopen.King testified also that she had asked her overseer, Shirley, "what kind of a paperwas it that was goingaround."She latertestified that she "thought he would give[her] advice on what [she] wanted to know." She did not ask whether she shouldsign the paper. Shirley told her that he did not know what kind of a paper it was,but he wanted her to sign it. That she had not asked for "advice"on signingis clearfrom her determined reply that she wouldnot signit.Thereafter, Shirley one daysaid to her, "Well, I see you didn't sign the petition like I asked you and you aregoing to suffer." Shirley testified in this connection only that King asked whether,if he were she, he would sign the petition; and that he replied that he did not seewhere it would help her, and "I have neverseen itand I don't know what it is butI don't think it would hurt you any if you did." I find that Shirley did ask Kingto sign the petition.While it does not appear to have instigated the petition, theCompany in these and a few other instances (not all have been alleged) unlawfullyencouraged employees to disavow the Union as their collective-bargaining repre-sentative after it had won the election.5. InterrogationA few weeks before the election, H. W. Campbell, an overseer, asked employeeWhitley how she felt about the Union. Employee Grant testified that in May Camp-bell asked her whether she had attended a union meeting the day before and hadsigned a union card.Campbell testified that he wanted to see how Grant stood,and that he asked whether she was for or against the Union.Overseer Shirleyadmitted questioning various employees concerning the Union and their 'stand.There is no need to list all of the instances of questioning of employees by super-visors concerning the Union and their activities and attitude toward it. Interroga-tion of employees was not isolated, even if we exclude questions concerning unionmeetingsfor the reasons notedsupra,and in the context of the violations found, itconstitutes interference within themeaningof the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connectionwith the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Company has engaged in andis engagingin certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies of theAct.Cease-and-desist recommendations and conditional recommendation for affirmativeaction will be made although I would not undertake to refute the argument that inthe existing circumstances they are futile. If this adds up to no effective remedy,no acceptable alternative has been indicated or appears to be warranted.Somemay irreverently say that we have been flogging a dead horse.Others, quotingthe bard, that we have an "airy nothing."Except for the publication of a notice,recommendationsfor affirmative action will be made dependent on resumption ofoperations.It has been found that the Company refused to bargain collectively with the Unionthereby interfering with, restraining, and coercing its employees. I shall thereforerecommend that the Company cease and desist therefrom and also, upon requestin .the event that the Company resume operations, bargain collectively with the Unionwith respect to wages, hours, and other terms and conditions of employment, andembody in a signed contract any understanding reached.It has been further found that the Company, by ascription of the closing of theplant to union activities, threats, support of a disavowal petition, and interrogation,interfered with, restrained, and coerced its employees in violation of Section8 (a) (1)of the Act. I shall therefore further recommend that the Company cease and desisttherefrom.It has been further found that the Company, by closing the plant and dischargingitsemployees, discriminated against them in respect to their hire and tenureof employment in violation of Section -8(a)(3) of the Act. (As to those not inthe unit, Section 8(a) (1) was violated.)The record shows that, on or about DARLINGTON MANUFACTURING COMPANY, ETC.281October 15, as his work fell off (with the extra warp yam on hand, some operationsran at less than capacity between September 12 and October 17), employee Andrewsquit his job to seek full-time employment.While we cannot say how much morework he would have had but for the discrimination, the decision to accept no moreorders and to shut down the mill led to the drop in work and thus to his quitting.Employee Kelly, who quit on October 15 to take another job, appears also to havebeen constructively discharged.That question with respect to any of the employeescan be determined on compliance should it develop further.There is no evidenceof wholly voluntary quittings or of discharges for cause after September 12. Ishall therefore recommend that, in the event that the Company resumes operations, itoffer immediate reinstatement to their former or substantially equivalent posi-tions,20 to all employees who were on the payroll on September 12, without prejudiceto their seniority and other rights and privileges.Positions when available shall bedistributed among employees on a preferential basis according to such system ofseniority or on such other nondiscriminatory basis as heretofore has been appliedin the conduct of the Company's business. Because of the unusual circumstances, Ishall further recommend that the Board reserve the right to modify the reinstate-ment provision of its Order.Loss of pay shall be based upon earnings which theemployees normally would have earned from the date of the discrimination againstthem, to the date of their reinstatement, less net earnings, computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90NLRB 289;N.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.Itwill also be recommended that Respondents preserve and, upon request, makeavailable to the Board payroll and other records to facilitate the computation of thebackpay due.Itmight appear to be almost sadistic, not against the Company but against theUnion and the General Counsel, to direct that the Company post notices by advertise-ments in local newspapers.But the Union has so requested and, if such advertise-ments will lessen the effect on employees and potential employees of the inter-ference, discrimination, and refusal to bargain, they may serve a worthwhile purposeand effectuate the policies of the Act. In this small community, the employees canbe expected to acquire full knowledge of the advertisements.With the plant closed,there is no reason, except punitive, to direct mailing of notices to the employeesThe unfair labor practices found herein indicate a purpose to limit the lawfulconcerted activities of the Company's employees.Such purpose is related to otherunfair labor practices, and I find that the danger of their commission is reasonablyto be apprehended. I shall therefore recommend a broad cease-and-desist order,prohibiting infringement in any manner upon the rights guaranteed in Section 7 ofthe Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAWITextileWorkers Union of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.All of the Company's production and maintenance employees at its Darlingtonplant, including firemen, slasher foremen, and supply room clerks, but excludingoffice clerical employees, professional employees, watchmen, guards, and all super-visors as defined in the Act, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.3Textile Workers Union of America, AFL-CIO, was on September 6, 1956, and atall times since has been the exclusive representative within the meaning of Section9(a) of the Act, of all employees in the aforesaid unit for the purposes of collectivebargaining4 By refusing to bargain collectively with Textile Workers Union of America,AFL-CIO, as the exclusive bargaining representative of the employees in theappropriate unit, Darlington Manufacturing Company has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(5) of the Act.5.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby discouraging membership in a labor organization, the Companyhas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.6By such refusal to bargain and discrimination and by ascribing the closing ofthe plant to union activities, threatening a blacklist and closing of the plant if the=oThe Chase National Bank of the Cityof NewYork, San Juan, Puerto Rico, Branch,65 NLRB 827 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion came in, supporting a disavowal petition,and interrogating employees concern-ing union membership and activities,thereby interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of the Act,the Company has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.7.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORT ANDRECOMMENDED ORDERThis is a report after three rounds of what, if not for any championship,may yetbe regarded as a historic fight.As referee with the additional duty to explain mydecision,mine is not to reason the why of all this. But one can wonder whethermore progress toward a determination of the problems here would not have beenmade, once the complaint was issued in the form determined by the General Counselin 1956, had the issues presented in the original hearing and covered in the firstIntermediate Report herein, that of April 30, 1957, been passed upon as urgedexactly 2 years ,ago.These thoughts intrude on our present consideration since however strictly weapply ourselves to the items of fact,which are myriad, and the issues of law, whichare novel and difficult,we realize that there has for a long time persisted a veryreal and practical situation which, if not clamoring for decision,has certainly war-ranted one:on the one hand more than 500 employees no longer employed andclearly not bargained for; on the other, pendant charges of violation of the lawand hundreds of thousands of dollars tied up with the threat of liability running intomillions as time elapses.The delay is underscored by the provisions for priorityhandling in the new Section 10(m) of the Act, effective November 13, 1959Nor have these been 3-minute rounds.The extent of the problems first presentedwas hinted at in the remand order of December 1957.The third hearing, based onan additional complaint,represented an attempt to have ditto marks inserted underthe findings and conclusions of the first so that they would apply to the individualrespondent.The second hearing, on which we must now report,was an inquiryinto the relations among various corporations as indicated by lengthy and detailedoral testimony and examination of almost 400 documents which themselves were,as we were informed,the distillate of many thousands earlier examined.Darlingtonand other companies have here been viewed paradigmatically in an exhaustive exam-ination of its various activities and their nature.Extreme effort needs neither apology nor defense.But such effort has been mani-fest here in the hours of preparation,hearing, and argument.The concept of publicservice and recognition of the rights of litigants give rise to the hope that the prob-lems here involved will before long be resolved.'We might at this time consider the words of Mr. Justice Holmes: "And it seemstome that at this time we need education in the obvious more than investigationof the obscure"2The hearing which this Supplemental Intermediate Report covershas been an education in the obvious:existence of many corporate entities is recog-nized and the facts concerning their relations largely agreed upon or admitted.Butfindings and conclusions to be developed from those facts are disputed and, withthe claim that the corporate setups obscure a single entity status, we are indeedengaged in an investigation of the obscure.Iwould normally state at this point that briefs have been filed by the respectiveparties.the time to do so having been extended.In this instance I want to say thatcounsel have favored me with well-documentedbriefs,whichI regard as I wouldmany an author's autographed workThat the briefs do not cover all of the itemscited at one time or another in the hearing as relevant to the issues is quite under-standable despite counsel's thoroughness in their briefs as in preparation for andconduct of the hearing.By a remand order on December 16, 1957,3 after it had heard oral argument fol-lowing issuance of the first Intermediate Report, the Board has called for determi-i I realize that whether this report be concluded with a period or an exclamation point,there will actually be a question mark as it awaits further considerationOur procedureprovides almost built-in,quasi-automatic question marksIn this case they have pre-ceded and indeed prompted this supplemental hearing and report2 Quoted by Max Lerner in "Mind and Faith of Mr. Justice Holmes,"page 3883119 NLRB 1069. DARLINGTON MANUFACTURING COMPANY,ETC.283nation whether what some have called an integrated operation and others an empireconstitutes a single employer so that a remedy for violation by one corporation canbe applied against other corporations.Conceivably4itmight be found under theorder that the other corporations or some of them were directly or indirectly in-volved in and guilty of the violations found.If these statements be an oversimplifi-cation, they at least suggest the problem here, which will be more fully described.The Respondents have noted that the offer of proof to which the remand orderreferredalleged single employer status of the Respondents Darlington and Deeiing-Milliken.While counsel is correct in saying that the offer is important, I mustrely on the order itself,which clearly embraces various other mill corporations.Circumstances do indeed order things as they alter cases.Our problem would beto determine whether the order of things here, the relationships and activities,reflectthat measure of ownership and control which warrants a finding of single employerstatus or whether such order is merely circumstantial and indicative of or com-patible with independent status of the various companies and Darlington in par-ticular.With the mass of evidence before us and the detailed preparation by counsel,the allusions are specific;but the probative effect is obscure.Unlike other longcases under the National Labor Relations Act, the need here is not to weigh credi-bility in resolving many different if relatively uncomplicated questions as whereissues of violence, employees'fitness, or employer's motives are involved; but tomeasure admitted activities on a scale which will ultimately indicate voluntarycooperation and independent status, or control and single employer status.Yet, whatever the scope of the remand order, the hearing was largely confined tothe proof of the relation between Darlington on the one hand and Deering-Millikenand the related Deering, Milliken Service Corporation(now known as PalmettoServiceCorporation)andDeering,MillikenResearchCorporation,hereinafterDMSC and DMRC, respectively,on the other.At the General Counsel's request,the hearing was kept open for 3 weeks so that he might consider the advisabilityof "further investigation of the relations of the other companies;along with orparallel to what(he had)attempted to do here in regard to Darlington,"and ofa request to the Board for clarification of the scope of the remand order. (Norequest for extension of the hearing was made, and by prior arrangement, it wasclosed on November 13, 1958.)Whether there ultimately proved to be a substantial or a tenuous connection be-tween the offer of proof originally made and what was in fact presented at this hear-ing,one would expect that,the offer having been made,the proof would soonthereafter be forthcoming.Yet many months elapsed between the remand orderwhich cited the offer and the hearing.It is not a sufficient reply that the monthswere spent in accumulating evidence.5For this would merely underscore the extentto which the hearing under the remand order exceeded the scope of what was orig-inally available to be offered.The thread of continuity may have disappeared.But never has a mill worked on so long a yarn.But the hearing was based on more than the remand order. For on February 3,1958, the Regional Director for the Eleventh Region issued an amended complaintagainst the three Respondents named herein.Thereafter a hearing under the remandorder and on the amended complaint was held before me from September 30 toOctober 10,1958, at Charleston,South Carolina, and from October 15 to 23, 1958,inCharlotte,North Carolina,all dates inclusive.Whether the hearing directed bythe Board could properly be so extended by the Regional Director by issuance ofan amended complaint with new allegations without leave from the Boards wasnot at that time tested:for reasons which need not now be considered,7no objectionwas raised to this procedure of bringing in additional respondents in the remandhearing;itsacceptance was specifically declared by counsel.The amended com-plaintwas thus received subject to Board approval;such approval, only to theCounsel indicated disagreement on this point,which need not now be decided.5The term "evidence"will be employed herein to refer to testimony received at thesupplemental hearingAlthough not material to the issues raised by the pleadings andtried at the original hearing,such testimony is relevant under the terms of the remandorder6The virtue of such procedure remains undiscoveredIt could introduce many newproblems and seriously delay action which the Board had itself postponed for a limitedpurposeIpointed out early that, if single employer status were shown,the determinationbeiein would include all who are embraced within such statusCounsel for the Respond-ents appeared to agree at one time. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that a corporate party was added,was implied when, as we shall now note,the complaint was on motion dismissed as to the individual respondent.This motion to dismiss as to Roger Milliken was granted for several reasons whichI stated on the record.Upon appeal, the Board affirmed my ruling "upon the soleground (the first which I had stated) that the amendment to the complaint to theextent that it included Roger Milliken as an individual respondent went beyondthe permissible [sic] scope of the Board's remand order of December 16, 1957."This left the two named corporations as sole respondents.With the issuance of a new complaint against Roger Milliken (same case number)on December 31, 1958, and a motion to consolidate that complaint with the oneherein, I suspended work on this Intermediate Report pending Board decision on thatmotion.The motion was denied 8 on March 11, 1959, and I further deferred actionherein until after I had issued reports in 40 other cases, 9 of them heard after theinstant hearing.On April 30, 1959 (2 years to the day after issuance of the firstIntermediate Report), I recommended dismissal of the complaint against RobertMilliken.The violations and the proceedings to date can thus be summarized. But the answerto the question of single employer status depends on the facts adduced at the remandhearing, and these cannot be readily summarized.The General Counsel and theUnion do not rely on a certain few elements alone to prove their contention: Theyurge the whole record, several thousand pages and hundreds of detailed exhibitsalmost each of which lends itself to, lengthy argument, as a unit.Conversely theRespondents must be heard with respect to each item and the whole.To attempt to select and analyze what appear to be salient elements must there-fore evoke objections that not only have other elements, also salient, been omittedbut that the entire picture relied upon has not been presented.Yet the alternativeof reciting all of the facts developed at the hearing is not practicable for it wouldmean repeating most of the record and multiplying it many times for analysisof the pros and cons.That record remains available although we are perforcelimited here to a precise of the testimony and exhibits. In fact, because of the repeatedreferences and many cross-references to various items, a detailed reference indexwould be necessary to insure coverage of all of the testimony and avoidance ofrepetition.(In fact, on completion of this report, I find not so strangely that I dohave indices of the various subjects mentioned and of the exhibits, prepared to insurecoverage of the salient points and to avoid duplication despite repeated referencesand cross-references.)While the briefs refer to various exhibits, the arguments, although sometimesdetailed, are frequently general, and necessarily so having regard to the quantityof the evidence and the nature of the findings sought.Most of the exhibits men-tioned (many with little more than their citation and -a phrase or sentence to describethem) and some which are not mentioned 9 are herein noted; it is unnecessary topoint out the specific respect in which others do not prove what has been claimedfor them. I do not delude myself believing that the parties, the Board, or a courtwill accept my selection (and concomitant omission) of salient or representativepoints, not to mention my analysis of those points, although the same selection mighthave been received before unfavorable analysis.Here is no nicely ordered bill of fare from appetizer to dessert or from soupto nuts.(Cocktails and liqueurs can be left for other tastes.)The smorgasbordspread before us is without such an orderly pattern.This is not to say that there isno plan or purpose: in lieu of nicely routined variety leading to a climax, we aresurfeited by quantity.(The mass here compels redundancy.)Even a generoushelping can do no more than suggest what is on the serving plattersBut whowants the entire buffet or a steam table? If it will not do justice to the GeneralCounsel's case and the Union's position to cite only some of the items which theyhave noted, it is manifestly impractical to describe and analyze each one with thearguments pro and con.All have several times been considered, at the hearing(as was evident to counsel) and since. It is with full awareness that there are manymore, that I shall mention some typical or outstanding (in the sense that they ares In its order the Board recited "Upon exceptions to the Inteimediate Report, theBoard remanded this case in 1957 for further hearing."The suggestion of causal con-nection between the exceptions and the remand was surely unintentional. we shall noteinfrathe terms of and the basis for the remand.9 Of the 81 exhibits received while Roger Milliken testified, 1 is not listed as suchalthough referred to in the transcript, and 2 others are shown as having been markedfor identification only. DARLINGTON MANUFACTURING COMPANY, ETC.285amongthemore persuasive which have been cited as proving or denying singleemployer status) items, and some others.The respective proponents may complainthat a limited selection isper seimproper; they will surely object that mine is atleast unrepresentative.Aggrieved parties, whether on one side or the other, willlikely take such exception (and more) at each stage of the proceeding although it willbe necessary to recite the evidence not detailed here and to indicate its value insupport of the exceptions thus taken.Even if not specifically cited in this report,all of the testimony, written and oral, and the arguments of counsel have beencarefully weighed even as it was clear that none was sligh-ted at the hearing.Un-willing to leave to those who from mere reading of the record may not sufficientlyfamiliarize themselves with the facts, I shall mention or specifically refer to approxi-mately 175 exhibits, passing over only those whichcanmost readily be seen to bewithout probative value, and including many not cited in the briefs.Having said this, I must add that I do not mean to slight the painstaking effortsof counsel in preparation for, during, and, in briefs, since the hearing. In extenua-tion I can only and anticipatorily point to the determinations which will be madeon review or appeal and which, whatever their conclusions, will undoubtedly citerelatively few facts in coming to a decision. Since I have been with this case in itsvarious stages for such a long time, I may be permitted the observation that havingalone heard it and being the first to analyze the record and contentions to findings,conclusions, and recommendations, I should be more satisfied that the time spentin hearing and decision was warranted were accurate review and greater acceptanceand recognition accorded to a Trial Examiner's rulings and conduct of a hearingand his report and recommendations.On the other hand and in contrast to any charge of undue condensation, it might beurged, although this will be denied by anyone against whom a specific finding ismade, that there is here any unnecessary detail of facts and analysis; that far lesswould suffice for all who have been concerned with these issues, and who haveundoubtedly penetrated to the correct conclusions.But we must further make allthis clear to those who follow us (in point of time if not in agreement) in considera-tionof these matters; and heed must be paid to the injunction that reasons behere stated for the findings and conclusions made.Since it was not within the issues presented at the original hearing and passed onin the first Intermediate Report, we can assume ie that the remanded question of singleemployer status has been presented in connection with the question of remedy ratherthan for possible finding of violation by other, if related, corporations.Seventeenmall corporations (there is also reference to "eighteen mill corporations"), some ofthem wholly owned subsidiaries of others of them, and owning 27 mill plants, havebeen referred to and identified as related" corporations and Deering-Milliken millswithout prejudice to the issue before us.The relationship is alleged to be withDeering-Milliken, DMSC, and DMRC. It is admitted that a majorityof the stockin the various corporations is commonly owned.Appended hereto as exhibit Aare lists of officers and directors of Deering-Milliken and Darlington as succinctlyset forth in the Union's brief.Additional details concerning stock ownership andthe officers and directors of the various corporationsare inthe record and neednot be repeated here.Another of what may be called basic financial facts is that Darlington and some ofthe other Deering-Milliken mills operated on their own capital, i.e., unlike othersof them it did not borrow from Deering-Milliken or from a bank any capital neededto finance its operations.This affects the pattern of uniformity cited as existingin other respectsamongthese mills.But it does not bear on the more basic issueof control, which could exist or not regardless of uniformity in source of capital.Itwas admitted and I find that Deering-Milliken, a New York corporation withprincipal office and place of business in New York City, New York, acts as exclusivesales agent and extends credit to and factors the accounts of various textile millcorporations among which was Darlington; that during the calendar year 1956, asexclusive sales agent, it sold finished products valued at more than $100 million,which were shipped in interstate commerce to customers in various States throughoutthe United States; and that Deering-Milliken is engaged in commerce within themeaning of the Act.10 These preliminary and other speculative remarks arise out of a desire to provide whatthe Board will deem adequate basis for a decision.it In using this term in its remand order, the Board followed the Union's offer of proofbut quite evidently did not intend to foreclose the issue 286DECISIONSOF NATIONALLABOR RELATIONS BOARDThereis noclaim that any of the various corporations other than Darlington, orany of their departments, was in any way itself directly 12 connected with the viola-tions alleged.The allegations of extended liability in the amended complaint arethe same as those brought in by the remand order, and depend on proof of singleemployer status; ,there are no new or additional violative acts, and and it is only bysome finding of taint in the other companies' relationship to Darlington rather thanby acts on their part that additional findings of violation and liability can be made.Neither has it been claimed that liability for the violations found should bewidened because the mills, and specifically Darlington, have controlled Deering-Milliken; rather, that the latter has controlled Darlington.But, with exceptions suchas those to be notedinfra,this record discloses generally the natural business desiresand activities which would characterize any independently controlled mill and sell-ing agent or factor. (Since this is a written, not an oral report the reader's suspensehas already been dispelled by a quick glance at the end.)That both mill and agenthave common interests is not surprising: both want a sound, substantial, and reliablemanufacturer, a salable product, and sales.From such desire and purpose stem thevarious services, from joint purchasing facilities and engineering assistance to market-ing service and sales, and including technical and administrative advise, which salesagents and factors commonly render and which were here rendered by Deering-Milliken.Acceptance of facilities and advice is consonant with control; it is alsoconsonant with independent status: it proves neither.(This is not to overlookthe question of degree,infra.)But rejection of advice does negate control, andalthough we might expect general acceptance of advice and assistance from experts,there are instances of rejection, as we shall see.Nor does it appear that Deering-Milliken's desire to sell adversely affected Darlington's or the other mills' operation tothe former's benefit or for what might be an overall profit or benefit were thecompanies one.Not only does integration of operations, which is compatible with independentownership,management, and control, not prove single employer status betweenDarlington and Deering-Milliken; but such status would not be meaningful in thepresent contextThe problem of remedy here is not so much that of finding orfollowing assets; enough remains in Darlington to cover most of the varied requestsfor backpay.Our greater concern is with continued production and continuedemployment; and Deering-Milliken is no substitute for Darlington in that connection.Detailed and lengthy as the evidence is, it centers (as has been noted) onDarlington's relationship with Deering-Milliken,DMSC, and DMRC, with onlyoccasional and sometimes oblique reference to the other mill corporations, as weshall see.Whether .to extend findings of violation, or for purposes of remedy or forwhatever reason, the evidence called for by the remand order and received mightthus extend liability to these three DM corporations, but with respect to affirmativerelief,only for backpay since these corporations do not themselves employ millworkers.The situation might be different were there proof connecting Darlingtonwith the three "Deering Milliken" companies and,through them,with the othermills; for then reinstatement and bargaining possibilities would exist.The GeneralCounsel and the Union clearly have not proved a single employer status of the millcorporations other than Darlington with the three DM corporations. It appeared tome at the hearing that the General Counsel recognized this (although he may arguethat his review indicated the sufficiency of the proof in all respects) when he soughtand received leave to keep the hearing open to consider an application for permis-sion to offer proof concerning the question of "chain" connecting all of these lattercorporations.As far as the other mill corporations are concerned, therefore, theirliabilitymust depend on the evidence of single employer status between them, orany of them, and Darlington directly, despite the present prayer that in the alter-tiveDeering-Milliken be directed "to reinstate these employees in other Deering-Milliken mills " (In addition to the extent of common officers, directors, and owner-ship of stock, referred tosupra,we shall note evidence of dealings among the variousmill corporations.)If these statements concerning the limited basis for findings of relationship andliability are not clear to one who has not closely followed the ramifications andintercorporate dealings, it may be said, to simplify roughly, that the attempt wasmade mainly to lay track A between Darlington and the three DM companies, withsomelight lines drawn between Darlington and other mills; but there is no track Bbetween the latter and the DM companies which might, if track A could carry the12This is not a case of such control by a parent or other corporation that it may besaid to have wronged or defrauded anyone insofar as remedy is concernedCfN L B B.v Timken Silent Automatic Company, et at,114 F 2d 449, 450(CA. 2). DARLINGTON MANUFACTURING COMPANY, ETC.287load from Darlington to Deering-Milliken, continue the run from Darlington viatheDeering-Milliken companies to the other mill corporations.Thus with verylittle (generally in connection with sale of some orders and inconclusive evidenceconcerning constructionsmanufactured,infra)submitted to connect Darlingtonwith the other mills directly, and even less to connect DM companies with suchother mills, there is no basis for imposing liability on the latter whatever may beshown with respect to the DM companies; unless the extent of cooperation amongthe mills as in their sponsorship of DMSC and DMRC can be held to create a jointliability.The concept of single entity or single employer and any decision with respectthereto will vary with the field of law and the questions involvedThus, while theframework of this case has been stretched beyond the issues raised by the pleadingsand originally presented, it should not be presumptuous to note that we are ultimatelylimited by the nature of the inquiry and the scope of the Act.13 To cite an instance,what we would recognize as separate and independent organizations might be char-acterized by such a degree of cooperation and joint effort as would violate theantitrust law.Toward the other extreme are cases involving jurisdiction, where theBoard, interpreting its own limiting standards, accepts jurisdiction in a case andover several entities even if it regards them as separate for the purpose of remedy.14Similarly in cases involving employer associations or local branches of nationwideorganizations, as we shall noteinfra,while jurisdiction is taken because of the overallextent of interstate activities or the nationwide aspect of the business, the violationand remedy are assessed only against the violating segment.Our own concernwith single employer status differs from that in these cases.The Board will herepresumably stress centralized control of labor relations while also considering inter-relation of operations and common management and ownership 15 (It was noted inthe original report that there was no claim that the sale at auction was not to bonafide purchasers for valueOne aspect, raised at the instant hearing, will be con-sideredinfrain connection with sale of orders.)is "But administrative discretion is no broader or stronger in its field than is judicialdiscretion in its field, or legislative discretion in its field, or executive discretion in itsfieldChief JusticeMarshall said of judicial discretion, 'Judicial power, as contra-distinguished from the power of the laws, has no existenceCourts are the mere instru-ments of the law, and can will nothingwhen they are said to exercise a discretion, itisa mere legal discretion, a discretion to be exercised in discerning the course prescribedby law, and, when that is discerned, it is the duty of the Court to follow it.Prettyman, Trial by Agency, page 8InNew York v. United States,342 U S 882, Justice Douglas declared at page '884"Unlesswe make the requirements for administrative action strict and demanding,expertise,the strength of modern government, can become a monster which rules withno practical limits on its discretion.Absolute discretion, like corruption, marks the be-ginning ofthe end of liberty."Some may question or object to this concept of expertiseThe question is from one who highly endorses it14 See RadioStation KBTM, LM-1721,Case No. 32-RC-1097, decided October 10, 1958(not published in NLRB volumes), where the Board combined for jurisdictional purposesa jointly owned but otherwise unrelated radio station and grain elevatorSee alsoOrtonExterminating Company, Inc. (of Kentucky),115 NLRB 622, 624, 627isThe remand order quotes the offer of proof in connection with the latter's claim ofcentralized control of operations and labor relationsSee alsoCentral Dairy ProductsCo., Stefen's Branch,114 NLRB 1189; MetcoPlating Company,110 NLRB 615,Cren-shew's,Inc, at at,115 NLRB 1374The importance of the element of control wasrecognized in the Union's offer of proof at the original hearing herein , and it was on thebasisof that offer that the Board, declaring that "it is desirable" to have additionalevidence, remanded the proceeding for further hearingSee alsoDearborn Oil and Gas Corporation, at at,125 NLRB 645, where, in denyingthat a single employer status exists "for the purposes of the Act," the Board noted that1 of the 3 legal entities under consideration there rendered services to the other 2 on acost-plus basis ; its foreman and 3 of its 20 employees "were involved in temporary orpermanent transfers between" it and 1 of the other 2 ; the employees of this latter onewere directed by the supervisors of the first "to an extent not specified in the record",and all 3 used the same bookkeeper and the same officeThe dissent, aiguing that asingle employer status exists, noted that "all the Respondents were under the commoncontrol and direction of one individual ..in their business operations as well as in theirlabor relations," etcAll agreed that common control is the most important factor, andthe majority, refeiring to the ciucial area of laboi relations," stressed "centialized con-trol of labor relations ' 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDActually the remand order calls for findings which go beyond mere control oflabor relations:we have been asked to explore the existence of a single employerstatus.A measure of control might exist where there is no such status.This bringsus back to the point where, whether we label our finding as one of complete controlor of single employer status,Darlington's functions have been discontinued; andthe three"Deering Milliken" companies (here excluding the mills), even if they hadpreviously controlled those functions,cannot be considered the employer and cannotbe directed to employ or otherwise completely remedy the violations found.While Section2(2) of the Actincludes as an employer"any person acting as anagent of an employer, directly or indirectly,"itdoes not appear that the relatedcorporations here acted as agent for Darlington in connection with its labor relationspolicies.Certainly the responsibility and liability of an agent does not extend beyondthe scope of his duties or activities.Furthermore,as distinguished from singleentity, the question of agency on the part of entitiesnot namedas respondents wouldnot bethe subject of a remand at this point;itwould await decision and directionof a remedy,and then be passed on in the definition of "officers,agents, representa-tives, and assigns" if that usual phrase were here adopted.It is unnecessary to repeathere, as was pointed out in the Intermediate Report ofApril30, 1959,that whateverrestrictionsmight be imposed on agents they would not be directed to carry theburden of positive remedy, i.e.,to bargain,reinstate,tomake whole,unless theelements of intent to evade and subterfuge were present so as to make themliable for the violation.If as has been suggested the evidence fails to show a single employer relationshipbetween Darlington and the other mills, and no remedy can be imposed against Deer-ing-Milliken,such facts alone would appear to dispose of any aspect of our inquirywhich is relevant to the issues raised by the pleadings.But we continue with thetestimony received under the remand order.With the conclusion of this introductory portion,it is clear that this report is ex-tended because of the quantity of material received,the number of claims and ques-tions raised,and the extent,although severely limited, of the necessary writtenanalysis of even a portion of that material.A general resolution of the issue presentedby the remand order could quickly be made on the overall impression;a so-called"common sense"generalitymight be uttered which wouldnot even beginto supportone position or satisfy the other(a fatuous hope),and which would omit the reasonswhich point to the decision to be made.Whilethe evidence does not and neednot lead to Descartian certainty,I submit the conclusion in this case with lessdoubt than frequently exists, as in resolution of questions of credibility.FINDINGS OF FACT(WITH REASONS THEREFOR)Decision here does not depend on resolution of credibility:testimony and exhibitswere received without contradiction with only occasional aspects which called forattempts to reconcile or explain.We are left with the need to draw inferences ratherthan to establish credibility;and with respect to inferences the Board,as it hasfrequently noted,need not rely on the Trial Examiner's findings and conclusions asit does on his credibility resolutions.We have been informed that no stone or paper which related to Darlington andany of the other corporations was left unturned in preparation for this hearing,and that everything has been submitted which might conceivably show the relation-ship claimed by the General Counsel and the Union(and some which could notconceivably show it).The unnecessary is superfluous.But what, which can beanalyzed, will be superfluous,and to whom? The feasible method here appears to beto consider all of the evidence cited by counsel and their arguments, and then, with-out detailing such evidence and arguments except those which appear to be mostweighty, to summarize them and make findings.We now turn to the very realproblem of being temperate and selective in our analysis to avoid an evidentiarycrapulence while at the same time doing full justice to the proofThe facts concerning ownership of stock in the various corporations are set forthin an exhibit in evidence and, uncontroverted,need not be detailed here. It isconceded that members of the Milliken family, directly or through ownership of stockin other corporations,own a majority of the voting shares of Deering-Milliken andof various mill corporations, including Darlington.The question of piercing thecorporate veil is consideredinfra.Omitting for the moment any questions of ownership or control of other corpora-tions,Deering-Milliken is a sales and factoring corporation.Its services to the mills,in sales, taxwise,etc.,will be describedinfra.DMSC shares are owned by the mill corporations affiliated with Deering-Milliken,each such corporation owning one share for each of its mills.Thus Darlington, DARLINGTON MANUFACTURING COMPANY,ETC. '289with one mill, owned one share in DMSC. The mills are not required to availthemselves of DMSC's services, various phases of which will be hereinafter de-scribed, nor are they prohibited from using such services from other sources.Theservice agreement between each mill and DMSC is terminable at will on notice, but,except on liquidation, none of the mills has ever terminated its agreement.Thereare no service agreements with any domestic mills other than Deering-Milliken mills.Itwas testified that work by DMSC for the mills was at their request, and that "lackof uniformity" among the mills was uniform, some recommendations being variouslyadopted and rejected by the mill treasurers.As in other respects, it does not appearfrom the mass of documents considered in this connection or from the greater num-ber examined by the General Counsel, that control was exercised outside of the respec-tive corporations or that decisions were imposed on them by Deering-Milliken,the service of research corporations, or other mills. In connection with operatingprocedures and maintenance, a system of demerits and comparative mill records wasdeveloped by DMSC to assist the mills and to serve as incentives. There was no ele-ment of any penalty which was or could be imposed by DMSC. Prior to 1951, whenDMSC was organized, the industrial engineering department at Judson Mills servicedthe other mills.DMRC was organized and maintained as a cooperative effort by the Deering-Milliken mills and Deering-Milliken for research and advice when called upon.Themills contributed to DMRC in proportion to their sales, and Deering-Milliken accord-ing to its commission income.Reference was made at the hearing to memorandumswhich noted research on machinery types and improvements, and assistance inmaintenance programs, as we shall noteVarious functions of these three corporations and points of contact among themand various mills will be notedinfra.Neither the General Counsel nor the Unionclaims economic homogenization of the various corporations and mills and theirbusiness.The organization of these entities does not itself indicate single employercontrol over the mills.Rather it isurgedthat the contacts and relations shownindicate control and single employer status.The elements of control may be dif-ferent in various situations: in large operations, in small, in one industry, in another.But control there must be if single-employer status is to be found.As distinguished from ownership,is execution of policies at the various mills is inthe hands of the respective treasurersEven in cases where a permanently bindingand exclusive arrangement exists that fact does notpcr seindicate single-employerstatusThere can be various degrees of cooperative activity among several entitieswithout such control as to constitute the entities a single employer.The corporate bylaws and the evidence in that connection indicate that the chiefexecutive officer of Darlington was Oeland, its treasurer, not Roger Milliken, itspresident, their authority typifying those positions in cotton mills generally, accord-ing to the evidence.As I have found in the proceeding against Roger Millikenindividually,Oeland was Darlington's "chief active or operating executive" andthis is apparently conceded.He alone was authorized to spend $25,000 for capitaladditions for the year ending November 1955; and the officers were jointly authorizedto spend an additional $100,000 without approval of the directors.While presidentof Darlington, and except for his employment of Oeland,infra,Milliken had neverhired, fired, or transferred any employee; this was done by Oeland as treasurer andadministrative head.Here the question naturally intrudes.Because of the extent of Milliken familyownership, were Roger Milliken's wishes in fact command's to the mills? But MinotMilliken and Roger Milliken testified that at various times suggestions or proposalsby the latter to mill treasurers have not been carried outThey appear to have beenno more controlling than were suggestions from sales personnel or others who soughtto assist the mills, the decision remaining with the mill treasurer.Even a presump-tion that Roger Milliken's suggestions received greater consideration might be un-warranted since full consideration was evidently given to suggestions from all expertand responsible sources; as noted at the hearings, the achievement of optimum resultsis a general desideratum.Milliken could plan, urge, and exhort; he did not control.If, as the Union claims, directions which "were usually stated politely as `suggestions'or advice' " were constant in their flow and exact in specificity, control was not provedthereby.More in point is the claim that "the record leaves no doubt but that theunderstanding by both commander and commanded was they were to be followed."But, as noted, the record is replete with testimony concerning suggestions which werenot adopted.16The differences should be clear stock ownership; control of policies other than laborrelations, control of labor relations ; single-employer status 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDBesides the points that actual control and authority lay with the mill, not withDeering-Milliken, and that Roger Milliken, as we shall be reminded, was a millofficer, the question is raised whether in offering suggestions to the various mills hewas acting on behalf of Deering-Milliken and attempting .to exercise control for thelatter.Many documents in evidence and described in detail might be discussed herein this connection.All have been considered but the principles which govern themneed not be repeated with respect to each.We have a memorandum dated Novem-ber 14, 1956, from him to various mill treasurers and to various DMSC people, towhich are attached a quotation from the October 1956 Newsletter 17 of the SouthCarolina Chamber of Commerce and an article and editorial from America's TextileReporter of November 8, 1956.The Newsletter refers to turmoil and inefficiencyat a stranger mill since a labor contract was signed several months before, and theannouncement that the mill would be closed the following month.Milliken's memorandum declares that the union leaders had misled the employeesand that Darlington had been negligent in its public relations; it urges that therecipients of the memorandum make a mental review of the steps which they weretaking to bring about an understanding of the respective mills and their problemsin the community.The memorandum concludes, "The unions are going to bemaking a tremendous drive all though this area, and there ire few things that aremore important to us than making sure that the leaders in ,our community under-stand and are sympathetic to what you are trying to do."This memorandum isnot to be analyzed as if it were a document prepared after thorough study of its everyword and implication and their legal significance.Milliken's interest in all of themills is not to be regarded as Deering-Milliken's (of which moteinfra)and certainlydoes not prove single-employer statusBut even a technical analysis here couldshow only the distinction between the importance of the matter to "us" while "you"are trying to do the things which need to be done. So far from proving RogerMilliken's or Deering-Milliken's control "in dealing with the problems of laborrelations and of unions" (in the words of the Union's brief), the memorandumindicates rather than those problems were handled by the mill treasurers and thatMilliken was here "alerting" them and pointing out to them an area in which bebelieved thattheycould function.The exhortation in the magazine is addressed to textile mills throughout the indus-try.No more than this indicates a single-employer status throughout the industrydoes Milliken's distribution of the article indicate single-employer status among thatDeering-Mil liken mills.The call for "contact on a local and national level for largerfirms, operating in several areas" reflects the magazine's impression that there arelarger firms which operate in several areas; it does not prove the existence of suchfirms or that the corporations before us constitute one of them.What is thenpointed out concerning "Darlington officials who decried the utter lack of anyattempt at public relations before, during or after" the union campaign would be asapplicable whether or not Darlington were part of a "larger firm "Thus thereis no evidence here that Darlington was part of a larger firm and certainly no proofof multiple plants in a single employer status.Hence, aside from the question whetherMilliken, by distributing the article, adopted its remarks, there can be no questionconcerning the significance of the remarks themselvesOn the right-hand column of the article's second page as reproduced and dis-tributed is an editorial.This declares, "If the people of Darlington knew anythingof the Deering, Milliken record they would know that management does not intendan unprofitable division, nor has it intended to share the prerogatives of manage-ment with labor union leaders."Milliken testified that, although he distributed theeditorial, he did not subscribe to all of its statements; he undertook to explain whyhe could not subscribe to the sentence just quoted. In fact. the General Counselstated his belief that the editorial refers, not to Deering-Milli ken's management, butto the various millsAfter pages of testimony and discussion on the record, we17This is to be distinguished from a newsletter which Oeland sent weekly to MillikenShortly after his arrival at Darlington, Oeland said "that if it was all right with(Milliken), he would like to keep sort of a personal diary which lie would like to put inthe form of a weekly letter to (Milliken) so that he could put down what he was woii,-ing toward, what his goals were. and what his accomplishments had teen"Millil-onapparently never commented on these newslettersHe also received a monthly letter fromMonarch ; no newsletters from any of the other millsThe newsletters indicate a desireby Deland to gain Milliken's anprobation hwond what would follow glom Vu(eessfnl opera-tional resultsThis is further indicated by Oeland's requests for Milliken's opinion andapproval.Originating with and voluntarily continued by Oeland, they do not indicatediminution of his authority or ofthe authority of the various mill treasurers DARLINGTON MANUFACTURING COMPANY,ETC.291thus conclude with not even the claim that this refers to or tends to prove single-employer status.Whether correct or not in his estimate of the value of the articleand the editorial (and the Newsletter), Milliken sent his memorandum out becausehe believed that these called for action by "all textile mills," not as noted after reviewand expert advice concerning the legal significance of the statements therein made,as one can believe and even reasonably assume.Time and again, as we received in evidence memorandums recommending actionby Darlington, it was shown that Oeland rejected the recommendations.An exhibitmost diiectly related to the violations heretofore found is a letter dated 1 monthbefore the September 1956 election, in which Oeland indicated that he had decidedand was carrying out his plan to "fight the union's activities"; that he had so in-formed Poag, Darlington's attorney; and that he had gotten Poag's approval tocontinue.Such "approval" of an important policy already adopted by Oelanddoes not indicate that Oeland's was a subordinate position.Also in evidence are communcations in which Oeland requests or anticipates"approval."But it will be seen that in those cases his reasons were generallyaccepted as convincing, and the approval forthcoming.Certainly his rejection ofadvice from others stands undiminished in significance. In one of the letters lastreferred to, he persists, in a recommendation contrary to advice from Poag; andquite confidently in tone, as if the decision had already been made, submits it forRoger Milliken's approval ("I would like to have your approval before we movein the matter"), still looking forward to Poag's approval, which certainly does notappear to have been anysine qua non.Thus it does not appear that Darlington was under compulsion to join in variousefforts,whether purchasing, selling, operational; or that it was not free to terminatethe relationships which existedThe record shows that from time to time milltreasurers took action or made decisions vis-a-vis other Deering-'Milliken mills orcorporationsItdoes not appear that those actions or decisions were controlledby Deering-Milliken.Time and again correspondence submitted in evidence toshow control indicates rather that suggestions were submitted, received with "appreci-ation" by the mill treasurer, and by him accepted or rejected.Nor is there evidenceof conflicts of interest between Deering-Milliken and Darlington which were resolvedagainst the latter.We shall see that the evidence does not show loss of separateidentity, permanently binding and exclusive arrangements, single-employer status,or liability of one corporation for the unfair labor practices of another.The functions of purchasing of equipment and material, personnel recruitmentand advice, sales and its concomitant of styling, tax savings, etc., etc., are as vitalto the proper conduct of textile manufacture as is the role of an egg in an omelet.If the egg is not obtained from one source, it will be from another.In some cases the poultryman may employ and direct the cook in a truly inte-grated and single entity status; he may even be the consumer.But use of the eggand acceptance of the advice do not prove employment of the cook or control overhim by the poultryman. For this we must look to factors which do prove control.The role of the egg is not a whit less important where the poultryman and the cookare quite independent in their decisions and actions.The former, with knowledgeof his product (or the market), may be in a position to advise concerning its opti-mum use The latter may well adopt the advice, or, having received and evensought it, he may reject itAdvice and assistance are one aspect; control is quitedifferent even if the advice is so clearly good that it would be foolhardy to rejectitand it is uniformly followed.In the instant case it is clear from the evidence before us that, however frequentlyadvice from Deering-Milliken, DMSC, DMRC, other mills, or Roger Milliken wasadopted, it was not uniformly followed by the various mills or mill treasurers, orspecifically by Darlington or Oeland.This should be sufficient to refute the claimof control inherent in single-employer status.But we shall go further and considervarious instances which may suggest control (even if we thus ignore the plausibleargument that elements which are among those which exist where there is controldo not prove such control in the face of the denial and absence of other elementswhich cannot be denied and must be present where there is control).Leaving for later consideration all comparisons with other factors and their rela-tionswithmillswhich they represent, we must consider the significance of suchterms as "DM mills," "our mills." "our organization," "mills affiliated with DeeringMilliken " It was testified that in industry parlance, mills are referred to as XYmills where XY is the selling agent or factor but has no other financial interest andthe mills are independently owned.Thus mills which are alleged to be recognizablyindependent and do not occupy any single-employer status are referred to as Cannon07201 0-(i3-vol 139-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDmills, Iselin-Jefferson mills, etc.(We shall later note the facts and actual relation-ship among mills within such groups.)At least partial explanation may be foundin the testimony that an advertising agency pointed out the difficulty in acquaintingthe public with multiple names, and advised that in advertising even "Deering Milli-ken" shouldbe avoided,with emphasis to be placed on the single name "Milliken." 18Analogous situations in other industries were noted:AMC stores being a groupof independent stores or chains banded together for buying economies;CBS radio andtelevision stations, very few of which are owned by CBS, the others being financiallyindependent; and Howard Johnson restaurants, where the outlets are individuallyand separately owned,the name being used for advertising purposes and to indicatethat a uniform type of operation is maintained.Here, as in "Romeo and Juliet," onecan ask, "What's in a name?" This does not dispose of the issues before us. But itserves the negative purpose of showing that use of a name jointly does not showsingle-employer status.Decision must be based on such other evidence as has beenoffered.In this consideration of impressions and descriptive references as dis-tinguished from proof of actual control and status, we can note that there is noevidence that the employees of Darlington ever considered or referred to themselvesas employees of Deering Milliken or of any of the other mills or mill corporations.As I stated in overruling an objection made on the ground that certain exhibitsoffered by the General Counsel were immaterial since they did not support the pro-ponents' burden of showing integration, proof of given activities which do not showintegration is material to the issues before us,especially where such activities andproof are extensive; for to the extent that these activities, although they might beof such a nature as to show single employer status, do not show that status, theytend to deny its existence here and limit the possibility of a finding in conformitywith the Union's proof. Similarly, as the General Counsel touched on possibilitieswhich, were they in existence, would tend to show single-employer status amongthese corporations (guarantee by other corporations of a loan to one of them, tocite an example), the fact that the relationship or activities thus inquired into werenonexistent tends to indicate that there is no single-employer status.Activities indicated among the corporations here, which characterize the rela-tionship among factors and independent companies which they serve or amongcooperating but independent companies generally, tend to show an independentstatus here. In fact, I consider the relative number and the nature of the activitieswhich are common among independent companies if no attempt was here made tolist all of such activities; 19 as on the other hand I consider the number and natureof activities which are not usual in independent relationship but which did char-acterize the relations hereThe Board may prefer a different statement of the ruleto be applied hereBut however the basic principles be declared, the fact is thatthe activities and relations among the various corporations do not show a single-employer status.We shall soon note items which most nearly of all those submitted suggest single-employer status; these are few and certainly not determinative.The most persuasiveare scarcely, certainly insufficiently, so.Our task would be greatly simplified couldwe point to certain items as clearly probative of single-employer status; 20 i.e., thatcertain items exist here and where there is single employer status, and we are neverpresent where there is no such status. (We have already mentioned the importanceof showing centralized control, especially of labor relations.)But we are unableto do thatNeither can we, nor need we, prove the universal negative.As presented on the record, certain evidence immediately suggests independentstatus.(Such evidence is in contrast with items which do not indicate either inde-pendent or single employer status, and those which suggest the latter )Thus therewere suggestions to Oeland and other mill treasurers from Deering-Milliken, someof them adopted, others rejected. the decision in each case quite evidently made bythe mill treasurerTo cite one instance, a letter to Oeland from Deering-Milliken'sorder department transmitted a suggestion by Roger Milliken that the mills applybale numbers to lessen warehousing problemsDeclaring that Darlington had no'eOne aspect of this single-name emphasis will be consideredinfrain connection withan exhibit entitled "Fabric Magic by Milliken "19Admittedly there were many contacts among the various corporations here which didnot suggest to the General Counsel in his prehearing investigation a single-employer status.20 Certainly in the lengthy oral testimony and the many exhibits there are no one, two,or five facts which can be relied on as proving the General Counsel's caseThis is attestedto by the length of the briefs in support and the number of items relied on therein , anditmakes necessary a voluminous analysis of many items which are not probative in lienof recognition of a few which might be DARLINGTONMANUFACTURINGCOMPANY, ETC.293problem in that connection, Oeland closed his reply as follows: "We appreciate yourwillingnesstoworkwith us, and if the occasion arises we will take it up with you."[Emphasis supplied]Again, a suggestion from Deering-Milliken's controller's office that the fiscal yearend on Sunday, November 27, 1955, instead of November 30, was followed by themills only after the respective board of directors decided that it was "a good idea"and adopted it.A standard practice instruction was thereafter issued to the mills bythe controller, setting forth the dates to be used in closing the financial records of thecorporations whose fiscal year ended on November 27Although as peremptoryas administrative details are when reduced to writing, the instruction reflected thedecision already made by those corporations.Thereafter Smith, the vice president in charge of Deering-Milli ken's credit depart-ment, asked Oeland to what extent Darlington'E large credit could be reduced todemand notes to be left at least through Novem )er 30, 1956, almost 7 months off.Oeland replied that, after analysis, of its cash requirements, Darlington could investonly a small portion for the entire period although it could, if so desired, put anadditional amount into notes to be liquidated when Darlington needed cash.Clearlythe decision here was Darlington's, with a further tentative and indefinite commitmentby Oeland. From Deering-Milliken came a suggestion; from Oeland a limited agree-ment without further obligation.Smith's reference to Darlington's "current account"was to its balance at Deering-Milliken; his concern was not with Darlington'sbalance sheet, profit-and-loss statements, or other accounts.Further evidence of Darlington's independence is seen in the testimony by MinotMilliken, Deering-Milliken's treasurer, that he lacl ed information concerning Darling-ton's property records, has nothing to do with such records at the mills, and is notacquainted with the form in which the mills m aintain records.He also testifiedthat Darlington's stock transfer registry had been at the mill in Darlington, that stocktransfer questions were referred to Oeland, and that the latter in turn referred legalproblems to counsel in Darlington.Because of the emphasis on the question of centralized control of labor relationsin cases involving violations of the Act and extension of liability for such viola-tions, our inquiry should devote special attention to the labor relations of the variouscorporations which allegedly occupy the single-employer status.But here the proofof uniformity is meager indeedHours and corditions of employment were deter-mined by each mill for itself, and there was no uniformity among them. The so-calledDeering-Milliken vacation plan has been cited as a common labor policyreferrable to Darlington and other mills.Pacole', one of the mill corporations, con-ceived a vacation plan, discussed it with Kahle, the head of Deering-Milliken'stax department, and sought the best tax counsel available before applying for andobtaining a beneficial ruling from the United States Treasury DepartmentTheplan was proposed or submitted to other mills, ar d thereafter it was up to the boardof directors of the respective corporations to adopt a like plan to the extent appli-cable.This is the testimony as received; an ex iibit in evidence declares Oeland'sunderstanding of the advice to Darlington's board of directors in this connection byKable's office so that the vacation plan previous y in effect at Darlington might becontinued without imposition of any change by an Internal Revenue agent.To the extent that an inference of a common or similar vacation plan might bewarranted, the evidence of common joint activity here is entirely consonant withand indeed indicates independence 21 of decisionIf some mills used a substantiallysimilar vacation plan which was given the Deering-Milliken label, control over themills is not thereby shownHere, further, the changes initiated by Pacolet merelyassistedDarlington to continue what it already had in operation.Minot Millikentestified that he believes that the mills have various plans and that no one atDeering-Milliken is acquainted with all of those.Another plan which bore the Deering-Milliken name, and was adopted at some ofthe mills, is the Deering Milliken Mills retirement plan (to be distinguished fromtheDeering-Milliken retirement plan in effect at Deering-Milliken itself).All ofthe mills' salaried employees are covered by the mills' retirement plan, and during thecourse of a discussion some of the mill treasurers wanted to know what the addi-tional pension cost would be to each mill if their second hands, paid hourly, wereput on salaryLowry of DMSC thereupon called on the mill treasurers for suchinformation as age, salary, and length of service so that the cost could be determinedon an actuarial basis.The actuary's report wa; then submitted to the mills, eachof which then decided whether to extend its retirement plan: some did, othersdid not. It was further explained that each mill adopted the type of plan which it3 This factordistinguishes the instant case from3ethlehem Steel Companyv.N.L R B.,120 F 2d 641 (C.A.D.C.),and similar cases cited b) the General Counsel. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreferred.The plans are grouped as the Deering-Milliken retirement plan forpurposes of investment, but lack that uniformity which a single control woulddictate.That there are no differences in options among the various mills no moreproves integration among the mills than does provision of similar plans by variousinsurance companies indicate integration among the latter or their insured.There is nothing to suggest that the inquiries which initiated the retirement planstudies could not have been made elsewhere.But here was a convenient sourceof information. If payment had to be made for the time spent in obtaining advice,itwas presumably cheaper when put on a mass basis. As in the case of other taxassistance,infra,the same firm of tax specialist attorneys was called in.The extentof cooperation among the mills does not lessen the evidence of their independence.Itwill serve no useful purpose to describe all other examples of cooperation, withindependence of decision, which indicate independent statusBut other instanceswill be introduced by reference to the respective claims herein.Wages are a most significant aspect of labor policy and relations.That aspecthere does not indicate single-employer statusWhen Darlington's wage rates wereconsidered here and at the original hearing, it was testified that they were differentfrom other southern or South Carolina millsComparison was thus general, andthere was no suggestion of similarity or even comparison with other Deering-Millikermills although references were made and comparisons with them were attemptedin other respects. In short, there was and is no evidence of a common wage policy.Uniformity has not been shown, and Oeland now testified that piece and wage ratesand premiums at Darlington differed from those at other Deering -Milliken mills.He made changes in wage rates after discussions with the overseers and super-intendents; he did not consult Milliken, Deering-Milliken, DMSC, or DMRC, nordoes it appear that he was goveined by any recommendations from these latter.Labor policy (in fact the very events which preceded the violations found) wasdirectly involved when in August 1956 Oeland called on his friend Glenn, employedas director of industrial relations at Monarch mills, to advise him in connection withthe organizing and election campaign at Darlington. In his newsletter of Septem-ber 28, 1956, Oeland informed Milliken that Darlington had paid Glenn for hisexpenses and had reimbursed Monarch for the time during which he had been awayfrom his job there.There was no intercorporate relationship here.Neither Monarch nor Glenn wasunder obligation to assist Oeland The latter called on his friend Glenn and there-after sent him a check in appreciation.This episode reflects on several items whichconcern as: the personal rather than corporate relationship, just noted; Oeland'sauthority on behalf of Darlington; and the latter corporation's responsibility asquite separate from that of Deering-Milliken or Milliken personally, with whomOeland did not discuss Glenn's services until after they had been rendered, althoughOeland believed that he had informed Milliken in a newsletter.We are also asked to rely on so-called striking similarities, with some sectionsidentical, others almost so. between the Darlington employees handbook (whichhad not been distributed since at least 1951) and handbooks at Judson, Drayton, andMonarch mills as indicative of single and overall control of employee relationsThese similarities have been minutely detailed by the Union.22The handbooks havenot been copyrightedAs we shall again note, good ideas are not to be discardedmerely to be different.Whethei other Deering-Milliken mills besides these havehandbooks, whether any such are different from those here referred to, whetheihandbooks at outside mills are similar, we do not know.The similarities indicatedare not probative; they have not been shown to be characteristic of Deering-Millikenmills and exclusively so, nor do they meet the objections pointed out in connectionwith other evidence received, that they are consistent with both single-employer andindependent status.Here as elsewhere, while various similarities do not provecontrol, dissimilarities are significantA most meaningful and important element connected with actual operation of thesemills and their factor, is their competition in constructionsUnder an integratedor single-employer operation the various mills would make constructions whichwould complement one another and togther constitute a full line, they would notcompete in given constructionsYet the testimony is that Darlington had lost busi-ness to other mills, either Deering-Milliken or non-Deering-Milliken mills, becauseithad not been able to produce wider goods.May, Deering-Mill i ken's vice presi-dent in charge of print cloth sales, gave advice, as requested by Oeland, on the basisof his ability to forecast sales so that the mill could plan its production with that in22On behalf of the Respondents it has been argued "That no two of these employeehandbooks are alike" and that there is no basic uniformity among them DARLINGTON MANUFACTURING COMPANY, ETC.295view.This followed by about a month an inquiry from Monarch's treasurer toOeland concerninga certainconstruction which was too wide for Darlington tohandle.While cooperating with Monarch, Dar ington took steps to handle suchconstructions itself by acquiring wider looms.With respects to a market for widermaterialwhich Monarch mill was then producing, there was no question of sub-ordinating sales of any such widths which Darlington might manufacture. In fact,before its liquidation (this was cited in connection with the earlier finding of viola-tion),Darlington had begun to install wider looms.Detailed as was the examination of production records and of witnesses concern-ing constructions manufactured by the various rr ills, thereisnoevidence that onemill avoideda givenconstruction to favor another mill; or that competition amongthesemills intheirmanufactures and attempts to sell was restricted as by existenceof a single,employer status.We have just seen that there has been no centralizedcontrol of labor relations.We shall noteinfrathat it does not appear that, whenitwas liquidated, Darlington's constructions, accounts, and orders were transferredto the other millsasmere successorsoralter egcs.Not only can it be said that the proof does not show integration among the variousmills in cloth manufactured, in fact it appears that they are competitive since givenconstructions have been through the years made by more than one of them. Therewere requests for information and advice concerning possible competition but in allthe mass of evidence before us there is none which indicates deference by one millto the profitmaking interest or intent of another in purchasing, manufacture,sales,etc.Yet harmonization and deference would characterize a single-employer statusexisting directly among the mills or indirectly through their respective relationshipto Deering Milliken.While deference or enforced limitation on manufactures wouldindicate single-employer status, availability of and requests for information andadvice do not.The point was noted at the hearing and later argued that Deering-Milliken controlwas exercised to the extent that acceptance of a product as premium depended onsalesmanship.But this is a common aspect of salesmanship; to this extent it maybe said that every salesman "controls" his principal or determines its success.Thereis no evidence that Deering-Milliken or its salesman preferred one mill to another,and certainly none that one mill was compelled t:) defer to another in either manu-facture or sales.The mill treasurers' independence in deciding what their mills would make hasits counterpart in their independence in sales polic3Some are "free sellers," makingsales commitments well into the future while others, more conservative, sell forearly delivery; and in some instances a long-term policy is adopted on certain con-structions and a short term an others.There is no control of one mill by anotherin this respect, nor any overall control by Deering-viliken or Roger MillikenThereis testimony that "[t]hese treasurers were highly competitive in their outlook.Andif they could see that one treasurer had achieved somethingatone of his millsthey felt that they probably could do likewise."T us suggests the absence of restrainton their competitive and self-favoring outlook, which might have been exercisedby a central control.It is true that the industrialengineeringdepartment of DMSC worked with thesmaller and more limited industrialengineeringdepartments at the mills, and whenthe mill treasurers at their meeting agreed that each mill would work on a certainproject involving mechanics of production and that they would later exchangeinformation to improve production, DMSC's I E I) advised themill's IE D concern-ing the course the project should take.This cooperative effort among the millswas typified by assistance given by Darlington to Gaffney in connection with specifica-tions for high-speed looms.Another instance is t ie exchange of information, whichwe have just noted parenthetically, betweeen Darlington and Monarch concerning aconstruction which was too wide for the formcr's looms. Such interchanges ofinformation, like other activities of mutual benefits, have not been shown to havebeen forced on Darlington or any of the other mills.Rechecks of competitors'cloth were performedat some millsat the request of the mill treasurer, the chargebeing made to the requesting mill.A further element of cooperation enters wheremore thanone millbenefits from a given recheck; there is no joinder in sharingthe cost but the purchases for recheck are scheduled to accomplish that objective.That the liability of each mill was based on the service performed for it is furtherindicated by a later proportionate billing for an accumulated rechecking deficit.A further example of cooperation between DMSC and Darlington is seen in RogerMilliken's suggestion which prompted Oeland to write to Defore, who is in chargeof the fiber quality control and research department of DMSC, for informationconcerning certainframes.This does not show any control of Darlington from 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout; Roger Millikenwas itspresident.23Ifwe heed the argument that he wasalso president of other mill corporations and of Deering-Milliken, and that thesefacts,with the stockownership shown, prove single-employer status, we have wasteda great deal of time in this hearing; those facts were known before the remandorder issued.As for Milliken's activities on behalf of the various corporations, the emphasisgiven that in the briefs is misplaced: the issue is rather one of control of one corpora-tion by another or of common policy so established and exercised as to indicatesingle-employer status.The "relationship" abundantly instanced by the GeneralCounsel is not one of control of null policy or activity generally or of labor relationsspecifically.To cite suggestions by Milliken to the mills as illustrative of his control 24may mislead anyone whose attention is not called to the testimony that those sug-gestions were reviewed by the mill treasurers, that decisions were separately madeby the latter for their own mills, and that the proposals were in many cases notadopted; also that in many cases, Milliken did not even receive replies from the millsto his suggestions or requests for information.So much for possible "impact" onmill personnel of Milliken's attempts to follow up on his proposals or "to makesure" (quoting the General Counsel )of "some thought" at the mill level.WhateverMilliken's ideas and the scale of his thinking, control is exercised at each mill.Asspread on the record and even as described by the General Counsel, Milliken'sproposals appear to have been more nearly precative than authoritative.Nor need more be said here than was said at the hearing concerning a pencilleddraft prepared prior to filing of a report with the Federal Trade Commission, thedraft having been found in Darlington's files.Darlington's accountant (bookkeeper),who evidently prepared this draft for the period immediately preceding the com-pany's liquidation, checked item 4 of the printed form, thereby indicating thatDarlington was a subsidiary of Deering-Milliken.While this draft is properly beforeus as a record, even if erroneous, prepared and kept in the regular course of Darling-ton's business, it is relevant and necessary to note that correction or change was madeprior to filing with the Federal Trade Commission so that as filed the report declaredthatDarlington was not a subsidiary of any other corporation.Attention to thisitem can only emphasize self-serving statements which do not help carry the GeneralCounsel's burden.The report thus filed was the last of three, and those for the twoearlier periods likewise recite that Darlington was not a subsidiary of anothercorporation.Some items, although presented in detail at the hearing, are quite equivocal 25 onthe question of independent or single-employer status.We have already consideredvacation and retirementplans.On another aspect of employee relations, an em-ployee of one of these corporations is occasionally made available to another, thechange in most cases being from DMSC to a mill as whena mill seeksthe full-timeand permanent services of a DMSC employee who has advised or otherwise assistedit.But this is not an unusual procedure between independent consultant organi-zations and companies which they service, and even between business firms andtheir clients.Specific reference in the record to several employees (in the genericsense)who were employed by more than one of these corporations may be re-called.Thus Oeland had himself been controller at Monarch when in 1951 heaccepted the position of treasurer at Darlington.The former treasurer havingdecided to retire, Robert Milliken discussed the change with Oeland.While formalemployment arrangements would be handled by the board of directors, it was naturalthat the president of the Company should discuss the matter with Oeland. If wemust search out every possible basis for inference, it can be noted that Millikendid not as president of Monarch seek out Oeland; William Sibley. Monarch's treas-urer or manager, told Oeland that Milliken wanted to see him.Oeland's tenure atDarlington depended on his success there, and he was so told; but he was also toldthat he was to be in complete charge and that, whether or not he sought advice,the responsibility for decisions would be his own13Despite Milliken's desire that the frames he bought, they were not21The General Counsel does not strengthen his position with respeet to either violationor remedy when he leaves the coneent of control and notes that "chain operation" i^ hereindicatedThis aspect is consideredinfra25The General Counsel appears to recognize this as he cites a window-cleaning analogyto show that performance of acts by independents does not "disprove" relationshipButthe need here isto provethe relationship alleged by the General Counsel and the Union ;and this is not done bya mass of evidencewhich does not disprove it.As noted,we can-not substitutesuch evidence for the necessary proof of control. DARLINGTONMANUFACTURING COMPANY,ETC.297Before any conclusion can be drawn from this employment sequence from oneDeering-Milliken mill to another, we must con,ider whether it is more significantthan Oeland's earlier move from a non-Deering-Milliken mill. It does not appearthat in either case there was more than an indivic ual's natural and successful attemptto obtain a better job.The relationship between the different companies was nomore nor less independent in the one case than in the other.Other testimony showed that Allen Sibley, vice president of Pacolet, designatedofficers of some of the companies (not Darlington) to be general manager of otherDeering-Milliken mills.Positions as manager of some of these mills were also madeavailable to a few top supervisors of other Deering-Milliken mills.On the otherhand, managers and top supervisors were in about equal number taken from com-panies outside this groupThese and other instances of which we have details do not indicate that generaltransferability or maneuverability of Darlington's employees which might charac-terize a single-employer situation.Voluntary cooperation is as readily understand-able here as in other connections: not only does the new employer gain the em-ployee whom it seeks, but the former employer -reates an incentive for others whomight likewise be interested in change and improvement of status.Whatever therelationship among some of these companies, in none of these instances does thereappear to have been any overriding control by another corporation over Darlingtonin the change of employment.If, as counsel for the Union argued with reference to some of these mills otherthan Darlington, "the exchange of employees in all of the respondents held [sic]to be included in the single employer status is one of the paramount facts that de-termineswhether there is a single employer ;status," the showing here is weakindeed; and without consideration of the argument by counsel for the Respondentsthat,whatever movement from one company to another (other than Darlington)may prove with respect to their relationship, it does not bring Darlington intosingle-employer status with them.One change which, because of the language employed, might be listedinfraamongthe items which do suggest single-employer str tus, is the "promotion within theDeering-Milliken mills" of W. H. Stallworth.Using these words in a memorandum,Oeland explained that Stallworth, who had been card room overseer at Pacolet plant,had been made production superintendent at DarlingtonConceivably Oeland wasoverenthusiastic in stressing the element of incentive.Certainly nothing in thischange of employment except Oeland's language in describing it indicates a singleemployer.The same memorandum declares that Mullendore, Darlington's formerproduction superintendent, had accepted a position with a cotton mill in Georgia,not one of the Deering-Milliken mills.Aside from Oeland's language, Stallworth'schange of employment no more indicates a single-employer relation between Darl-ington and Pacolet than does Mullendore's indicate such a relation between Darl-ington and the mill in Georgia.Here it may be pointed out again, as at the hearing,that the evidence which is cited as characteristic of single employer status mustlikewise be incompatible with independence if he General Counsel is to prevail.Later, when Oeland informed Lowry on a visit by the latter to Darlington thatStallworth was not satisfactory as production superintendent, Lowry declared thathe could use Stallworth's experience in the IED, and hired him.Thereafter, writingto Stallworth concerning cancellation of his incentive bonus, Oeland refers to hishaving been "transferred to D M I.E.D."Here again we are concerned with theaccuracy of Oeland's impression or the accuracy of his use of terms.We shall seeinfrathat there was no "D.M.I.E.D.," but as referred to above, an IED at DMSC.Immediately thereafter Oeland wrote to Lowry concerning "transfer" of Goodwin,DMSC employee, to succeed Stallworth as production superintendent at DarlingtonThis was after Oeland and Goodwin had talker. and "come to an understanding"concerning the latter's new job. Johnson, who in 1951 started in the placementdepartment which functioned for some of the mills (the record is not quite clearon this point), became personnel manager at Judson mills.When DMSC was set up,he became head of its placement department.Thereafter he returned to Judsonmills as its personnel director.Lowry testified that one of his industrial engineers,Hubbard, had prior experience at Judson mills. 3ut at the same time it was broughtout that Lowry's assistant, Moss, had come from a subsidiary of Owens-CorningGlass.There is no indication that any more significance attaches to the changeof employment of the one within the group of corporations before us than to thechange of the other from an "outside" corporate onMore generally and in themainperhaps on a Lower level than most of those justmentioned, it was testified that in 1955 and 1956 approximately 10 IED employeesof DMCS had gone to work for mills selling through Deering-Milliken; and that 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDperhaps 2 or 3 had gone from the mills to the IED. There were also hirings fromand losses of men to other mills.These changes in employment do not showsingle employer transferability.Kahle, secretary and assistant treasurer of Deering-Milliken, testified that neither he nor any of his employees had had any priorbackground or association with Deering-Milliken mills.Not for any lack of effortis the number shown so small. I have not overlooked, in the testimony concerningthe functioning of the placement department, reference to mills' occasional inquirieswhether other mills and available employees with certain qualifications.The sig-nificance and the results of such inquiries are presumably to be seen in the evidenceof transfers or changes noted.Another item which called for explanation and was explained is the statement ina letter from Oeland to Milliken on October 12, 1956, that D.M.I.E D. "agrees tocarry for a period of 3 months after their separation from the Darlington payroll"16 office and supervisory personnel. It was testified that Lowry had said that hehad work for them and that the mills which DMSC serviced would want any whomhe could not hire since the mills were always looking for qualified people; and thesewere qualified Darlington personnel. (This was never effectuated; except for Good-win,infra,themen got jobs elsewhere.) It appears also that after it had beendecided to liquidate Darlington several of its supervisors and staff employees weregiven time off to visit other mills, both Deering-Milliken and outside, to see whetherthey could get other jobs.As he testified concerning this, it did not appear thatDeering-Milliken mills stood out in Oeland's memory or that they were his specialconcern.A single-employer status would perhaps be characterized by a transferabilityof employees which does not exist here.Certainly the evidence adduced by the Gen-eralCounsel in this connection does not show such status.Nor could an ap-propriate unit be found which would include employees of the various corporationswho perform like or related tasks.There is no proof of a common labor force ora uniformly managed labor relations policy.Memorandums prepared by DMSC which permitted comparison of the millswith respect to annual labor turnover could, like the demerit system employed, beexamples and an incentive for improvement. Similar information was obtained fromthe National Industrial Conference Board and other patently independent sources, anditcan no more be held that comparison with other Deering-Milliken mills indicatessingle-employer status among them than that comparison with other companiesand other operations indicates single-employer status with such others.Tradeassociations,whose members do not jointly occupy single-employer status, prepareand distribute such informationHere again we have no evidence that DMSC oranyone else outside a given mill corporation "got after" the mill tieasurer orotherwise exercised or attempted to exercise a measure of controlThe mills re-ceived unemployment insurance memorandums from DMSC; they also receivedtrade association and independent consultants' memorandums and bulletins.Allwere advisory, and the weight to be given them was determined at each mill foritself.General circularization of all of the mills when only one mill treasurer soughtinformation and whether or not the information was applicable to the other millsor was desired or used by their treasurers represented DMSC's own interest in suchmatters and its desire to be helpful.Trade associations act similarlyCooperation in changing employment and questions in that respect developed atvarious times.Of greater significance was the question of possible transfer ofDarlington's supervisory personnel at the time of liquidation.Oeland made recom-mendations and Lowry indicated which men he thought would be useful, withthe expectation that they might be picked up by other Deering-Milliken mills or byDMSC. Some 10 or 12 men were listed but, except for Goodwin, who returned toDMSC, apparently none were picked up by the other mills or DMSC.We need not undertake to prove a universal negative or the nonexistence of allconceivable factors whose existence would prove single-employer statusBut to theextent that certain factors have been pointed to as indicative of integration, suchfactors, as we have seen, can be cited and the finding made that they do not supportthe General Counsel's and the Union's position.Thus while a marked degree ofinterchange of employees between Darlington, Deering-Milliken, and Deering-Mil-likenmillswould suggest integration and constitute a factor for finding single-employer status, no evidence has been submitted of interchange beyond that whichmay well characterize cooperating but independent corporationsClearly there isno established system here of a course of interchange of employees. The occasionalhire by one corporation of an expert employee who had served one of the othersdoes not even suggest single-employer status.The situation is no more frequenthere or probative than is a company's employment as officer or house counsel of an DARLINGTON MANUFACTURING COMPANY, ETC.299attorney who has previously served it as an independent practitioner or member of alaw firm.Leading to the subject of recruitment and tra ning of employees, which we shallnext consider, but also connected with the eleme it of transferability of employees isa memorandum from Johnson, when he was heat. of DMSC's placement department,to Oeland. In this memorandum Johnson suggests the possibility of "borrowing" atrainee or part-time student from Pacolet, "sharing" a man with another mill, orof using someone from the IED or the cotton department "on a special assignment"basis.Whatever impression of close relationship is thus created is largely dissipatedby Johnson's testimony, "They were just general suggestions of a line [of] approach";that "employing" would be more accurate than "borrowing," and that he had notknown of any such practiceHereagain is an individual's impression of a relation-ship and his use of certain terms, without proof hat the relationship in fact existed(Itmust be noted that Johnson was suggesting, it was for Oeland to decide andact.)Another memorandum from Johnson to Deland, in March 1955, entitled "Super-visory and Trainee List," might well be includes among those items which do sug-gest single-employer status among the mills.Most of the memorandum might beconsidered to have been issued to obtain for D 14SC's placement department morecomplete information so that it might be able to render better service to Darlington.But it sought,inter aka,information concernint, "[njon college supervisors at thelevel of overseer or higher who may advance within youi mill, or are capableof assuming greater responsibilities in another D. M. unit "The memorandumdeclared the placement department's intention to prepare a list of certain personnelat all of the mills. It must be noted, on the o.her hand, that the possibility thussuggested of intermill transfers was not realized beyond the limited extent notedsupra.Certainly here is no evidence of authority outside of any mill corporation toremove or otherwise control the hire of any employee of that corporation.Theservices of the placement department, from the preinterview stage through employeestatistics,was advisory only. The mill treasurers decided whether to follow the adviceand the extent to which the services were employedA training committee, which included several mill treasurers, the head of the cottondepartment, and the president of DMRC, was crganized, and a proposed form oftrainee agreement drafted which was sent to Deering-Milliken mills in November1955with the request that they indicate whether they planned to use it. Some millsindicated an intention to pay trainees on an hourly basis; some, equivalent amountsas a monthly salary; and the rates were changed by various mills from time totime.Thereafter DMSC and Johnson particularly developed a program of inter-viewing college students and offered various suggestions, some of which werevoluntarily adopted by some of the millsMany of the suggestions were embodiedin a formal training program which included job instructor training and job relationstraining.Without fully detailing the overall program, it will suffice to note thatvarious mills then jointly, or singly on a recip oval basis, sponsored meetings ordinners for potential recruits.There is no evidence that, in the exercise of thesejoint or reciprocal efforts, any mill deferred, voluntarily or otherwise, to the wishesof another.The mills were here as in other rc spects merely sharing expenses toaccomplish what they could not separately manage.To assist in making contacts at the various schools and getting better men astrainees, the placement department prepared a "College Recruiting Program" whichsuggested "points ... to bring out when talking with the students."The purpose here was to impress, and like the Fabric Magic book,infra,the over-allorganization was stressed.Under "Opporti nities and Future," the followingwas suggested as a point "to be brought out". "Man hired by one unit-not Deering-Milliken-but is available to entire organizaticn.Stress cross transfersmill tomill-staff to line, etc."Whether this suggestion was followed by mill representa-tives who met the students we do not know. The grandiose if hopeful aspect is clearin Johnson's testimony that the instruction that "[I]n no event should a man be invitedto more than two of our mills for a job offer" v as not observed. Johnson testifiedthat it was up to the mill representatives to bring out what they wanted to bring outwhen they talked to the studentsWhile the program and the suggestions made areevidence to be considered in determining the relationship between the variouscorporations, of greater weight are the facts concerning actual availability to the"entire organization" and "cross transfers" from mill to mill.Nor, regardless of their number, are programs which are developed for sub-mission and assistance to various companies indicative of single-employer statusamong those companies which adopt or consider such programs.Thus, to cite oneexample, the American Management Association is currently sponsoring for variousand unrelated companies a seminar on college recruitment.That seminar, which is 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated tomemorandums and certain activitiesdescribedin thisproceeding, refersinter aliato makeupof therecruiting team;examinationof studies indicating workrecords of college studentspreviouslyhired as basis for selecting current candidates;preliminarystepstaken withcollege placementbureaus before interviews with po-tential employees; use of publicity;screeningeffectively before final job candidateselection; proper timing of interviewing trips; discussion of common errors from view-point of placementofficer;what techniques are aptto work; preinduction and induc-tion program of college graduates into company; continuingrelationship betweencollege and companies, etc.The apparent complexityof this single nonmanufacturing,albeit important, itemindicatesthe wisdom of a joinder 26 of efforts and of assignment to specialists 27but such joinder was withoutloss ofauthority to the representative mills; and theassignmentdid not transfer control.These are consonant with full independence ofthe respectivecompanies.Except where a treasurerwas actingfor his own mill,not only were the recruiterslimited to making recommendationsto themills, buttheir continued servicewas at the mills' pleasure.Experience in the industry mustbring an awareness of similar complexitiesinmany respects, and may lead toreferenceto specialistsfor advice: all without surrender of control and withoutcreating a single-employer status amongthe companies which thus call for and evenpool their efforts to obtainassistanceand advice.Similarly with respect to adviceconcerningpurchase of supplies and equipmentand by Roger Milliken generally, if the latter or others, because of their experienceand contacts in the industry, could offer suggestions to the mills, those suggestionsprovided the mills with opportunities for benefit at their own discretionA deliveryschedule prepared by DMSC's purchasing department and received in evidence wasbased on dates requested by the mills.The decision was not the purchasing depart-ment's and the mills could make revisions subject of course to the seller's agree-ment. In another memorandum from the purchasing department it is clear that itsservices are advisory only- although it concerned a technical problem, the decisionultimately lay with the mills, one of which had already decided on contrary action.Whatever the purchasing department's advice, it is clear that there is no uniformityamong the mills in the equipment and supplies used. It should also be noted thatthe testimony concerning activities of DMSC's purchasing department relates almostwithout exception to the mills.Deering-Milliken has its own purchasing department.On a different level, that of the production superintendents, if the productionsuperintendent of one mill inquired of his counterpart at another concerning somephase of plant supervision, did this reflect a spirit of helpfulness which might bereciprocated, camaraderie, or integration?What if personnel managers exchangedinformation,most of which would be commonplace at a convention of personnelmanagers ormanagementexperts so-called or a luncheon discussion among repre-sentativesof independent companies?Mill treasurers had similar meetings and dis-cussions and exchanged memorandums, for more formal and technical advice atreasurer sometimes looked to outside consultants, whom he had to pay.Oelandalso testified that he visited non-Deering-Milliken mills and bleacheries from time totime, and he named more than a dozen such.Here presumably were otherinstancesof cooperation, the extent and details of which were not spread upon the record.From testimony that some of Darlington's supplies were sold to other Deering-Milliken mills prior to the auction sale, one could jump to the conclusion thatDarlington's assets on liquidation, or some of them, were sacrified to other Deering-Milliken mills; and on the next landing conclude that a single employer relationshiptherefore existed.But it appears that such supplies, returned to the makers or soldto other Deering-Milliken mills where possible, brought about 80 percent of cost whileapproximately 20 percent was realized on similar supplies sold at the auction. Similaradvantage accrued to Darlington from sale of cotton which it owned to otherDeering-Milliken mills after Truluck(infra)had attempted to dispose of it elsewhere.It is true that, like others, the recruitment program as described in this proceed-ing was limited to Deering-Milliken mills and was availed of by only some of them.But this reflects recognition of similarity of problems and the extent of cooperationamong these companies in other respects.Cooperation is still cooperation eventhough it be limited as to the number cooperating (just as it remains cooperationeven if certain steps in programing, manufacture, sales, and especially the decisional26 See "the Jointly Owned Subsidiary," Harvard Business Review, vol 37, No 4(July-August 1959), page 31,et seq"Whether or not "Macy tells Gimbel." independent business organizations (certainlyindependent for our purpose,of which moreinfra)do cooperate for mutual benefit; notonly among rival athletic coaches are seminars conducted DARLINGTON MANUFACTURING COMPANY, ETC.301process are not included in the joint efforts).There is no evidence of compulsionon the mills to join in these programs.But had they attempted to do their ownrecruiting, training, testing, etc., the results would have been regressive and markedlylimited.The General Counsel recognized this when he argued that, like Deering-Milliken,DMSC provides "top flight specialists that the nulls themselves, if theywere completely independent, could not afford."His five-word qualification is quiteunnecessary since the mills' ability to enlist specialists cooperatively would in nowisebe limited were they admittedly independent.We have in this argument an instanceof what has already been pointed out as typical of the evidence received: that condi-tions are cited which are consistent with but not probative of single employer status.Conceivably one of the mills might at some time prefer not to share with anothercertain information which it obtained in one of these joint programs.That, however,could only be at the price of developing the program without joint effort and support,which would be expensive and therefore impractical.But a practical limitationin the number of cooperating mills having been found, it is quite understandablethat these mills preferred to limit that cooperation and exclude others.Mutualbenefits thus accruing to Deering-Milliken mills might constitute an incentive tocontinue their joint efforts; they do not prove single-employer status, control, or anyelement beyond voluntary cooperation.Thus the New York Stock Exchange may counsel its members and advertisetheir services, and at the same time neither counsel nor advertise nonmembers.Membership there even provides a measure of controlYet such assistance andcontrol and the exclusion 28 of nonmembers therefrom do not create a single-employerstatusAs much can be noted with respect to local unions, their so-called parentbodies, and their federations.The various memorandums concerning recruitment and training, and the arrange-ments made, indicate a wholly voluntary relationship among DMSC, DMRC, andthe mills which joined in these plans.The breadth of recommendations by DMSCis not determinative of status; the area of actual cooperation among the mills wasmuch narrower, and superimposed control nonexistent. Significantly, individual milltreasurersmade their own selections among available recruitsNor is the extentof cooperation shown so great as to warrant a finding that, however voluntary theiracts, the corporations were in fact operated as a single entity. It should be addedthat, if the cooperation shown does not prove single-employer status, certainlyreference to such cooperation by memorandums to the various mills or to DMSC orDMRC, with copies to the mills, proves no more.We have already noted the voluntary aspect when mills adopted suggestions whichthey received.Even if we were to ignore that aspect, do suggestions and recom-mendations by Deering-Milliken to the various mills and adopted by the latter provecontrol and single employee status9What of the recommendations which wererejected?Deenng-Milliken's quality control department, established in 1950, naturallysought to anticipate or avoid complaints with respect to some of the finished productsof the mills.Thus Darlington adopted "truth marks" (apparently common in theindustry) so that material could be identified as to origin.To a great extent thequality control department functioned as the complaint adjustment department:Shotwell, who was in charge of quality control for Deering-Milliken, tested materialon a customer's complaint and then made a recommendation to the mill for settle-ment; but the decision with respect to settlement, whether or not to make anallowance to the customer, was the mill treasurer's.The credit and complaintadjustment services rendering by Deering-Milliken to Darlington are not unusualprocedures for factors or even independent sales organizations.Such services arequite understandable if only as designed to protect the agents' investment. If a single-employer status existed, where outside of Darlington did control lie?To try to satisfycustomers is good business practice.As much can be said for taking expert advice.There is no evidence that Deering-Milliken determined Darlington's decisions inthese respects,The record shows that at times mill treasurers did not accept therecommendations made to them for resolving differences with customers, but settledon a different basis.Thus with respect to customers' complaints concerning tar spots, each dispute washandled on its merits and by the mill treasurer involved.As in other matters, uni-formity in handling would not prove single-employer status: it might reflect in-dependent decisions and agreement that certain methods are bestBut the absenceof uniformity suggests independence.Although the General Counsel argues that78 There is testimony that IDD representatives of DMSC visited other mills for informa-tion, as an example of a wider area of cooperation 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe significant fact here was that Deering-Milliken was trying to establish a generalpolicy for the mills, and that whether such a policy was established is unimportant,failure in such an attempt negates the concept of control;while the attempt signifiesno more than a desire for proper handling of complaints of all customers to whomDeering-Milliken sold as sales agent. It is no reflection on Deering-Milliken andno evidence of single-employer status that,as the General Counsel declares,it "feltstrongly about its position in the market and its reputation with customers." Sucha "general policy,"explains action taken as that which a responsible independentsales agent would take.Standard practice instructions,prepared in the controller's office of Deering-Milliken and distributed at Deering-Milliken and among the mills, might be regardedfrom their very title as indicative of control by Deering-Milliken over the millsBut the testimony indicates that these are not instructions directed out of New Yorkand to the mills.Rather, they are prepared from information received from themills, and represent Controller Flanigan'sunderstanding of what the mills havedecided to do.Thus they constitute a confirmation and a handy and succinct refer-ence guide for the mills,and at the same time information and a guide to interestedDeering-Milliken employees.What may suggest single-employer status in fact hereindicates independence.The standard practice instruction referred tosuprawas thusexplained.To expedite resolution of disputes on long overdue payments,Flanigan sent amemorandum to mill office managers in which he suggested bookkeeping proceduralchanges and a procedure which it was hoped would move the nulls to resolve suchdisputesmore promptly.The factor's interest here would be evident.While theprocedure involved a charge-back against the mill, the latter on settlement of thedispute received credit retroactively;and this procedure,itwas testified,is commonwhether or not the factor owns stock in the mill.Deering-Milliken pressed for earlysettlement of such disputes,but it does not appear that such settlement, sometimesby arbitration,was handled or determined by Deering-MillikenA memorandum in March 1957, after the plant had been sold, from Flaniganto Oeland concerning assistance by the former in obtaining a reduction in a billTendered to Darlington by a firm of accountants has been cited as proof of thestatus claimed by the General Counsel and the Union, and has been countered withthe argument that it cannot show single-employer status in 1956While subsequentevents do not prove earlier status,a later relationship may, on the presumption ofcontinuity,suggest that the relationship existed before,in this case at and priorto the time of liquidation.But the later event noted indicates only assistance byFlanigan scarcely different from that which has already been noted and is far shortof proof of single-employer status.In connection with the Deering-Milliken retirement plan mentionedsupra, amemorandum from Kahle to Oeland refers to a recommended amendment to theplan, and declares: "Please place this proposed resolution on the agenda of the nextmeeting of the Board of Directors of your corporation " If this last gives anyimpression that Kable was directing Darlington's action, it is quickly dispelled by thetestimony that mill treasurers are themselves members of the pension committeewhich recommended the resolution; Kable was intermediary between them and thetax attorneys who prepared the resolution;and only after such resolutions wereadopted by the mill's board of directors (he did not "anticipate"such action) wouldKable advise how many copies should be signed,etcHere again a possible im-pression of control by Deering-Milliken vanishes with evidence of independent deci-sions by the millsLet us turn now to evidence which more nearly suggests a single-employer status.(Opinions will of course differ as to the existence or extent of any such suggestion.Whatever disagreement may follow my selections from the record. I shall not aegra-vate it by attempting to correlate importance with order or sequence)In June 1956,Nielson,Pacolet's officemanager,suggested to Flanigan that a new category beincluded in the mills' financial statement, and detailed his reasons therefor.Flaniganpromptly forwarded the memorandum to Oeland at Darlington.Nielson's reference to employemnt at various Deering-Milliken mils and his sug-gestion that all mills be "consistent"would be characteristic of a single-employersetup.But it must then be noticed that, in Nielsen's words,"the accounting policyas far as what particular category of labor to charge them to varies drasticallybetween mills."Here is apparent recognition that freedom of action existed.Thisisconfirmed by Nielsen's further statement,"We do not feel that we should goahead with this, however,without all mills being consistent,"in view of certaincomparisons made between or among mills.Apparently Pacolet was free to "goahead" but preferred not to for the reason statedNielsen concludes with a request DARLINGTONMANUFACTURING COMPANY,ETC.303for Flamgan's commentsand a check among other mills to see whether they arein agreement.This last, indicating the mills' independence, is underscored in acovering memorandum to Oeland, which Flanigan closes as follows: "If you are infavor of adding this category in your mill, we would appreciate hearing from you."Reference by a mill office manager to employment and accounting policy at thevarious mills, his call for consistency, and the transmittal to Deering-Milliken andthen to Darlington-all of these gain our attention in this examination for evidenceof single-employer status.But the memorandums themselves indicate the volun-tary aspects for Pacolet, Darlington, and the other companies.Pacolet's office man-ager may desire an integrated accounting system; someone else may propose anintegrated noncompetitive manufacturing system.But adoption of these suggestions,much less their imposition, has not yet been evidenced.The suggestion from Nielsen to Oeland through Deering-Milliken might representthe approach from one independent company to another through their mutual factor,or contrariwise an integrated relationship working "thiough channels."On theother hand, yet similarly, a direct suggestion from Nielsen to Oeland might reflecta close working relationship which in turn might indicate either no more than sucha relationship between independent companies or an integrated status.As if theabsence of probative value in this either-or aspect of the evidence were not sufficientto show that it proves nothing, one can speculate on the extent to which protocolrequired that the office manager of one company should not directly approach thetreasurer of another, even if this was at times done; whether contact could havebeen made through the Pacolet treasurer, and finally, what if any significance for uswould have attached to any other procedureAgain, in a long list of suggestions to assist the mills in their training program,Johnson makes reference to "transfers" and suggests that his IED employ a traineefor 6 months with the mill footing the bill.We have already considered the ele-ment of transferabilityand seenthat Johnson used terms which, by his own expla-nation and from actual events, were inexact.No more than in the instance wherePacolet's officemanager hoped for consistency in the mill accounting do Johnson'singenuity and thoroughness in distributing many suggestions which in fact hereceived from various mills prove a relation which did not actually exist.Further,the suggestion that a mill pay the salary of a trainee at DMSC's TED would notprove control or single-employer status; nor does it appear to have been adoptedThe General Counsel at the hearing called attention to 18 of the 40 suggestions listedby Johnson in a memorandum. I have examined all of these.Oeland testified that the accounts at Monarch, where he had formerly been em-ployed, had been in different form from those which Darlington kept; but that allfollowed good accounting practice, and there were similarities, as in accruing ex-pected expenses at the end of the accounting year; no routine had been establishedfor the various corporations.Good judgment and business practice are not to besacrificed merely to be different. Similarities may be fortuitous or the product ofindependent judgment or cooperation.We are still concerned with the questionof control or that element of cooperation which belies independence.CertainlythatOeland "did draw on [his] accounting experience at Monarch in helping toset up" Darlington's accounts is neither surprising nor probative of anything here.The General Counsel has also citedamemorandumfrom the office of Deering-Milliken's controller to Darlington's accountant, in which suggestions are made forchanges in the financial statement forms.But any impression of dictation or controlmust be quickly dispelled as it becomes clear that this is but one instance of sug-gesting to the mills a helpful idea already adopted by one of them or suggested bysome individualThis memorandum specifically poses the questions without makingany decision thereon.Minot Milliken testified frankly that copies of financial formswere sent by the mills to Deering-Milliken as it was important that the mills'balance sheet items be known to it; Deering Milliken submits similar informationto banks when it borrows from them.The issue of extent of assistantce as reflecting on the relationship of the variouscompanies is raised by Deering Milliken's employment of Turnowski tinder Flaniganand Kahle for a short time. It was explained that he worked on property accountsfor proper handling taxwise of purchases of new machinery, consulting with milltreasurers as they attempted to modernize their facilities after World War TTThemills' property accounts were independently maintained at the respective mills, andDeering-Milliken's treasurer,Minot Milliken, had no knowledge of them. But fora time Roger Milliken's interest in the mills was expressed in the employment ofTurnowski by Deering-Milliken.This was Minot Milliken's explanation for Tur-nowski's employment.Although a small matter in itself, the possible significanceof this temporary employmentand the explanationgivenconstituteinmy eyes a 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenge to my findings and conclusions herein.One could perhaps pass this itemoff as evidence of Deering-Milliken's further interest in its principal mills' welfareinstead of combining Roger Milliken's personal interest with this employment byDeering Milliken as Minot Milliken has.The situation can be viewed in a lightmore favorableto theRespondents if we recognize any factor's interest in thewell-being of its clients and regard Turnowski'sassistance as similar to the othertax assistance and that given in connection with production,sales, insurance, etc.That Turnowski's services were advisory rather than controlling is further suggestedby the testimony that he did not have copies or summations of Darlington's propertyrecords.As an exception to the time-spent basis for payment by the mills to DMSC forservices which it rendered to them, the head of its cotton purchasing department,Truluck, received payment from each mill as a percentage of its production, suchpayments going through DMSC.(DMSC also purchases synthetic yarn for mil'swhich we it.)This arrangement,entered into at different times with the severalmills,whereby they pooled their buying of cotton so as to avail themselves of anexpert in the field and carload freight rates, was voluntary on their part and doesnot appear to have barred them from freely purchasing elsewhere and under otherarrangements.Although the cotton purchasing department could be and apparentlywas very helpful in buying for and advising the mills, neither Deering-Milliken,DMSC, nor Truluck exercised control over the nulls in this respect.The recordincludes evidence that cotton purchasers render similar cotton purchasing andrelated services to admittedly independent mills.There are other instances in which a factor purchases cotton for mills in whichitholds a stock interest and also for mills which are independent in ownership.Thus cotton purchasing arrangements do not tend to show either independent orsingle-employer statusNor is division of a limited quantity of a given qualityamong several mills which had ordered it significant:any purchasing agent, ethicaland concerned with pleasing his principals,would do likewise.Further,with fluctu-ations in the cotton market, hedging by transactions in futures is common.Theevidence indicates that the extent of such hedging here is determined by the respec-tivemill treasurers and varies among the various corporationsIn connection with the erection of a central cotton warehouse originally plannedto accommodate 5 mills which are within a 100-mile radius,itwas noted that aDMSCIED memorandum first cites the savings contemplated for each of these mills,including Darlington,and then lists the total net savings toallof the mills expectedto join in the project and the return on investment,again computed for all ratherthan for each millThe suspicious circumstances here is the grouping of all ofthe mills.The savings to the respective mills would be considered byeachof themwere they indeed independent.In a case of overall control and single-employerstatus, the total net savings and the return of the entire investment would takepriority;and these letter items in the memorandum suggest that single-employertype of consideration here.But (with the exception of Pacolet)the investment byeach mill in the warehouse was in proportion to the quantity of cotton consumedby it so that with minor variations(some of the figures used were themselves esti-mates)the return on investment for all was and would be the same as the returnon investment for each millThus there is no lack of concern for the benefit toeach participant but only a single overall computation which was referableto each.This does not indicate single-employer status, whatever the impressionAs in otherinstances,we must distinguish betweena prima facieimpression which may warrantfurther examination or questioning,and a finding when the facts are understood )On the contrary there is one facet here which further suggests independence: Paco-let's treasurer"elected" to join this venture to the extent of only 5 percent of hiscotton consumption.Among the services rendered by Deering Milliken were those performed by itstax department, which Kable supervisesThat department is responsible for thedrafting and preparation of Federal and State income and other tax returns forDeering-Milliken,and its services are also available to all mills which sell throughDeering Milliken.The department'sservices are charged to the mills accordingto weighted hours spent,weighting being according to the salary of the person whosetime is thus spent.Itwas in this connection Kahle was made an assistantsecretaryor treasurer of the various mill companies;that status earned him no additionalcompensation, and he had no authority except to settle tax disputes with the consentof the mill treasurer.In effect his title afforded him recognition as he dealt onbehalf of the mills with various tax authorities.Kable had a $2,000 coverage in Darlington'sgroup life policy and similar cov-erage with the other mills of which he was thus assistant treasurer or secretary- DARLINGTON MANUFACTURING COMPANY, ETC.305This was the maximum amount that any individual could carry under each policy,and all of the companies'plans were with one insurer, although separate.Here wasan attribute of employment of Kable by each of the mills. But whatever the insurer'sattitude, it is clear that Kable was not a mill employee.The mills could and didavail themselves of his services,for which they paid Deering Milliken;and whileeach mill could terminate his services for itself,they could not terminate his em-ployment by Deering Milliken.Certainly the fact that he gave tax and other financialadvice to Darlington does not prove single-employer status between the latter andDeering MillikenTax counsel were called in from time to time and their advicetransmitted to Darlington and other mills. Similarly the Darlington stockholders,through Oeland,selected an"outside" auditor from time to time.But neither taxcounsel nor the auditor,despite the joint efforts thus made,was a Darlington em-ployee; nor did the efforts of either create a single-employer status.While Kable'sefforts on behalf of the various mills are detailed and include lengthy discussionswith tax officials,decision after his negotiations is in each case made by the milltreasurer.This is consonant with either independent or employee status; it wouldexistwere there a single-employer relationship among these companies,but it isnot limited to and does not prove such a relationship or status. It may be well torecall at this point that,although Pacolet discussed tax aspects of its vacation planwith Kahle, it sought advice from tax attorneys.Presumably significance is claimed in the fact that Kahle prepared in final formthe minutes of stockholders and directors meetings to the extent that they referredto action taken which had a bearing on tax. But Oeland would first send to Kahlea draft of such minutes after the action had been taken.Here again as in othermatters the decision was made at and by the mill, Kahle advised and otherwiseassisted.(What is here said concerning Kahle applies on a very small scale tobarely mentioned advice by Kennedy, Deering-Milliken'sgeneral counsel, with re-spect to an item in the minutes of a directors'meeting. It appears to be Kennedy'sfunction to have independent counsel prepare necessary documents for mill corpora-tions, which he then passes on to the respective mills.Darlington's general corporatelegal problems were handled by local attorneys in Darlington.Not in criticism oftheGeneral Counsel, but as a reflection on the available proof, it may be said thatthe reference to this item constitutes straining at a gnat when there is no camel toswallow)Considering the services performed by the tax department,no signifi-cance would attach to its possession of a copy of Darlington's bylawsBut someslight significane may be found in the fact that, as the Darlington liquidation devel-oped, Kable noted that he did not have a copy of its bylaws, which he would needas tix problems aroseIn January 1957 he asked the various mills to send him acopy of their bylaws.One would expect copies to have been maintained at the seatof government were this an "empire."Inmore general terms, Deering Milliken interested itself in Darlington's taxesand yearend dividends,as indicated in a request by Minot Milliken in September 1955for Darlington's estimate of profits for that year so that a tax attorney might reviewit to determine Darlington's yearend dividend.Deering Milliken rendered a servicein securing the advice of tax attorneys(who might not have been readily availableto the individual corporations)for the mills, but did not itself become involved inany sense of control of dividend declarationsNor did the attorneys,advisingDeering-Milliken mills and acting at their request, create a single-employer statusamong them any more than such status could be held to include other clients of thoseattorneys.Of similar importance to the factor are other financial details, including capitalexpenditures and commitments,depreciation,etc.,and the amount available foradditional capital expenditures or investment in modernization.But interest inthese items does not prove control over decisions made or to be made with respectto such expenditures,and certainly not with respect to labor relations and policiesTo the extent that it is prepared to help,a factor's or sales agent's interests lie withitsprincipal's benefitsIfwhat is good for General Motors be deemed good forthe United States,and what is good for Darlington be deemed good for Deering-Milliken. such concurrence of benefit even if planned does not prove control orsingle-employer status within the respective groups.(Any attempt to inject a politi-cal issue here is rejected.)A related situation with respect to Deering-Milliken Research Corporation wasnoted at the hearing.Organized on a cooperative basis in 1945, DMRC had beenallowed only an 80-percent deduction by the Federal Treasury Department.A newand more advantageous plan was then worked out by Kahle and tax counsel, andsubmitted to and approved by Darlington's stockholders in January 1955.There isnothing significant to us in the fact that Kable explained to Oeland the details of 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe transfer of the certificates which was to be made and the sums involved. Similarly,when Darlington was liquidated, Oeland consulted Kahle concerning the mechanicsof redeeming Darlington's stock in DMRC.Considering Kable's services to Darlington and the other mill companies, we arenot warranted in finding integrated status because a consultant is employed over aperiod of time rather thanad hoc.It is clear from the evidence that these wereconsultant or advisory services without that element of control or dominance overdecisionswhich would characterize a single-employer status involving both thesource of the expert assistance and the Company thus assistedHaving referred to DMRC, we can at this time briefly note the testimony concern-ing its efforts in connection with the incoming parts inspection and maintenance andpreventive maintenance programs of the various mills, together with a limited ma-chinery purchase effort availed of by some of them.While anything done at a millmay impinge on the terms and conditions of employment, this work was not so muchin connection with labor relations or the terms and conditions of employment aswith the industrial engineering of jobs and work procedure.With respect to eachfacet of the assistance and suggestions offered by DMRC, it was necessary to con-vince the mill treasurers even as the latter in the first place determined the activitiesto be considered by DMRC.Payment to DMRC for its services according to sale or commission income, isentirely consonant with independent status.Where a given activity was of interest toonly one mill, the charge therefor was made to that mill only. although such ar-rangements appeared to be loose.Comparison and even competition among the mills,with a demeriting system based on the condition of the machinery-all of this rep-resents joint effort independently agreed to for mutual benefitIn one case, it wasbrought out, Oeland stated that he did not want the figures let out to other mills;McCullough, who was secretary of DMRC and was intimately involved in theseprograms, testified that he had to honor Oeland's requestWith respect to a slubbingdevice which it owned and which DMRC had developed and sold to it, Deland statedthat Darlington preferred not to auction it off at the sale, and suggested that DMRCpurchase it after agreement on the price.The inference that this meant a prefer-ence for other mills which maintained or contributed to DMRC is not warranted; ina letter 7 months before, Oeland mentioned Darlington's trial shipment of the devicefor sale to Burlington Mills, an "outside" organization.In response to a request by Roger Milliken for a recommendation on the bestmethods for certain operation, DMRC replied that it had been working on a planso that it could report to "mill management" on mill practices as well as machinerycondition.The mill treasurers were of course interested in assistance.But it wastestified that they were sensitive about their mill practices. It does not appear thatMilliken or DMRC could or ever did force on mill treasurers any changes in prac-tice or operation. In fact the rating of the mills' maintenance systems was soondiscontinued when the treasurers decided that it was not sufficiently meaningful towarrant consideration at their quarterly meetings.Another and more serious question is raised by an agreement to make retire-ment or pension payments to Nicholson, who had preceded Oeland as treasurer ofDarlington.On Nicholson's retirement in 1951, the directors of Darlington com-mitted themselves to make monthly payments to him.With the dissolution ofDarlington this commitment continued, but Darlington's obligation was measuredby actuarial computationsThe question arose as to what would happen if Nicholsonoutlived the actuaries' expectation.At this point Milliken suggested that Cotwool,another "related" corporation. pick up any payments which might be due toNicholson should he outlive the actuaries' expectationThe director of Cotwooiagreed to do this. In explanation it was pointed out at the hearing that Nicholsonhad at one time been employed by a subsidiary of Cotwool.Whether this last ap-peared to the Cotwool directors to create a moral obligation to assume the possiblefuture payments, and if they thereupon committed themselves, the commitmentis clear.This item does not show control of one corporation by another; but theelement of cooperation is close and is related to the status of a former employee,albeit a top one and not an employee within the meaning of the Act. (The referencehere is to the element of centralized control of labor relations.)This is certainlyone of the General Counsel's "stronger" instances.That it is not probative reflectson or is itself a reflection of the nature of his case.An attempt to show further con-nection between Nicholson and Deering-Milliken or these mills failed.Reference was early made to the Deering-Milliken foundation, formerly the Deer-ing-Milliken welfare fundThis was organized for charitable purposes; Darlingtonand other corporations and individuals have contributed to it voluntarilyOncereceived, the funds are administered by a bank as trustee on recommendation of anadvisory committeeThe control thus exercised by the advisory committee and the DARLINGTON MANUFACTURING COMPANY, ETC.307bank, and the loss of control by Darlington and other contributors over fundsonce turned over to the foundation do not indicate any measure of control by onecorporation over another, or by or over any individual.Whatever goodwill or otherbenefits attach to the name Deering Milliken from use of this plan which also pro-vides tax benefits, any consequent impression of control over contributors is erroneous.The General Counsel has also cited a statement by Roger Milliken on October 2,1956, which was received in evidence at the original hearing on the issue of Darling-ton's business prospects.Thatstatement,posted at Darlington and some of the otherDeering-Milliken mills, was as follows:The Administration in Washington has not yet worked out the details of apositive or permanent solution to the problem of low cost Japanese importscompetition.But in a speech last weekend,Sherman Adams,speaking for theAdministration,promised that they were committed to work out a solution ofthis problem that would be satisfactory to the American textile industry, andwould stop the liquidation of American jobs and American mills that has beentaking place.Relying on this promise, without which a wage increase would be impossible,we hereby announce an upward revision of wages, effective Oct. 8.The statement is material here as it may indicate a common wage policy amongthemills and control of such policy.On the other hand, if a quondam leadingGovernment official's remarks prompted action in Deering-Milliken and non-Deering-Milliken mills,announcement of such action by the president of various mill corpora-tions here no more proves that such corporations occupy a single-employer statuseither among themselves or with their factor and sales agent than that they occupysuch status with other corporations in the industry which announced similar action;no more than,where there is an industrywide association,does such an announce-ment by the association indicate a single-employer status among its membersNeither would the fact that the action, in putting increases into effect,as distinguishedfrom the announcement,was simultaneous and similar(ifthe increases were si-multaneous and similar)indicate single-employer status or control.The increase,not the announcement,was the salient fact; and that was determined throughoutthe industry by a long-existing demand for higher wages and the prospects raisedby the Government official's remarks(and other general as well as specific factors).It is argued that an outstanding aspect of a common wage or labor relations policyamong the mills (this must exclude Deering-Milliken,DMSC, and DMRC) is thefact that the employees are not unionized; but this proves too much since it typifiesmany othercotton mills.Close operation among the various Deering-Milliken mills is further exemplifiedby a memorandum entitled "Cotton Spindle Activity," from Flanigan to the variousmills inMarch 1956.This referredto a chart showing suchactivityfor Deering-Milliken mills and throughout the industry from 1941 through 1954, and then through1955.Prepared by Deering-Milliken, it was regarded as a selling argument tostimulate future activity and to boost sales.Were claims of successful operationand multiplied sales to be regarded as evidence of single employer status,the Boardwould have to modify its findings and its orders in countless cases. (Seeinfra.)Also cited as indicative of single employer status is a "unanimous"decision reachedat a weekly meeting of Deering-Milliken salesmen on June 9, 1955,and beforethe mills were consulted, not to confine a given blend to one customer.This decisionwas evidently deemed by all who considered the matter to be in the best interestof Deering-Milliken and, presumably for the same reason, of the mill.Certainly itisnot claimed that the salesmen controlled the mills; yet the language here is thatthey decided,Milliken agreeing.One can think of the admonition against "alleggs in one basket" and of the desire to maintain goodwill with all accountsThesalesman'sinterestwould thus generally follow that of the manufacturer.Thatinterests coincide does not prove single-employer status.The action taken doesnot show such control by one corporation over the other as to indicate single-employer status: such a decision by Deering-Milliken and its sales force might wellbe made with the corporations occupying a multiple employer status and even if therewere no common stockownership.Nor would a sales organization's decision madewithout consulting its manufacturer and even contrary to the latter's interest nrovesingle-employer status.Should we then hold that, because the interests are p ralleland the decision favors both, single-employer status is indicated9Sales and styleinformation is suggestive not of domination or control but of an advisory service toprotect advanced funds and to further salesSuch fund advancement is character-istic of independent factors who,even if there has been no Board determination of672010-63-vol. 139-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe issue,can by no stretch of the imagination or the law properly be held to con-stitute a single employer with their clients.As for the statement,in another weekly resume of a sales meeting, "We would liketo make a decision as to whether we will put looms on (one or a second construc-tion) sometime today.Please everyone contact all your customers who mighthave interest in this number"-to cite this is to grasp at straws.The referenceimmediately before was to the"situation at Darlington"and some inquiries concern-ing a given construction,on which Sales Supervisor Miller had "obtained prices fromMr. Oeland."It is understandable that Miller, to his salesmen,would identify himselfwith Darlington in the decision to put looms on certain constructions after thesalesmen reported on sales possibilities.But as Oeland setthe priceon the basis ofvarious factors including market information from the sales force, so did he makethe decision whether to manufacture various constructions.To conclude that thesedecisions were Deering-Milhken'sor those of its sales force would be to distortthe evidence.In December1954DMSC had suggested a program for customer visits to themills.This suggestion appears to have been followed up in January 1955, whenDillard,who was at that time vice president in charge of certain sales and who wassucceeded by May, notified Oeland of a plan to set up a room at Monarch mills todisplay finished and greige goods from various Deering-Milliken mills.Monarchapparently did display some samples from some other mills.This seemingly closerelationship between the mills was explained by an item in the memorandum sug-gesting the program,which called for an "offer of liaison"between Deering-Millikenas selling organization and the various customer staff departments"to improve com-petitive position of both."The impulse to jump to the conclusion that Monarchwas pushing sales of the other mills as in a single employer situation is thus replacedby the realization that Deering-Milliken and the various mills including Monarchbelieved that there was an advantage to all in advertising the idea that"you can getthem all at Milliken," notedinfra.The testimony concerning display of samples atMonarch is sketchy, and it does not appear that Monarch showed any other mill'sconstruction which was competitive with its own.The evidence throughout showsthat any all-for-one concept was limited to what was favorable to the one; and thatis a far cry from all in one.It was explained that assistance in development of new fabrics is a sales function.This might be called a "Western Electric"type function,of which moreinfra.(Wehave already noted that there was competition among the mills in the manufactureand sale of similar construction.)Here is another instance of mutual or concomitantbenefit: as Minot Milliken voluntarily summarized when asked generally about otherassistance,a very close relationship exists between mill treasurers and Deering-Milliken sales departments,there being an almost constant and daily flow of informa-tion back and forth in the interest of further sales.But the nature of this relationshipis clear: Although May,Deering-Milliken's vice president in charge of these sales,pressed Oeland to accept orders so that sales could be made,the latter consideredthe aspect of profits for Darlington's stockholders,with the result that offers weresometimes turned down and sales"lost."Here, as in decisions to limit operations,Oeland's authority was clear.A market summary from Miller,as sales supervisor,to Oeland in April 1956as pointed to as indicating control of Darlington's output by the other mills or byDeering-Milliken.The reportreads in part as follows:We understand that this is a very good running number at the mill and thatyou would be glad to have additional business on the cloth.If we can arrangeto get the clearance from Department 2 and operate in a sensible way in relationto the other pocketing twills being made by the other mills, we will press foradditional business.Miller testified in explanation that"clearance"was a poor word;what he wantedfrom department 2, which handled heavy goods,was market information concerningpocketing twills; such twills, used in great volume, are normally heavy but Darlingtonhad been able to make and obtain an order for a lighter twill; Miller now wantedmarket information concerning the traditional pocketing twills as he sought to avoidpushing a poorer quality and developing what might be a short-lived business.Asthus explained,Darlington's sales were not limited by consideration of the effecton other mills or of other elements entraneous to Darlington's own welfare.Thisexplanation is suspect if only because"clearance"suggests authority or control.Yet, with an order already accepted by Darlington,action had been taken without DARLINGTON MANUFACTURING COMPANY, ETC.309actual clearance 29As for the procedure in actually closing orders, pricelists on thevarious constructions are periodically given to the salesmen as a guide.A salesmancan quote a tentative price to a customer, who then makes a firm bid which is ulti-mately referred to the mill for acceptance.The General Counsel understandablyemphasizes this exhibit in his brief.But he proceeds to stress the "numerous evidencesof cooperation" between the mills, which is quite different from the necessary elementof control.Further on the question of terminology and the employment of right or wrongwords, use of "we" by Milliken in memorandum to various mill treasurers is citedas indicating single or joint control. (Whether the control thus allegedly indicatedis claimed to be by Milliken, Deering-Milliken, or both, is not always clear.)Whetherthis be regarded as another incorrect term or whatever the explanation, the fact isthat in each case actual control lay with the mill.Thus Milliken wrote to treasurers,.we are planning to install a great deal of Pneumafil equipment," as he proceededto transmit a suggestion which a mill treasurer had made concerning such installa-tions.Leaving for the moment the aspect of cooperation in engineering, it is clearthat the "we" is not Milliken or Deering-Milliken in an overall plan for the installa-tion at all mills, the decision in each case rested with the mill. It was only the plan-ning which had elements of joint effort and cooperation, and in that sense it wasquite correct to speak in the first person plural.A similar first impression of control, which analysis proves to be only coopera-tion appears in the very next exhibit received, a memorandum to some mill treasurerswhich refers to capital expenditures for other equipment, asks for a study andreport by the treasurers, and states, ". . . we will review the situation for the wholeorganization" in the hope of obtaining a more advantageous price with some equip-ment supplier.The term "review" may suggest control and single entity; and this isbolstered by "we" and "the whole organization."But all that we have here is aproposal for joint or simultaneous purchase after separate authorization by eachmill.As for attaching significance to the word "organization," what shall we saywhen reference is made to the plural, "organizations"?One admittedly independent company, Liberty Mutual Insurance Company,cooperates to the extent that it is called upon and can cooperate with Deering-Milliken and these mills.But this does not bring that company within a singleemployer status with the others. It cannot be denied that the various corporationsreferred to in the remand order cooperate with one another to a great extent. Butno more in their production and attempts to improve it than in their sales do I findthat joint or superimposed control which is necessary to a conclusion that theyoccupy single employer status.To borrow terms used by counsel for the Union,interrelationship is shown; but not interdependence, and certainly not control.Not clearly explained are certain references to Accident Prevention Procedure.A book so entitled was prepared by the insurer, and certain procedures therein werestamped as approved by Lowry on behalf of "Deering, Milliken and Company In-dustrial Engineering Department."Such a stamp in use before DMSC was formedin 1951 does not show that any different services were rendered to the mills at thattime or that the relationship among them and Deering-Milliken was different fromthat under DMSC. Insofar as Lowry's efforts since 1951 are concerned, we havehere only another example of assistance by DMSC to the mills, which pooled theiraccident insurance to obtain just such assistance and lower premiums while at thesame time trying to lower their accident rates.Use after 1951, of the stamp de-scribed has not been explained.But, it is clear from the testimony that Deering-Milliken does not have an industrial engineering department; DMSC does.Despitethe rubber stamp, approval had apparently been given by Lowry on behalf ofDMSC or DMSCTED. (Even after this was pointed out and while a witness referredto "the Industrial Engineering Department of the Service Corporation," the GeneralCounsel and the Trial Examiner quite unintentionally continued to speak of DMTED.Complete forgiveness will surely be vouchsafed if it be pointed out that the witness;in a memorandum headed "Deering Milliken Service Corporation Placement De-partment," which department was part of that corporation's TED, himself referredtoDMIED!)Nor are the facts altered by Oeland's reference to "DMIED" in aletter to Roger Milliken, as in one to Stallworth, both already noted.These are not the only instances of reference to DMTED. But before we loseourselves in a tangential flight or spacial orbit, it should be noted that, whetherDMIED or DMSCIED, no control over the mills is here shown.Whatever thetitlemistakenly used and the form, the advisory nature of Lowry's effort was madew Cf.Sweet Home Veneer, Inc,124 NLRB 113, where it was held that "propaganda"referred to by the employerdid not meanunion propaganda. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery clear as he testified that he was only slowly and partially successful in per-suading the mills to install an engineered standard cost system.His assistance wasavailable to Darlington and other mills as and when they desired and developeda cost engineered system tailored to their respective organization and operations;and when mills so desired, they retained other industrial engineers as consultants.As for the mills' pooling of their insurance, reliance on Deering Milliken's insur-ance administrator and joinder to obtain favorable fire, accident, workmen's com-pensation, or other insurance rates does not even remotely suggest the elements ofcontrol which indicate single-employer status. (Our brief consideration of accidentprevention procedure suggests advantage to the insurer, which favors such joinder.)Neither does joint treatment by the insurer indicate such status any more than sep-arate treatment by tax authorities indicates separate status.The advantages in anoverall policy apparently do not extend to group life and hospitalization insurance,and benefits under different policies have varied from mill to mill.30One maywonder about the element of free service or benefits rendered Darlington by Deering-Milliken in an inclusive air insurance policy; also about the fact that the mills are notcharged for the services of the insurance department, which consists of the insuranceadministrator and a clerk. (Fire insurance has covered churches and communityhouses in some towns!)But while provision of advantages may lead to control,the latter must be shown. Finally in this connection it may be noted that the onlyinsurance policies which touched Darlington's hourly paid employees were workmen'scompensation and group life; and while a master policy covered all of the mills withrespect to the former, Deering-Milliken was not named in either the one or the other.It has its own workmen's compensation and group life coverage. It is not quite cor-rect to say that, when Darlington was liquidated there was an amount on hand inexcess of the cost of the insurance program and that it was decided to leave it in theexperience fund for the benefit of all of the other mills.The record shows only thatOeland declared finally that, since the amount remaining in the reserve fund was lessthan the cost to Darlington to administer the policy, it should be kept in the Darling-ton account.At this point, if at all, should be mentioned an old form now used as a scratch padand employed by "Deering Milliken Mills Textile Machinery Department" beforeDMSC was formed in 1951.While common use of the name Deering, Milliken Millsdoes not prove status, the situation is different where it is formally employed on sta-tionery.But in the absence of proof of the circumstances when the form was in useprior to 1951, of the functions and status of the textile machinery department, andof the nature of any connection among the various companies with respect to thatdepartment at that time, there is no warrant for making a finding of single-employerstatus among these companies.In a memorandum to May, who was at that time in charge of print cloth salesfor Deering-Milliken, Roger Milliken used the terms "our mills," "the whole com-pany," "the manufacturing of Deering-Milliken." If it be urged that we do notcreditMilliken's testimony that he noted with chagrin his own use of such phrases,and his statement that he used such terms incorrectly there and elsewhere, we are stillleftwith what would at most be an admission that there is a close, even single-employer, status.Such an admission would be evidentiary, to be weighed withthe other evidence.Milliken is not qualified to determine the legal significanceof such language; but I credit his testimony, and find that it was not his intention,as he employed those terms, to ignore or to set aside the relationships which actuallyexisted as the evidence here shows.With respect to the substance and purpose of this memorandum, a factor's interestsas well as its manufacturers' are furthered as the sales staff is informed and itself"sold" on improvements in the mills' procedures.Milliken wanted May's assistancein obtaining recognition in the market of some of the mills' goods as premiumby virtue of the improvements which they had effected.As for a few other items in the record, use of an old form ("Deering, MillikenMills Purchasing Department") in one case of 35 to 50 noted instead of the currentform ("Deering Milliken Service Corporation"); use by an employee of the am-biguous word "transfer" where the evidence indicates that a sale was made fromone mill corporation to another; 31 use of a form which calls for approval in "Newsu It was testified that each mill decides which benefits it wants under these insurancepolicies.As for plate glass insurance, only a few mills carry this, and these policies varyfrom year to year. Boiler insurance and factory insurance have also been rejected.a Although we have considered the significance of the use of such words as possibilyindicative of an existing relationship, we must not "make a man an offender for a word."Isaiah 29: 22. DARLINGTON MANUFACTURING COMPANY, ETC.311York" when such approval was noted in New York only by Milliken as president ofa given mill when he had been in New York and before he moved to Greenville:these do not prove the single-employer status which the General Counsel and theUnion claim.Here again we must remember that, in weighing the evidence whichmay suggest single-employer status, effect must be given to both the quality andthe quantity of such evidence; and the quantity must be evaluated in relation tothe thousands of documents examined by the General Counsel and the many monthsspent in his unhindered search for evidence.Whether and to what extent Darlington's former customers have since its cessationof operations purchased through Deering-Milliken and from other Deering-Millikennulls we do not know. There is no evidence 32 of a pattern of sales to them byDarlington which, after its liquidation, was continued by other Deering-Millikenmills, as we shall now see.Nor does it appear that there was a transfer of accounts,of constructions manufactured, or of styles to another mill when Darlington wasliquidated.Yet such transfer and assumption of Darlington's functions wouldnaturally and almost automatically occur were this a single-employer situation.Asfor the few orders which Darlington was unable to fill because of the liquidation, it isclear that some were sold to other Deering-Milliken mills, some to non-Deering-Milliken mills. In fact, the first testimony concerning this was to the effect that anorder was transferred to a Deering-Milliken mill only after an attempt to transferit elsewhere had failed.The several orders were taken over by various mills as ifpurchased in the open market: Darlington kept a premium or bonus if an orderwas now advantageous as the result of market fluctuation; it paid for the assumptionof the obligation by another mill if the order price now seemed to be insufficientor if a change in construction would result in higher cost. (What conclusion couldbe drawn and what would the General Counsel's argument be had these ordersbeen transferred without a differential, Darlington or the acquiring mill assumingthe entire gain or loss as in an out-of-one-pocket-into-the-other situation!)Onecontract was canceled with an allowance to the customer.There is no basis forconcluding that the transfers favored other Deering-Milliken mills or that theyindicated an element of control over Darlington or the other corporations which,for example, might have permitted dictation or insistence in connection with thetaking over of the orders.As for Deering-Milliken, its concern with these orderswas that of the sales agent which had secured them and was obliged legally ormorally to see that they were fulfilled.To the extent that the Board is interested in the Union's offer to prove thatDeering-Milliken "has suffered no depletion in the type and amount of productsavailable for sale by it," this was not shown at the remand hearing; the sale oforders to non-Deering-Milliken mills suggests the contrary, and there is no proofthatDarlington's products, in their type or amount, were compensated for andprovided in addition to what would otherwise have been the other Deering-Millikenmills' production.As the offer of proof was thus discussed and the evidence sub-mitted, the General Counsel could only state that he hoped to show that Darling-ton's constructions were made at the other mills when the former was liquidatedor were begun by them shortly afterward.The latter alternative might be construedto support the offer of proof although, even had that been shown, it might reflectany competitors' attempt to fill a void.The other alternative, that Darlington'sconstructions had been and were being made by other Deering-Milliken mills, stillcalls for proof that Deering-Milliken "suffered no depletion in the type and amountof products available for sale by it."If a Deering-Milliken salesman found that a customer wanted a given constructionwhich was not being made by any of his manufacturers, it was Deering-Milliken'sfunction to try to persuade one of them to make it.The testimony that Deering-Milliken persuaded Monarch to make a construction which Darlington had formerlymade but which had "lapsed into inactivity" before the liquidation shows only thatDeering-Milliken suffered no depletion so far as that order was concerned.WhyDarlington had discontinued the construction, we do not know; nor whether Darling-ton would have returned to it and filled this order.Neither is it shown whether orto what extent this construction replaced another on Monarch's looms.Certainlyproduction by one mill of a fabric which had sometime earlier been made by anotherdoes not prove single-employer status.With respect to another construction, the testimony shows that, with liquidationimpending, Darlington could not guarantee delivery and an order was therefore8'" Itmight be advisable to omit the details about to be set forth in this connection, andto proceed at once to the conclusion which appears a few pages laterBut theevidenceis involved,and analysismay be especially helpful here. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced with Monarch.But proof of the issue of depletion is not to be found inevidence that some constructions were picked up by other Deering-Milliken millsand thus not lost to Deering-Milliken(here again is the problem of the universalnegative); on the other hand, any loss is probative, and we have evidence of lossto outside mills. In like vein,a constructionwhichDarlington alone of the Deering-Milliken mills made in 1956 was not thereafter picked up by any of the others.Asfor the styles encompassed in 13 percent of Darlington's 1956 production,the testi-mony is that no records are available to show whether those styles were thereaftermanufactured by any Deering-Milliken mills.The attempt to show that other Deering-Milliken mills succeeded to Darlington'sbusiness in fact would have proved too much.Thus with respect to some ofDarlington's constructions it was shown that Monarch and others had not madesome in 1956, and had made and sold others of them, generally in larger amountsthan Darlington had; but that after 1956 they made and sold them in quantitiesseveral, even many, times larger than Darlington's sales had been,with an increasein the amount sold over their own sales in 1956.With respect to one of these,before Monarch was persuaded to make this construction,Deering-Milliken as salesagent lost sales, the customer purchasing it elsewhere.ThereafterMonarch's salesto this customer on this construction were increased greatly over Darlington'sin 1956.As counsel for the Respondents suggested, a single-employer entity withoverall control could be expected to have effected a transfer of production to othermills in the entity without interim loss to outside mills. (Of the styles included intwo contractssold byDarlington toMonarch,Darlington'sproduction in 1956was less than 3 percent of Monarch's in that range.It is difficult to find hereevidence that Monarch succeeded to Darlington'sbusiness when it is noted thatMonarch's 1957 production in that range was only 60 percent of that in 1956 )But the reference to increased sales in 1957 suggests an unwarranted claim thatDarlington's sales would have continued and been thus greatly expanded had it notbeen liquidated.If the argument be only that Darlington would have continuedwith some sales and that these fell to other Deering-Milliken mills, the answer isthatwe do not know general market conditions with respect to various styles;whether total sales of given construtcions remained constant, withotherDeering-Millikenmills taking over Darlington's;how many of Darlington'scustomersbought elsewhere when "everybody move[d] in"; the extent to which some styleslost in popularity while others gained,etc.The same kind of general and incon-clusive proof was presented by the Respondents'evidence that,considering all of theDeering-Milliken mills except Darlington, the increase in production of carded cottonfabrics in 1957 and 1956 was at approximately the same relative rate as the increasein 1956 over 1955, and that such increases were due primarily to new equipment;there was no increase in 19517 which could be attributed to succession to Darlington'sbusinessIwould no more base on this testimony a finding that the increase over1956 shows that other Deering,Milliken mills did not succeed to Darlington'sbusi-ness(actually their 1957 production was less than that for 1956 including Darling-ton's; other figures show a dropoff in cotton yarn spindles produced at other millsin 1957) than I would find the contrary on the basis of the facts brought out bythe General Counsel.Too many other factors and conditions exist as a bar to defini-tive findings on the limited evidence in this connection.We can only guess at whatcaused lesser production at other mills in 1957, and whether their productionwould have been still smaller had not Darlington been liquidated.But that Deering-Milliken suffered no depletion in the products available to it for sale or that Darling-ton's business was transferred to other Deering-Milliken mills (which mills?) hasnot been shown.Similarly, what conclusion can be drawn from the fact that, of Darlington's 10best customers, 7 in 1957 decreased by 17,000,000 yards their purchases fromDeering -Milliken mills of constructions "generally competitive" with those whichDarlington had made, while 3 increased their purchases by some 8,000,000 yards"-or from the fact that, of the 8 customers who had unfinished contracts with Darling-ton at the time of liquidation,some of which contracts as we have seen were trans-ferred or sold to other Deering-Milliken mills, 6 including the 3 largest purchasedless from Deering-Milliken mills in 1957 than from Darlington in 1956? (As theGeneral Counsel pointed out, "overall" figures do not have validity without detailsof the underlying circumstances )Again it must be said, whatever might be deducedfrom this, that the evidence does not show single-employer status or that the DeeringMilliken mills "picked up the complete or anywhere nearly the complete business of"Darlington.Nor can we base any conclusion on the "general pattern" of the marketand its unknown effect on the sales here;also unknown is the extent to which salesto the various mills could be compared because a general pattern was considered. DARLINGTON MANUFACTURING COMPANY, ETC.313Itwas further testified that orders placed with Monarch after early September1956 for one of Darlington's constructions represented an attempt by Deering-Milliken to retain Darlington's business.Such an attempt would be made by a salesagent regardless of single-employer status.33Monarch's production of this item in1956 was 21/2 times as great as Darlington's; it increased slightly in 1957.Whetherthis item standing alone would show that Deering-Milliken suffered no depletion, theother evidence on this point cannot be ignored.Whatever the problems connected with an attempt to earmark sales and to tracethose of one period to those by another corporation at another time, the argumenthere is only of the nature ofpost hoc ergo propter hoc;new constructions or increasesin old ones(ignoring decreases)are notipso factoto be accepted as proof of transferor succession without regard to the many undeveloped factors which determine stylesmanufactured and the amount of sales.We recall that the evidence in the originalhearing showed the variety of Darlington's constructions through the years and thefluctuations in sales, these without any issue of succession to or transfer of customersor their orders.Not only has it not been shown that in 1957 the other Deering Milliken millsadded to their 1956 production in the amount of Darlington's last annual production,but it appears that total spindle activity in the Deering-Milliken mills was less in1957than it had been in 1956; and while there was a drop in 1957 in total spindleactivity of all mills in the industry,the drop percentagewise was greater among theDeering-Milliken mills.We have already noted the failure to support the offer ofproof(that Deering-Milliken suffered no depletion)with an attempt to show transferof or succession to its business.We now see that, contrary to the proffer,there wasin fact a depletion.Were it shown that other Deering-Milliken mills made sales which but for itsliquidation Darlington would have made, it is nevertheless clear that they did notsucceed to other Darlington business.This is a picture of competition in a freemarket as "everybody moves in";not of Deering-Milliken control and transfer ofDarlington'sbusiness to related mills.As was pointed out at the hearing, whetherthese were independent or integrated corporations,therewould be absorption ofDarlington's constructions after it was liquidated.Acquisition of some of Darling-ton's customers and their business,even if shown to be such,is consonant both withsingle-employer status and with independence,and proves neither.Aside from the issue whether the detailed testimony concerning the manufactureof certain constructions by Darlington and other mills shows any increase in con-structions formerly made by Darlingtonwhich couldbe traced to the liquidation,several pertinent questions call for answer.Would single-employer status be extendedto a non-Deering-Milliken mill which obtained a Darlington customer and sold to itconstructions which Darlington had made?To the extent that a Deering Millikenmill obtained such business,did any non-Deering-Millikenmillmanufacture theconstructions and seek the account?As forDeering-Milliken's role in selling formills other than Darlington,would not an admittedly independent agent, losing onemanufacturer,seek to retain its customers'business by obtaining the constructionsfrom another of its manufacturers?The General Counsel is quite correct in declar-ing: "Deering-Milliken,in its capacity as sales agent,has a definite interest in at-tracting and holding established customers.In offering as wide a selection as pos-sible, the sales agents' opportunities for sales is enhanced and possibilities for newsales are created."But it does not follow that the "absorption of Darlington's busi-ness by the other D-M mills helps to establish the single employer status."Withthe publication of the news that Darlington was no longer accepting orders, therewas general competitive activity in the industry in the direction of its largest cus-tomers: generally in such situations,and here, "everybody moves in "What the General Counsel called a substantial increase in Pacolet's and Gaffney's1957 production of one construction but was actually relatively small brought thetotal of their 1957 production of that item to little more than half of Monarch's 1955;Monarch did not make any in 1956. The argument of transfer or succession toorders based on increased production would lead to the conclusion that Darlington,Pacolet, and Gaffney succeeded(but with limited success)toMonarch'sbusiness.The same argument addressed to fluctuations throughout the industry would "prove"similar transfer of orders and presumably single-employer status of all mills in theindustry.Only if we assume single-employer status and general transferability oforders can we conclude that the fluctuations of business in each mill from year to13Even a showing of "no depletion,"as claimed,would not prove single-employer status.It would be necessary to find that control(or single-employer status, first shown') pre-vented depletion,rather than the competitive activity and successful"moving in" ofother Deering-Milliken mills. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear reflectedin large measure transferof orders from one to another among theDeering-Millikenmills or inthe industry as a whole.The General Counsel appeared to try a different tack when, after examinationconcerning types of construction and overall spindle activity, he inquired concerningyarn variations.Here it was brought out that Monarch did not in 1956 run warpyarn which could produce fabrics similar 34 to Darlington's but that it did make suchyarn and six other types in 1957. But this does not indicate succession to Darling-ton's business since in 1955 Monarch had likewise produced such yarn with five addi-tionaltypes.Monarch's production of this one type did not depend on Darlington'sabsence, and it has not been shown to have stemmed fromsuccessionto the latter'scustomers and business.It was recognized 35 throughout the first hearing that Darlington's operations wereterminated, as we have already noted.Not only have machinery and equipmenthere been sold,36 but they were disposed of piecemeal,37 and thereisnoquestionconcerning relationship between the closed company and a new operator of its plantand equipment 38 The relationship between Deering-Milliken and Darlington is notthat of companies making the same product; nor has it been shown that the othermanufacturing corporations in the chain have occupied such a status vis-a-vis Darling-ton as to make applicable the reference in theMount Hopecase 39 to an attempt"to take refuge behind the corporate entities."That the other Deering-Millikenmills did not succeed to Darlington's equipment orders, and that they did not be-come liable for the violation or any remedy herein was evidently recognized bythe General Counsel and the Union when, although the question of remedy wasthen clearly before us, they sought no more at that time than a declaration thatDarlington should resume operations; there was no claim that other mills hadsucceeded to Darlington's business and that, because of some relationship withDarlington, they should be directed to remedy the violations found.Such evidence as is here noted and similar proof was received with respect toone department after another at Deering-Milliken, DMSC, and DMRC, and oneactivity after another by and at those corporations and the various mill corpora-tionsWe could describe many more series of letters and memorandums whichshow only suggestions to the mills and decisions by the mill treasurer. In numerousinstances, aftermany documents were discussed and received. it became quicklyevident at the hearing that we had been laboring over items which do not indicatesingle-employer status.Itwould serve no useful purpose to extend our analysisand specific findings.What has been noted is typical, and what has been said isgenerally applicable.Were this case less complex. with fewer and no more probative items of proof,itwould be necessary only to point out that, despite the extent of common owner-ship by members of a family group (rather than by given individuals). these corpora-tions are operated as separate entities from separate offices in different cities ortowns; and that Darlington alone was involved in the activities which led to theseproceedings.Interrelationship is clear, but not control or single-employer statusWe have received evidence of many lawful cooperative acts to attain lawfulobjectives.Whether the nature and extent of this cooperation are such as to war-rant a finding of control, particularly control of labor relations, is something else.The evidence before us does not show control of the labor relations or policiesof one corporation by another.A fortiorithey do not show single-employer status.94At this point we recall testimony that Monarch did in 1956 produce constructions orstyles similar to some of Darlington's that year, and in larger quantity$ The argument for backpay is based on this very recognition of the cessation ofoperations as violative of the ActSimilarly, the General Counsel's and the Union'semphasis in their briefs to the Trial Examiner after the original hearing was on Darling-ton's "liquidation," and no claim was made that its operations had in fact been continuedelsewhere85 SeeNew Madrid Manufacturing Company at at, d/b/a Jones Manufacturing Company,104 NLRII 117.87 The offer of proof which the Board cited in its remand order alleged that a "largeportion of the machinery and equipment was sold at a substantialloss,pursuant toDeering,Milliken & Company's plant, to its other plants in the area which produced thesame broadcloth and print cloth as produced by Darlington " But no evidence, as mightwarrant piercing the corporate veil, was offered to show that the best prices were notobtained or that, whether or not pursuant to a plan (and whatever the extent of pur-chases by Deering Milliken mills), any of the other Deering Milliken mills were favoredin the sale of Darlington'smachinery and equipmentsaCf.Drennan Food Products Co.,122 NLRB 1353seMount Hope Finishing Company, et at.,106 NLRB 480, 499 DARLINGTON MANUFACTURING COMPANY, ETC.315I have found that Darlington violated the Act in its reaction to the results of theelection of Sepember 6, 1956; Milliken, as its president, took the lead in suchviolation.But it does not appear that Deering-Milliken determined that violationor had any responsible connection with it.Neither the functions nor the activitiesof these two corporate entities met at that point.We have here only the claimthat, since the president of one corporation was active in or dictated its decision,and since he was also president of the other corporation, the latter (as well as thepresident individually) is legally connected with and responsible for the other'sdecision.No more are the other corporations of which Milliken is president connectedwith the violations here found.Certainly there is noper secarryover of any relationbetween Darlington and Deering-Milliken, DMSC, or DMRC so that it can befound to exist between Darlington and the other mills.As for the attempt to showthat labor relations at other mills were somehow connected with those at Darlington,we can summarize by noting that counsel's efforts were brave but the result waspuny.The proof concerning labor relations at the mills, including evidence ofindependence in connection with vacation plans, transfer of employees, recruitment,retirement, and other items, indicates that labor relations, even when parallel, wereindependently determined.Itwill be recalled that the evidence at the earlier hearing indicated that ingenuityand improvements in methods characterized Darlington's management and itsoperations; and that these were recognized in the finding of violationAcceptingthis, the General Counsel and the Union now in effect would force strict limitationon outside, i.e., other than Darlington, research and other services which make thatingenuity possible; such outside services are now cited as proof of single-employerstatus.But such limitation would seriously impinge on the ingenuity noted.What of admittedly independent textile institutes and others, such as tax attorneysand insurance companies, which provide assistance?Are these to be includedin the single-employer entity?What if a tax attorney owned stock in one of themills?What if he were of the Milliken family and thus related to someone whoowned stock in that or another of these companies?Would his advice under suchcircumstances make him liable for the mills violation of our Act? The claim hereraisesmore questions than can reasonably be answered if the General Counsel'sposition be sustained. (Joint efforts in the textile and other industries are consideredinfra.)It is unnecessary to determine here by percentage or adjectives the extent to whicha single entity is suggested.The question is rather whether such an entity has beenproved for purposes of imposing liability or directing a remedy.As the varioussubjects or the aspects of the evidence have been weighed, it has been found thatthey do not severally indicate single-employer status among these corporations.Norare there enough of such aspects in combination to indicate that status. It can beargued that we should consider "the mass of information," a nebulous totality whichthe General Counsel and the Union cite without thereby abandoning any of theirspecific but insufficiently supported items: the whole is to be found greater thanthe sum of the parts availableThe validity of this kind of finding, which can bedenied only by general argument of the same order as that offered in support, usuallycannot be disproved; neither can it be proved. Such an overall finding as is thusurged is of the nature of "'Tis so; 'tisn't." It must leave the judical mind in aquandary.But having said that a finding of so-called totality usually cannot bedisproved, we can indicate a greater measure of success here, where the missing partis the element of control.It appears that somehow, if a point suggests a 1-percent doubt or possibility ofsingle-employer status, 100 such points are assumed to prove the case beyond alldoubt, or 90 to show 90-percent certainty.And a 20-percent doubt in 4 instancescreates an 80-percent certainty.But this ignores the 100 instances of 99 percenton the other side, and the other contrary figures down to the last example: 4 in-stances, each pointingto orconsonant with independent status.True, no attempt ismade in such instances to assign percentage values.But such assignment in theexamples here should serve to remind us that the argument of "a little here and alittle there" overlooks the preponderant values elsewhere.It is true, as counsel has stated, that we may not be able to "isolate one exhibit"as proof of a given pointBut citation of an amorphous mass may cause one toforget that we have nothing more than a mass of trivialities when all of the opera-tions of the various corporations and all of the evidence are considered.More important than even the percentage or relative extent of assistance and co-operation is the fact that they were determined and limited by the decisions of themill treasurer: they do not indicate control from without.And, while counsel differon the nature and extent of control shown, they do agree, by their repeated references 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDto and stress on it, that the element of control must be found.Without control overdecisions and operations, the total of instances of advice accepted (even were thenumber far greater than here shown) may reflect no more than the mills' opinionthat their advisers are both faithful and competent.The respective positions here may roughly be represented as claiming or tendingto claim on the one hand that Darlington is independent of the other corporationsin management and control and, on the other, that the various corporations, includ-ing Darlington, occupy a single-employer status.To be meaningful here, any single-employer status found must include Darlington.The evidence indicates that thereare many aspects and instances of operation which typify independent organizations.Yet there are some instances which characterize or suggest a single entity.Thereis thus some basis for each of the respective positions although counsel for each sidecould readily enough propose changes in the operations which would strengthentheir own respectiveclaims.The question is, in the accepted terminology, whether "sufficient integration exists";it is thus one of degree or the extent to which the management and control of thesecorporations indicates one or the other type of operation, and supports one positionor the other. In thus evaluating degree, opinions may well differ, and they probablywill.My own, with full recognition of all of the evidence, is that these corporationsdo not occupy a single-employer status.It is evident that Board cases involving the issue of single-employerstatus arequite dissimilar from the instantone; nonehas been cited which involves a factor,although there are cases of salesagents ina narrower scope. It may be concludedthat the absence of any allegation of single-employer status in cases where relation-ships are of the nature of those which exist here indicates the determination to bemade in this case.Contrariwise, similarity must first be shown, and it may be thatabsence of prior allegation reflects onlya less assiduousCharging Party; and, ofcourse, new law may be declared here.Whether the Board will now depart fromestablished precedent remains to be seen. I have already indicated, by analysis ofthe evidence before us, that the law does not warrant a finding of single-employerstatus on the instant facts.Several recent cases involving the questionof anally relationship throw light onthe issue before us:Conceivably such a relationship might exist between corpora-tions to the extent that picketing would be held to be primary rather than secondary,as for instance where a struck employer becomes allied with another or with one ofseveral plants of another employer.But that relationship can be found on less proofthan is needed to included one corporation in a finding of violation against the other,or in a remedial order directed against that other.We speak of single-employer status,alter ego,integrated operation,40 etc.But itdoes not appear that any of the other corporations here were "in active concert orparticipation with" 41 Darlington in the violations found; that they unlawfully reapedbenefit therefrom; or that they have been in active concert or participation withDarlington in a common plan of evasion 42 Even if less need be shown to establishan ally relationship as a defense to an allegation of unlawful secondary boycott, thefollowing extract from the Board's decision in the"Bachman Machine Companycase 43 may cast some light here:Here, not only do the members of the same family own all the stock andproperty, and compose the boards of directors, of both employers, but the sameindividual is the president and active head of both,controlling all their opera-tions, including labor relations policy.[Emphasis supplied.]This Board statement of the general rule was apparently endorsed by the Courtof Appeals for the Eighth Circuit, which first recited the facts in theBachmancaseas follows: 44Bachman and Plastics are two separate and distinct corporate employers; thecapital stock of each is owned by one family; each has officers and boards ofdirectors drawn from members of the family, the head of the family being thePresident of each company; each company is engaged in a different, separate40 Regal Knitwear Company v N L R B,324 i7 S 9. 1941A highly restricted definition of this term is notedinfra12Cf the Board's position as recited inN.L R B. v. Deena Artivare, Inc.261 F 2d503, 506-507 (C.A. 6).43Warehouse and Distribution Workers 'Union, Local688,etc (Bachinan Machine Com-pany),121 NLRB 1229 Sep alsoDearbornOiland GasCorporation, et al, 125 NLRB645, citedsuprain footnote 1544 266 F. 2d 599, 602-603 (C A. 8). DARLINGTON MANUFACTURING COMPANY, ETC.317and nonintegrated business; each is a substantial customer of the other; eachoperates a separate business in a separate plant, the plants being in fairly closeproximity to each other, in the same city; each plant has a separate labor forcerepresented by a different union; the employes of one plant are skilled or semi-skilled mechanics; the employees of the other are unskilled; the President of eachcompany is its majority stockholder, concededly in the actual control and man-agement of one company, and found by the Board to have been in actual con-trol of the labor policies of the other company and to have participated activelyin the negotiations with the Union which represented its striking employees, whoextended their strike to the company which was not their employer.The court then pointed out that inJ.G. Roy and Sons Companyv.N.L.R.B.,45the First Circuit Courtheld that there was no evidence of mutual common control over labor policiesor any other phase of the operations of the two companies, and thatpotentialcommon control, because of the common ownership of stock, was not enoughto justify a ruling that the two corporate employers were a single employerunder Section 8(b) (4) (A). [Emphasis supplied.]Bachmanwas then reversed with this statement:But we think the evidence fell short of establishing that both companies wereunder such actual common management or control as to make them allies or asingle employer for the purposes of Section 8(b) (4) (A) of the Act.The court then continued as follows:We fail to see why Bachman should, under the evidence, be regarded as anoffending employer or why it and its employees should be embroiled in thecontroversy between Plastics and its employees and their Union, merely becausethe President of Bachman, who was also the President of Plastics, controlledor participated in the control of the labor relations of that company.Whatever the difference inBachmanconcerning management and control, the Boarditself there relied on single control of operations, including labor relations policy.No more than would ownership alone prove single-employer status does the testimonybefore us that Darlington and other mill stock prices were publicly quoted and tradedin prove independent status.Either single-employer or independent status can existamong both closed and publicly owned corporations.We are and have been moreproperly concerned with evidence of control.The court's rejection of the "allied-employers" defense inBachmanhas been ac-cepted by the Board as the law of the case.46 In several obvious respects, the rela-tionship is not close between Darlington and the other corporations here.Whatevermay be said concerning ownership, potential control of labor policies, and actualcontrol of such policies, integration and actual common control over labor policiescall for greater proof; single-employer status goes even further, and calls for stillmore proof.Plainly, the Board has asserted jurisdiction in integrated companies.But theconverse is not true: where jurisdiction is taken, integration (much less, joint liability,and still much less, single-employer status) does not necessarily exist. Joinder in atrade association will be considered for jurisdictional purposes even if liability is notimposed on each component entity. It is clear that evidence of a closer relationshipis required for an allied-employers finding in secondary boycott cases 47When weconsider the purpose and effect of a single-employer finding here, it must be evidentthat still more must be shown.Clearly (in this situation I do not hesitate to use the term) no single-employerstatus has been shown here.Whatever the finding in theBachmancase concerningownership and common control, the several companies played a part during and inconnection with the events considered in that case. In the instant case, there is noevidence that any of the other corporations were involved in the commission of theviolations found.As for joinder in any of the benefits or results from the violations,as a moral basis for disseminating a remedy, the evidence shows only that other mills,among them some of those covered by the remand order, took over a few orders,4s 251 F 2d771 (C.A. 1).46 124 NLRB 743 The importance of control of labor relations is pointed out inN.L R Bv.New Madrid Manufacturing Company,and Harold Jones,d/b/a Jones ManufacturingCompany,215 F 2d 908(CA. 8), as cited by the General Counsel47CfDallas General Drivers,Warehousemen&Helpers,Local No 745, AFL-CIO(Associated WholesaleGrocery of Dallas,Inc),118 NLRB 1251, 1255 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDall of themon an openmarket basis or, to use a phrase moreapt instrict buyer-seller dealings, asbona fidepurchasers for value.There is no evidence or even suggestion that Deering-Milliken or any of the othercorporations, or all of them, had authority to resolve the labor dispute betweenDarlington and the Union; or that the Union, the employees, or any other groupor persons had ever looked to those other companies to accomplish that.Yetsuch authority, which may exist where there is no single-employer status, is anecessary attribute of such status.The Board, through its General Counsel, arguedas follows in its brief to the circuit court in theBachmancase: 48When two entities are thus allied through common ownership and actualcommon control of their labor relations policies, the same employer to whosepremises the picketing has been extended is in a position to resolve the labordispute of the struck employer and thereby end the picketing at his premises.The authority and attribute have not been shown here; they were not claimedbefore Darlington violated the Act.Not only has single-employer status not beenshown, but authority elsewhere to resolve any labor dispute at Darlington does notappear to have been recognized, considered, or claimed until the question of remedyfor violation here aroseWe have seen that no less proof of single employer status is required within con-templation of liability for violation of Section 8(a)(1), (3), and (5) and remedyfor such violation than is required for a finding of ally relationship to bar a sec-condary boycott claim.Nor should we lose sight of the difference in applicabilityof remedy.Whereas inBachmanpicketing would be banned, the possible remedyhere is reinstatement and payment of lost wages.Of the various corporations, onlythe mill corporations could instate these employees; and the proof does not warrantthat remedy.Neither does the proof warrant imposition of backpay liability, forwhatever period, on any of the other corporations.We need not here attempt an analysis of all of the cases on the subject ofallied, integrated, or single-employer status.We have already seen that the require-ments for finding these may differ, as may the effect of such findings, from permittinglimited exposure to what would otherwise be secondary picketing, to direct liabilityfor remedying unfair labor practices. If other cases where the issue of single-employer status was involved are different from this one, the language employed insomemay nevertheless be helpful as indicative of underlying principle and Boardattitude.49Of the cases cited 50 by the General Counsel or the Union, theAllencase 51was based on more than stock ownershipalone.This is true of the frequentlycitedSomerset Classicscase 52 also,and of othercasescited by the Union, although itsbrief emphasizes the ownership aspectThe factual analysis herein, the findings, andthe stated principles of law are submitted with full recognition of the rule as repeatedinNational Shoes, Inc., etal.53 and which, quoted as follows in the Union's brief,supports the rule hereinabove recognized.Decisions of the Supreme Court and of the courts of appeals establish thatwhere the operations of 2 corporations are closely integrated under commoncontrol, and particularly where this integration and control are manifest in theirlabor policy, the 2 corporations will be considered a single "joint employer"for the purposes of the Act.InIndustrial Fabricating, Inc.,the Board found that various corporations con-stituted a single integrated enterpriseThe following language from the Inter-mediate Report in thatcase indicates elementswhich are not here present: 5448Following the quoted sentence, the brief continues in support of the principle notedsuprathat "(u)nder settled principles, two entities enjoying a separate corporate existencemay nevertheless be regarded as one 'employer' for purposes of Section 8(a) of the Atif they are under common ownership and control and their labor policies are subject tocommon direction"asSurely comparison of the facts here with those in situations which we shall noteinfrawhere independent status is recognized is no less worthwhile than comparison with single-employer cases where the facts are different.50 All of the cases cited have been examined.In the main,their differences and in-applicability here are readily to be noted61A K. Allen Co , Inc., at al.,117 NLRB 568,enfd.252 F 2d 37 (C.A 2).52Somerset Classics, Inc , at al.,90 NLRB 1676.53 103 NLRB 438, 44154 Industrial Fabricating Inc, et al.,119 NLRB 162, 199. DARLINGTON MANUFACTURING COMPANY, ETC.319Where the relationship of one company or individual to another presents suchfeatures as financial control over the latter through advance of operating capitaland inventory, supervision and direction by the former over the latter's produc-tion operations, and control by the former over the latter's production opera-tions, and control by the former over the latter's labor relations policies, thereisa "measure of domination ... [which is] inconsistent with the notion that[the latter is].a free agent either in handling the enterprise or in dealingwith the men employed." [Citations omitted.]As review of the facts inIndustrial Fabricatingdiscloses the elements there present,the control and the interchange of assets, similar enlightenment can be found in theA. M. Andrews, California Footwear,andDayton Coal and Iron cases55 InAndrewsthe Board found that "the Respondents form(ed) a multi-state enterprise. . . .The Trial Examiner's finding there "that the Respondents (were) separate employers.. . (and therefore were not to) be held responsible for remedying the unfair laborpractices"was reversed, the Board finding that "the Respondents constitute(d)a single employer within the meaning of the Act"; and that one Respondent was "anintegral part of a multi-state organization, and . . . (that the other Respondentwas) responsible for remedying the unfair labor practices (t)herein found. .. ."The Board there cited and relied on "factors of paramount significance" which indi-cated single-employer status but which are not here present. It might be arguedon the basis of theAndrewsdecision alone, although the Board there reserved thisquestion, that remedy could be withheld against one of several respondents whichwas connected with the violations, even where the operation is integrated.This is inharmony with that suggestedinfraconcerning need for a joint labor policy.The Board's decision inIndustrial Fabricatingissued 6 months after the firstIntermediate Report in the instant case.That decision is of further interest for,after finding violation of Section 8(a)(5), (3), and (1), and joint and severalliabilitywhere there was a "transfer of operations," the Board significantly added:This is not the case of an employer who decides to go out of business ratherthan deal with his employees' statutory representative.But the finding of violation in the instant case stemmed from the employer's decision,as pointed out in the Intermediate Report of April 1957, to do what was not doneinIndustrial Fabricating:to go out of business rather than deal with the Union.This was declared to be violative despite the protests of counsel for Darlington.In considering the question of remedy in that first report, I relied on this verydistinction between transferring a business and going out of business.As for any further concern over so-called social consequences or the questionwhether an employer would be enabled to violate the Act with impunity, it maynot be amiss to refer at this point to the second Intermediate Report in this proceed-ing, issued on April 30, 1959, in which it was recommended that the complaintagainst Roger Milliken be dismissed. It was there pointed out that Darlingtonhad gone out of business, and that going out of business is a self-limiting and not acommon situation; whatever is sought to be prevented, it does not constitute abenefit to the employer.Here is an important distinction between a runaway plantsituation and single-employer status on the one hand, and a going out of business:the transfer and accrual of business and benefit which characterize the former areabsent in the latter.In the first Intermediate Report, while making my recommendation with respectto remedy, I explained generally why the various proposals for backpay could notbe supportedThere has since been some apparently special attention, as notedat this resumed hearing, to backpay from the termination of the respective em-ployees' employment until the date when the plant actually closed or until the dateof completion of the contracts of sale entered into at the auction of plant proper-ties.Because of the attention given that proposal, I would add the following towhat was said in this connection in the report of April 30, 1957:Award of backpay to the date of closing of the plant or the date of salesuggests that, had the gates been closed and assets sold immediately after thedecision to take such action, no backpay would be allowed. But the testimonyis to the effect that the gates, figuratively speaking, had to be closed successivelyand over a period of weeks instead of all at once. To assume that employeeswould have continued on their jobs until the date when the plant was closedor sold, and to pay them for such period is to assume that Darlington did notWA. M. Andrews Company of Oregon, et at,112 NLRB 626;California Footwear Com-pany,114 NLRB 765;Dayton Coal and Iron Corp.,etat,101 NLRB 672. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDactually terminate operations in what the record discloses was the proper manner.Nor is there any indicated basis for preferring by greater backpay those em-ployeeswhose departments could earlier be closed over those who wereemployed for a longer time; presumably in any beginning or resumption of opera-tions, past or future, the former would be employed, and paid, earlier than thelatter.It should be unnecessary to point out that there has been no claimof discrimination against individuals as such, as by termination prior to theprogressive closing of their departments; the discrimination alleged and foundlay in the decision to liquidate and the progressive liquidation which followed.(The fact that Darlington's various departments were thus shut down seriatimmay, as argued by the Respondents, have a bearing on the issue of singleemployer status, under which it would have been simpler to have closed downat once, transferring to related mills the work in process.)When, in the Intermediate Report of April 1957, I pointed out that backpaycould not be awarded because one could not say how long Darlington wouldhave continued in operation but for the violation found, 1 sought to and didavoid emphasis on the concept of directing an employer to go back into busi-ness; and reference to the Circuit Court's decision in the NewMadridcase,supra.(New Madridwas considered at that time only in connection with theissue of liability, not of remedy.)But there has since been reference to thisprinciple without Board disapproval, and it appears that the Board would notnow direct such a return.One can, therefore, with perhaps better logic andgreater support, note that if Darlington is not to be ordered to resume its busi-ness, there is no basis for asserting a partial direction to resume by orderingback pay for any period after the respective departments were closed and theemployees terminated.56Since the Board will considered the Intermediate Report of April 1957 in connec-tion with this Supplemental Report, it may be helpful at this time to refer to anotherremand order, which the Board issued in theBarbers Iron Foundrycase.57TheBoard did not there subscribe to the Trial Examiner's opinion that "until final liquida-tion, the closing, no matter of what duration, must be presumed to be temporary";and, presumably because it deemed the question significant, it directed that evidencebe taken to determine whether the closing was a temporary shutdown or a permanentdiscontinuance of business operations.InIndegro, Inc., t/a Eddie's Super Market,58the Board held that individualowners do not constitute a single employer although members of an incorporatedassociation to purchase, sell, and advertise.On the other hand, such recent casesasGeneral Engineering, Inc., etal.,59 in which the Board found a single-employerstatus, are readily distinguishable on their facts.Nor do such asVenus Die Engi-neering Company,60 Metco Plating Company,61 RoanokeRailwayand Electric Com-pany, et al.,62andGibbs Oil Company, et al., d/b/a Boulder TransportationCo.63to cite a few others, points to any basis for finding single-employer status here.More important than ownership is the extent of common control over operationsand policies.64The evidence of common ownership and control and of common direction oflabor policies is clearly different in the instant case from that note in those casesin which single-employer status has been found.There is no evidence that laborpolicy at Darlington was controlled by any other company, or that there was alabor policy at Darlington and other companies which was controlled by RogerMilliken or any other individual.Darlington's labor policy was directed by itstreasurer,Oeland, subject to supervision by the board of directors and ultimatelythe stockholders.Where Milliken could intervene, it was through his status asstockholder, director, and officer of Darlington, not because of his position or interestin another corporation.65 In the absence of joint policy or operation, ownership or66 See footnote 13,supra.61 126 NLRB 30.98117 NLRB 386.59123 NLRB 586.60110 NLRB 33681110 NLRB 615.62 117 NLRB 1775.63 120 NLRB 1783.6; N L.R.B. v. Condenser Corporation of America,128 F. 2d 67, 71 (C.A 3)65Were we to go beyond the record and take notice of conditions in southern textile millsgenerally and the problemsconnectedwith attempts to organize them, even as referred to DARLINGTON MANUFACTURING COMPANY, ETC.321officership in several corporations by one person is not the same in significance ascontrol of one of the corporations by another or the single-employer status of all.Here further distinction might be made between control by one individual orcompany (if that were shown) of the labor policies of different companies, and acommon labor policy controlled at one focal point.While a Board brief may referto "labor policies subject to common direction," such language must be construedas meaningcommon labor policyor labor policyjointlyapplied.66Else there wouldbe widespread and apparently unintended piercing of the corporate veil among allcommonly owned companies otherwise wholly unrelated except in theirsource ofadvicewith respect to labor policy.For example, single-employer status wouldhave to be found where an individual controlled the labor policies, however different,and owned a shoe factory and a stone quarry! 67 The distinction here noted issupported by the holding in the Concrete Haulers case,68 where the court similarlycited a common labor policy, declaring:The interdependence and integrated nature of the operations of the respond-ents, the common ownership of stock, and the fact that the same officer ad-ministersa common labor policy,clearly indicate that there is only one employerfor the purposes of this Act. [Emphasis supplied.]The decision inConcrete Haulersisnot unique; nor is the interpretation unwar-ranted.The books are replete with cases involving chain organizations and nation-wide operations in which unlawfulactswere locally committed and both violationand remedy were limited to the local entity. It might be urged that holding com-panies generally, because of their ownership and ultimate authority, greater thanin the instant case, be held responsible for violations committed by their subsidiaries.The short answer is that, in the absence of proof of liability for the unlawful acts orpolicies, the Board has not so held, but has limited the liability to the lesser entity.One can consider the Bell System,infra,or picture a wholly owned subsidiary whoseproducts are determined completely by the needs of the parent organization, laborrelations and employees' activities being nevertheless independent; so that, as relevanthere, a violation found against the lesser would not be charged to the parentSuchrelated situations can be distinguished from the instant one, but they indicate thatthe findings and conclusions hereinare inline with the decided cases.In short, in these cases, as we consider labor relations and their centralization, theemphasis is not on ownership or general supervision but on the aspect of labor rela-tions which touches the rank-and-file employee.Managerial identity does not makeone company or branch liable for the violations of another or liable for remedy, butcommon applicationof a violative policy or practice does. If this has not beenspelled out clearly in the cases, it is implicit in the decisions and needs to be recog-nized.It has not been shown that Deering Milliken controlled Darlington's laborpolicies so as to be liable for the latter's violations; or that a joint policy existedunder which any other corporation became liable.It appears both from testimony in exhibit form and from that of Roger andMinot Milliken, whose qualifications are clear, that so-called independent factorsand sales agents perform many servicessimilarto those which have been noted asperformed within the Deering Milliken group. It can be argued, of course, as it hasbeen, that in the absence of any adjudication that these others are independent anddo not themselves occupy a single-employer status, their relationship might provethat they in fact are in such a status. But a general awareness of conditions in thisand other industries precludes a finding of that status among factors andsales agentsgenerally and the companies which they serve.When this subject was discussedearly in the hearing, the General Counsel contended that, while Deering Millikenrenders services similar to those rendered by Iselin Jefferson, the former "does agood bit more."We shall next consider the evidence in this respect: this good bitmore has not been shown.at these hearings,we probably would conclude that the policies followed here reflectedthose at many other and diversely owned mills in the South. It has not been claimed thatcommunity of policy among all mills in the area creates a single-employer status amongthem6O This aspect of what may be called Attributed violation is related to the conei'pt ofliability for remedy based on common control and fraud,notedsupra."We have noted theKBTMcase, footnote 14,supra,where jurisdiction was taken overa radio station and a grain elevator jointly.esN L R B. v. Concrete Haulers, Inc, et at.,212 F. 2d 477, 479 (C.A. 5), enfg. 106NLRB 690. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDVarious other groups within the textile industry have been noted and cited fortheir bearing here.Thus we have earlier considered the significance of referenceto mills by a common or jointname.Testimony was also received concerning jointactivitieswithin other groups of companies in the industry which do not occupya single-employer status. (While not as detailed as the evidence concerning DeeringMilliken and the instant mills, the evidence offered showed, as by testimony ofindependent ownership, that the other groups do not occupy such a status. Some ofthis latter evidence was submitted as of common knowledge; full opportunity wasgiven to refute it at the hearing or in an appendix.)Surely, whatever differences maybe argued concerning services performed by independent factors, it is a truism thatsuch services, voluntarily accepted or rejected by Darlington, do not prove single-employer status here.While the Union has argued that services performed by anindependent factor are not relevant, the fact is that the General Counsel has soughtto prove his case by evidence of many services performed; and with such evidencereceived, it is relevant, indeed necessary if we are to evaluate it, to inquire whetherthose services characterize or are compatible with an independent status.Thus there was submitted a list of 13 firms which are both selling agents andfactors and the principal competitors of Deering Milliken, and some of whose officersand directors hold positions in the mills for which they sell. It was testified in gen-eral terms that those 13 firms offer services similar in almost all respects and insome instances beyond the services which Deering Milliken offers to the mills here.An example was cited where a factor, as an inducement to an independent millwhose business had been handled elsewhere, promised to set up a production controlsystem, reorganize the mill's cotton buying, help set up a study of work assignments,and make available, for out-of-pocket costs only, a man who would make a study ofthemill'smachine layoutExamples were also noted of factors and sales agentswhich deal with mills in which they do not have any ownership interest as well aswith mills in which they do. It was reported that one company, which was mostprominently mentioned at the hearing, factors for fivemills inwhich neither it noritsdirectors own any substantial stock interest beyond the minimum necessary toserve as directors of those mills.These examples further indicate that cooperative or joint efforts in the industrydo not establish single-employer status. In fact it was testified 69 that factors andsales agents perform identical services for their mills in which they have a largefinancial interest and for their mills in which they have no financial interest.Thuswe are again led to the conclusion that neither the services performed, as earlierdescribed, nor the financial or ownership interest held indicate single-employerstatus:we are back to the question of control of the policies and activities whichhave been found to be violative.As for control of other activities, this stems fromthe factoring element itself regardless of ownership or single-employer status.Con-sidering a factor's investment and interest, it is not surprising that it weighs andseeks to promote its principals' welfare and that, like other assignees and mort-gagees, it concerns itself with insurance, taxes, and other responsibilities of itsprincipals.If we reflect even briefly on the example citedsupraconcerning CBS stations, wemust realize that, whatever their relationship and their treatment under the FederalCommunications Act and other statutes, this Board has not found in unfair laborpractice cases that such stations occupy a single-employer status.A similar realiza-tion must emerge as we consider the frequently announced "NBC and its independentaffiliated stations."The Union early argued that activities and services among other groups of corpora-tionswhich may not occupy a single-employer status are not relevant to the issueof single-employer status here- whether such other group has been designated as asingle employer or entity needs to be shown. It is true that the status of the othercorporations needs to be shown (Board determination with respect to other corpora-tions is nosine qua non,but examination of other situations may disclose Boardstandards), and evidence was received that various ones as noted are independentof one another in management, control, and ownership.With proof of independence,the nature and extent of their joint and mutual activities is relevant here, as hasalready been suggested; for if joint and mutual activities are relied on in the instantcase to prove single-employer status, participation in similar activities among inde-pendent corporations reflects on the probative value of the evidence first cited here.The evidence beforeus indicatesthat factorsand sales agentsin the textile in-dustry render to companies which they donot manageor control and which are in69All of this testimony makes it unnecessary to rely on or even to cite articles offeredby the Respondents on the role and activities of factors. DARLINGTON MANUFACTURING COMPANY, ETC.323an independent as distinguished from a single-employer status, many services similarto those performed in the Deering Milliken chain.Groups of independent companiesare also referred to as a chain,group,the factor'smills, etc.Whether the corpora-tion shown elsewhere is somewhat more or somewhat less than that among the Deer-ingMilliken mills, the differences from group to group do not warrant a finding ofsingle-employer status here.(This is probably a narrower finding than the one al-ready made that all of the evidence of joint effort here does not warrant such afinding.)The General Counsel has further argued that, while independent or outside pur-chasing agents operate for gain, purchases are here made and the service corporationperforms at cost.But it is clear that were charges by DMSC greater,itsprofitswould be divided according to the number of mills or roughly,aftermore complexbookkeeping and computation,back to those who paid for the services.We mustrealize also that an improvement obtained at the instance of one mill and perhapsat substantial expense is made availble to the other mills; omission of the element ofprofit tends to equalize the cost to the various mills and avoids a greater burden onthe first.As in joint efforts generally, the honestly motivated element of "youscratch my back, I'll scratch yours," more loftily expressed is, in the absence of im-propriety and illegality,a mark of industrial progress,as it is of progress in civiliza-tion generally;the important element here is that it is voluntary and is not imposedon the corporations by virtue of any outside control.It is clear that all or various ones of these mill corporations support joint purchase,research,recruitment,accident prevention and insurance,and other efforts, whichare advisory and are deemed helpful.A corporation'sappreciation of the elementof benefit may determine its inclusion and the extent of its inclusion in such jointefforts,as witness Pacolet's self-limitation to 5 percent in the central cotton ware-house plan.It is also clear that as selling agent and factor Deering Milliken rendersimportant sales(this impinges on styling and manufacturing)and financial,includ-ing tax, services.One can recall certain so-called institutes in this and other indus-tries,which are independent:certainly no claim of single-employer status has beenmade to include research organizations,referred to at the hearing, which are main-tained by universities or trade schools.To the extent that joint technical efforts anddevelopments are emphasized(and they have been at the hearing and in briefs), oneneed only note the well-known cooperative institutes maintained or supported byindependent companies in various industries-unless it be urged, tocite one example,that the manufacturers of Camel, Lucky Strike, Chesterfield,Old Gold, and othercigarettes,or some of them, occupy a single-employer status.Or shall we find suchstatus among corporations in different but related industries because they have joinedin forming a company to test food preservation by irradiation in cooperation with theDepartment of the Army?In all of these,as here, the element of single control ofa labor policy everywhere applied is absent.There are cases where common ownership exists to a lesser extent and cases whereassistance to individual corporations is less than here; while in others assistance isgreater; and in some ownership is total.But greater attainment of the desideratum ofcooperation does not here or elsewhere make the cooperators or their cooperative asingle employer.The position of the General Counsel and of the Union,if sustained,would have serious and probably unintended repercussions on recognized coopera-tives.While our concern need not be for cooperatives or other organizations,startling and unintended effects throughout industry suggest that the finding of single-employer status would be as startling and uncalled for here.As for Deering-Milliken selling for the various mills, were the sales market stakedout and divided in advance,with each mills' products and sales limited to certainconstructions and outlets,such an arrangement would be evidence of an integratedstructure;but even that would not necessarily show that the various corporationsoccupy a single-employer status.Yet we have no evidence of any staking out of themarket and advance limitation of one corporation'sproduction for the benefit ofother corporations.In sum,I do not find evidence of such management,direction,control, and ownership as would warrant a finding of single-employer status.The General Counsel and the Union argue for something akin to an isotopic con-cent of corporate authority.But instead of showing an elemental identity withdifferent characteristics,they have attempted to show that some characteristics oractivities are similar and have argued from this that the organizational structure andelements are the same.This argument and the facts shown are insufficient.Thuswe have evidence of some activities which are characteristic of integrated or single-employer situations.But if such situations are characterized by certain activities, it issomething else to argue and to prove the converse:that the given activities show single-employer status.The validity of this last as a proposition in logic should be clear.672010-63-vol. 139--22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo cite one instance,various ones of these companies might simultaneously introducea wage increase.But a similar increase might be placed in effect at the same timein mills which are admittedly not related.An interesting example of independent corporations in close cooperation is to beseen in the American Telephone&Telegraph Company and the Bell System.What-ever caution may be needed in any comparison with operations in another industry,the general principles indicated there might be helpful in the instant situation.Ascan be determined from the records of the Federal Communications Commissionand the Securities and Exchange Commission,70 there are 20 principal domesticoperating telephone companies each wholly or almost wholly owned by A.T.& T.,and 3 operating companies in which A T. & T. owns a minority of the stock. These23,withWestern Electric Company, Incorporated,BellTelephone Laboratories,Incorporated,and A.T. & T. itself,comprise the Bell Telephone System.The 25corporations other than A.T. & T. are and are identified as subsidiariesof AT. & T.The latter owns almost all of the Western Electric stock, and each of these ownsone-half of the Bell Laboratoriesstock.A.T & T.is directly represented in the mem-bership of the board of directors of each of the operating companies in which itowns a majority of the stock,and it makes advances to the various corporations,which are also referred to as associate companies.In addition to this close relationship in stock ownership and representation, theresearch,development,and engineering work for all of the operating companiesare provided mainly by Bell Laboratories with some assistance from Western Electric,which manufactures,procures,and installs equipment for the various operatingcompanies and is recognized and referred to as their manufacturing arm and supplyunit.The operating telephone companies and A.T.&T. also cooperate in submittingideas for development by Bell Laboratories.It is commonly known 71 that Western Electric functions on behalf of the variousoperating companies,which are independent in their labor relations and are con-sidered independent for our purposes.The importance of the element of control oflabor relations is further emphasized by the fact that various companies associatedwithWestern Electric(these are not operating telephone companies,but among areputed 3,900 independent but associated manufacturing companies)have joined toaccept large contracts,as from the Department of the Army.Clearly joint develop-mental, manufacturing,and sales efforts do not themselves create a single-employerstatus.The various operating telephone companies cooperate in all activities which involvemore than one of them and their respective territories and operations,whether inconstruction or in customer service; and they share,according to a formula basedon the respective amounts of plant involved,in joint revenues as well as in the costof joint operations.Comparison can here be made with the arrangements in con-nection with DMSC and DMRC,supra.The Bell System and A.T. & T. names and services are advertised with whateverbenefit accrues to the various operating companies.Some system-wide advertisingis paid for by the local operating companies according to coverage in addition totheir own separate advertising.We can recall what was saidsupraconcerning em-phasis on the Millikin name in advertising as we note that large advertisements stressthe Bell System's "large-scale programs of research and improvement."The following is from "The Bell Telephone System": 72The American Telephone and Telegraph Company coordinates the whole en-terprise in five ways:(1) by stock ownership in the operating companies, (2) byfunctioning as a general staff for the operating companies,(3) by furnishinginterstate service over its long lines between the different operating companies,(4) by ownership of the Western Electric Company,which manufactures andfurnishes apparatus to the manufacturing companies,and (5)by ownership inconjunction with the Western Electric Company of the Bell Telephone Labora-tories,which does the research for the improvement of telephone plant andoperations.Despite the high degree of cooperation in operations,the separate corporate setupsare recognized, and it would appear that external control is not imposed on therespective corporations.Labor relations of the various companies are independently70 See also company directory, Directors, Officers, Principal Organization Heads of theBell System, May 4, 195971 Should any party desire to show the contrary with respect to facts officially noticed,an opportunity shall be afforded to do so on timely request.72 By Arthur W. Page, vice president, American Telephone and Telegraph Company,1941, Harper & Bros., pp. 4-7. DARLINGTON MANUFACTURING COMPANY, ETC.325directed and controlled,and the companies refer to themselves as independent com-panies connected with the Bell System.While the Board has heard and decidedcases involving various ones of these companies, each corporation has been treatedas separate and independent: in representation cases, separate units have beenrecognized; where violations have been found, no company has been charged withthe violations of another, and no remedy has been imposed for another's violations.Taking this example of the telephone companies, we can understand that if some ofthem should in the future jointly control and administer their labor policies, theremight bepro tantoa joint responsibility, this would be based on such joint laborpolicy control and administration,not on their joint operations and research, andmutual advice.Certainly the Bell System and its developmental and engineering work are moreclosely intertwined with individual telephone companies than with such others asradio and television stations which may also and in lesser degree avail themselvesof the opportunities provided by Bell.Such stations,despite their employment ofBell facilities and improvements, are quite independent of the System.If unity ofpurpose establishes an integrated enterprise,as the General Counseldeclares, then the Bell System is such an enterprise.But with such a broad definition,integration has no meaning in the context of these proceedings: unity of purpose"to make and sell a wide variety of cloth" would include an entire industry. Butsuch unity does not establish the status which is our concern.This is not to equate the Bell System with the Deering-Milliken system.Theyare quite different.As differences are pointed out, the argument can be made,as notedsupra,that failure to urge and prove a relationship elsewhere does notprove that it does not exist here.But we do know at least that such a relationshiphas not generally been recognized.At any rate-and this at least should be clear-the point is that joinder for certain purposes does not create a joint venture forother purposes or a single-employer status.No more than in what is called and recognized as the Bell System, where from thenature of the business,operation,and planning are and must be combined to agreat degree-no more than there, do the various corporations here occupy asingle-employer status.Certainly for purposes of evaluation under the Act herein,there is no such common control of business and labor aspects as to warrant a find-ing that such a status exists or did exist among the various operating corporations.There is here no such proved relationship as is suggested in the administration andreference to the Western Electric Company as the "manufacturing arm of the BellSystem"; yet there has been no claim and no suggestion that, for the violations ofthe Act by one operating telephone company, another operating company, WesternElectric,A.T. & T., or the entire Bell System be held liable, or that a single-employer status there existsSimilarly, despite the services rendered to the varioustelephone operating companies by Bell System Laboratories, the violations of oneof the former under the Act are not chargeable to the latter.Neither the Deering-Milliken system nor the Bell System is a single polymastic entity.The variouscorporations which cooperate in the one are,as inthe other, independent in activityand responsibility.Further detailed comparisions could be made with situations involving apparentlyindependent financing by General Motors Acceptance Corporation despite similarityof name and interest; and with the relations between General Motors Corporationand its franchised dealers with their commonly cited "factory trained mechanics"whose labor relations and terms and conditions of employment are not the re-sponsibility of the "factory."Nor does the occasional employment by an independ-ent dealer of a mechanic formerly employed at the factory make that dealer lessindependent.Again it may be argued in answer that these other situations have notbeen passed upon and, were they before us, a finding of single-employer status wouldbe made. To this the reply must be that,as has been and will again be pointed out,unless we are ready to make such findings and until there is indication of such read-iness, the very opportunity for but absence of similar claims suggests that thereshould be no recognition of single-employer status under these facts.Further,the thoroughness with which the General Counsel and the Union prepared andpresented their testimony may reflect on the facts and point the way to the decision,as the paucity of evidence to support the offer of proof is emphasized.Many avenuesof contact between Darlington and the other corporations were explored.Withrespect to some, we have seen that the proof is as compatible with independentstatus as with single-employer relationship.Other joint activities present even lessevidence of anything more than a measure of cooperation which frequently char-acterizes activities in the same industry.Before leaving the example of General Motors, it should be noted that the auto-mobile industry presents a reverse,although related. situation from that before 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDus:various services are there performed centrally by single(instead of many)manufacturing organizations 73 for many (instead of one)sales agents.Yet, al-though all dealers must operate in a certain manner as provided in their franchisecontracts,must maintain their business in a certain form, must operate in a givenmanner, etc. (the central name is also emphasized for advertising purposes), there hasbeen no suggestion of a claim nor any finding of single-employer status embracinga manufacturer and its dealers.74True, the element of common ownership doesnot there exist; but that element, absent others which are probative, insufficientlysuggests that the corporate veil be pierced.With the awareness that comprehensive advertising is not unusual although thosewho join in it are and have been considered to be independent corporations, we canbetter appreciate the testimony notedsupraconcerning advertising theMillikenname.This also sheds light on a large-size, 24-page (including its glossy covers),well-illustrated booklet entitled "FabricMagic by Milliken "This booklet wasproduced in 1952 at Deering-Milliken's expense and distributed at a dinner towhich store representatives, including buyers, and synthetic fiber manufacturer repre-sentatives were invited.From the introductory sentences 75 inside the front cover,indeed beginning with the title on the cover, reference throughout is to whatDeering-Milliken creates and produces, to magnificent mills, to Milliken's engineer-ing and fabric development by the Research Trust, now DMRC.Then there aredescriptions ofMilliken'sfabrics:Milliken's dacron-worsted, Milliken's brand nameof "Milium," "Lorette," "Cuenella," "Vicinette," "Bunara," etc."Milliken spe-cialists set out to `engineer' "these magic fabrics.But the looseness of these characterizations is indicated by early reference to "themills associated with Milliken," and later, several times to "mills with Milliken."Then appear the statement that "Milliken represents the widest variety of modernmills," and a reference to "the mills served by Milliken."Later we are told that"the textile team with Milliken [is) a group of specialist mills.closely integratedto control-from start to finish-the properties, costs and quality of the fabrics theyproduce," and we find the phrase "the integrated group of mills with Milliken."Teamwork, it was explained, means "to pull in the same direction."The meaningand effect of integration of operations has already been considered; cooperationin successive stages of manufacture (this does not appear to have applied generallyto Darlington) does not prove single-employer status, and we have seen that Darling-ton's operations and the decisions as to what it would make were determined byitself,not by any other corporation.The booklet also refers to central cottonbuying and research, both of which have been consideredsupra.The very referenceto "central cotton buying offices" may suggest separate mills and perhaps even theirindependence; certainly central buying could without mention more readily be as-sumed where single-employer status exists although it might also be pointed out(not assumed) where operations are scattered.Nor does reference to "SelectiveBuying By Milliken" alter the fact that the raw material is in fact bought and paidfor by the mills themselves.When the booklet mentions both Deering-Milliken and the mills, it is "Millikenand the Mills," not Milliken anditsmills.Finally, as the history of Deering-73Despite companywide bargaining,jurisdiction is assumed of individual plants and theremedy for discrimination at one plant is imposed against that plant aloneSee, forexample,Chrysler Corporation (Ohio Stamping Plant),119 NLRB 1312;Chrysler Corpora-tion,54 NLRB 510;Ford MotorCompany,AircraftEngine Division,96 NLRB 1075 :General Motors Corporation, Chevrolet Forge Plant, DetroitMichigan,114 NLRB 234 ;GeneralMotorsCorporation, Cadillac Motor Car Division,109 NLRB 142974The Board has even refused to assume jurisdiction over a dealer or agency whose com-merce facts did not meet the Board's standards, and without regard to the manufacturer'scommerce.SeeWilson-Oldsmobile,110 NLRB 534.76These read as followsThis is the story of Magic Fabric and of what makes it possible It weaves a taleof textile adventure-of new fabrics createdfirstby Milliken through the wizardryof science-of standard fabrics produced in thousandfold varieties-of mills magnifi-cent even by modern measure-of the many millions spent to equip them, the up-to-date machinery to power them-of textile technicians highly proficient in their artHere is the magic of American textile pioneering and teamwork and know-how-andhere is the evidence of a faith in the future, founded in the wisdom of nearly ninetyyears of progress in producing more quality in textiles of all types for more peopleAt the bottomof the page is one line:Deering,Milliken & Co., Inc."quality-controlled textiles in quantity." DARLINGTON MANUFACTURING COMPANY, ETC.327Milliken and its operations are traced, we read of the "Deering, Milliken Company"and its expansion; then of "its associating with many cottonmills inthe South";and of the building of "new mill affiliates." It was testified at the hearing thatthis association was "as sellingagent"for the mills, and that it is stated on everysales note that Deering-Milliken is acting as agent for the given mill corporation.The meaning of all this can be summed up in the phrases "There Are Fabricsfrom Milliken for 'most Every Need ... ," and"you can get them all at Milliken.The name Milliken is advertised and reemphasized; the attempt is consistently madeto identify the products with Deering-Milliken sells and the mills which producethem, with Deering-Milliken and particularly with the name "Milliken."But ifsuch identification has in fact been effected in the industry and among the public,we have no more than the identification noted in such terms as Chevrolet agencyand Ford dealer.That the name "Milliken" means a great deal in the textile market,as brought out by counsel for the Union, is a reason for mills jumping on thebandwagon and associating themselves with that name.But it need not provideincentive for mills' surrender of independence or control, nor does it prove single-employer status.The question can first be raised whether these statements or, in such a context,others perhaps more suggestive than these of common ownership, control, and evensingle-employer status, are to be taken as admissions; or whether, used for advertis-ing purposes, they would be classified as puffing or self-praise for the purpose im-mediately at hand, which did not involve labor relations or mill employees.Afterall,our concern is with the facts of relationship, and, while statements made andbrochures prepared may shed light on the facts, such material is to be evaluatedin context.Nor is there any question of estoppel to deny or limit the presentationmade in the exhibit; it was not prepared for, submitted to, or connected with theemployees of any of the mills or the bargaining representative of any employees.In determining whether this exhibit, in its emphasis on Deeri ng-Milliken's leader-shipwhile recognizing the important role played by the mills, indicatessingle-employerstatus, we canconsider the similar emphasis on Ford, Mercury, Chevrolet,Buick, Plymouth, Chrysler in the simultaneous nationwide first showing of eachof these in their new models.There too the identity of the local organization is sub-merged; arrangements are controlled at the center, and this despite the fact that thepublic unveiling does not occur at the center equivalent of the Waldorf-Astoria,where "Fabric Magic" was unveiled, but at the various local sites.Neither in theone case nor in the other, neither at Ford nor at Deering-Milliken does theemphasis on centrality indicate single-employer status of the corporations involved.76Here is but another instance where a peripheral activity is cited in the absence ofproof of control and joint policy with respect to the labor relations activities whichconcern us.Returning to the analysis of the cases cited by the General Counsel and the Union,if counsel are unable to show that the instant case contains the elements on whichthe Board and the courts rely in finding single-employer status, they may never-theless and do urge the presence of facts otherwise sufficient to show such statushereIn the absence of a similar case as precedent, the instant case must standby itself.Of course the facts in each situation are different; but, if one situationdoes not determine or point the way to solution in another, there is nothing in theBoard's decisions to warrant a finding of single-employer status here.Considering,as we must, the law and the Board's policy in cases involving other companies, itshould be clear that a finding of single-employer status here would not only be novel;itwould be at variance with other decisions and indicated policy as well as withthe law and the facts herein found.The importance of the element of control may further be seen if we consider thecases which involve the question of union responsibility.Even where organizationalrelationship of local and parent International is admitted, the issue of responsibilityrests, not on such relationship, but on the evidence concerning joint pursuit of acommon objective,i.e.,on express assumptionof controlas in constitutionor bylawsor on actual commission of violative acts on behalf of each 7776We have notedsuprathe contrast between the instant situation and that of one manu-facturer with many so-called sales agencies.Again, here the advertising emphasis is onone name at the location of the single sales agent; in the automobile industry the em-phasis is similarly on one name, but at the several sites of the various sales agents. Theadvertising purpose in each case explains the locus of such advertising.77Hitchman Coal and Coke Company v. B. Mitchell, etc.,245 U.S. 229, 249;NationalMaritime Union, AFL-CIO, et al. (Standard Oil Company,an Indiana Corporation),121NLRB 208.Cf.Millwrights' Local2832, United Brotherhood of Carpenters,etc. (Farna- 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the hearing and in the course of further consideration of the evidence, manythoughts and different ways of expressing them have come to mind. These have beenset down and in large measure here submitted.An approach, a concept, an expres-sionwhich may not be persuasive to one may be to another. (And this reportwill pass through many hands before decision.)This may be said to parallel theefforts of the General Counsel and the Umon as they offered a great variety of evi-dence which they hoped might separately or collectively support their position.Having come to a conclusion on the basis of the hearing and the evidence adduced,and required to state my findings, conclusions, and recommendations and to givereasons, I am now the proponent for those findings, conclusions, and recommenda-tions; and I have presented the reasons called for so that they may appear to bereasonable and persuasive.Where differences of opinion so frequently appear,reason may unfortunately be in the mind, if not in the eye, of the beholder or viewer.All that has been said to this point, the reasons, the analogies, the arguments, maybe persuasive even if not to all litigants and partisans. (Experience indicates thatobjections or interpretations not yet voiced must be anticipated, and what is clearfrom one viewpoint may not be from another so that detailed clarification may beadvisable;withal this report is written for the judicial mind, not for a generalaudience or the reading public.)But since "What is past is prologue," what has beennoted in detail needs to be summarized.My findings have already been severaltimes stated.But the realization that it has been necessary to explain in variousand many ways that the discrimination here was general, not individually directed,that there is no practical remedy at his point, and that the situation is not onewhich can easily be repeated-all of this suggests the advisability of restating thefindings in different fashion to anticipate and guard against a misconception of theevidence beforeus and aconclusion which may not be supported by the record.The need to proceed thus apparently exists, whether because the case has beenconsidered by too many or not sufficiently considered by any, although the Boardhas yet to declare its ultimate conclusions. In remanding the proceeding, the Boardmay haveassumedand relied on the claims made by the Union's counsel in hisearly offer of proof.Aside from the question of relevancy pointed out in thedissent on remand,it isnow clear that these claims of fact have not been supported.78This is not to say that these corporations deal with each other at arm's length;they do not.But it is onethingto find cooperation, even intimacy, and anotherto declare single-employer status with common control and mutual liability.The general standards recognized have made it clear from the beginning that ourproblem here would be and is to relate the evidence to those standards.Whateverdifferences may appear in different evaluations of that evidence, the conclusioncan reasonably be only that, with full recognition of those items which are compatiblewith single-employer status and some which even suggest it, such status, or in theGeneral Counsel's words the requisite "degree of centralization of the necessaryfunctions," has not been shown to exist among the various corporations here or,more narrowly, between Darlington and other corporationsWe have employed different phrases which indicate different degrees of relation-ship; and we have been seen that the proof for assumption of jurisdiction, for ex-ample, may not suffice for a finding of liability by a different entity and ultimatelyfor a finding of control and then single-employer status. "Single-employer" suggestsa very close relationship, and indeed a very close relationship is a requisite to exten-sion of findings of violation or of a requirement for remedy.It has already been noted that, were evidence available which indicatessingle-employer status, that could be set forth with reasonable brevity. In the absenceof such evidence, it would probably not be satisfactory to announce only that theevidence needed for the finding thus sought has not been submitted.What has ap-peared to come closest to the General Counsel's and the Union's position has there-fore been detailed and considered to the conclusion that even such evidence, muchless the remainder, has not indicated single-employer status.worth if Chambers, Inc.),122 NLRB 300, where the Board found that, under the Inter-national's constitution, locals are "subject to its laws and usages"; and that the Inter-nationalcontrolledthe local's acts and compelled the violations foundNo such controlor compulsion is here found. Cf alsoThe Marley Company,117 NLRB 10778Regardless of the "ultimate" conclusion, I am unable to endorse the General Counsel'sstatement that the "signposts . .are clear and outstanding," and the conclusion forwhich he argues "inescapable "Were he correct in this, it would probably have been,unnecessary (although the contrary is logically possible) to seek so many signposts andto take so much time and offer so much evidence in the attempt to attain the conclusionthus urged and indeed to escape a contrary conclusion. DARLINGTON MANUFACTURING COMPANY,ETC.329One further reminder: I have not overlooked but I reject the argument that thenumber of factors which are consonant with a single-employer status, even if noneof them depends on or proves such status, proves the General Counsel's case.On the contrary, it cannot reasonably be denied that, since each might exist in anindependent setup, all are consistent with such a setup.Here again, as repeatedthroughout the hearing, we have the distinction between cooperation and control,particularly in labor relations.A finding of single-employer status might avoid theproblem of remedy noted at the first hearing herein and the first Intermediate Report.But even if an arcane mystery must be faced, the finding is that such a status has notbeen shown.The ingenuity which was testified to at the original hearing, which was so im-pressive, and which was recognized and discussed in the earlier Intermediate Reportwas Darlington's. In all of the testimony at the various hearings there is nothingto indicate that, faced with manufacturing, competitive market, and other problems,Darlington relied on or could have relied on another mill or corporation for morethan those services which are commonly available to independent mill corporations.Whether the related corporations or any of them faced similar problems, we donot know.There is no evidence that all marched together in solving and meetingproblems or that survival of any depended on ingenuity by phalanx.Oeland'sproblems differed from those elsewhere, and the corporations had varied successin solving their problems.Conceivably, Deering-Milliken might have provided Darlington's capital, and byagreement have had a lien on or full title to property in Darlington's possession, allwithout being analter egoor creating a single-employer status.We are dealingwith labor relations and the violations of the Act which have been found.Therelationship betweenDeering-Milliken andDarlington does not embrace suchrelations.Their cooperation in financial, technical, and administrative matters didnot impinge on or affect Darlington's full and sole control of its labor relations.Whatever the elements of advice, assistance, and cooperation here (1) they do notextend to joint control over Darlington and other corporations, and (2) they donot cover Darlington's labor relations.Whatever the General Counsel's and theUnion's hope, whatever their wish, they cannot reasonably believe that the factsadduced show single-employer status.Certainly I do not.The General Counsel'sattempt to analogize the situation here with that of the General Counsel of theBoard in Washington and his 35 field offices must fail.The difference betweenthe two cases with respect to autonomy and control whether, as he cites, in decisions,help (or guidance or direction) from Washington, or transfers is too clear torequire elucidation for those who, like the Board, are acquainted with the GeneralCounsel's organization and who will acquaint themselves with the facts in thisproceeding.After the issue of violation comes that of liability, and as to that it does not appearthat the relationship between Darlington and any or all of the other corporations issuch as to make the latter or any of them liable for Darlington's violations. As forremedy, there is no evidence ofalter egocontinuance of operations or management,transfer of machinery, orders, profits, etc., or even legal successorship to Darlington,which could warrant imposition of a remedy on any of the other corporations.No corporate veil is here being employed to hide unlawful activities or to evadelawful responsibilty, and there is none to be pierced.A contrary conclusion wouldconstitute a roadblock on the highway of interpretation or analysis of the corporatestructure and its significance.The exceptions for modifying or setting aside theconcept of limited corporate liability do not apply here; and there is no basis forfinding single-employer status or for imposing one corporation's liability, whetherpotential but nonexistent, orin esse,on the others.The additional evidence which the Board directed be taken has been received. Itisneither necessary to support, nor does it, in the language of the dissent from theremand order, "support the complaint and prove the illegal motivation behind theclosing of the Respondent [sic] plant." In ordering the remand, the Board decidedto proceed "without regard to the original [sic] purpose of the Union's offer ofproof."However the Board, in "giving thorough and final consideration to the issuesin this case," may evaluate this additional evidence, such evidence does not affectmy findings, conclusions, or recommendations of April 30, 1957, on the issuesframed by the pleadings and tried in this case; nor was it offered to modify thosefindings, conclusions, or recommendations, to which exceptions have long sincebeen filed.With respect to the amended complaint, the proof indicates no basis or warrantfor finding either that violation was committed by any individual or corporationother than Darlington (specifically, there was no violation by Deering-Milliken), orthat liability for remedy may be imposed on any other. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find from all of the evidence as implemented by the arguments and briefs ofcounsel at and since the hearing, that Darlington, in the terms of the offer of proofand the remand order, is not "but one in a chain of about 30 mills whose operationsand labor relations are controlled by Deering, Milliken, & Co., Inc." and that Darling-ton does not occupy a single-employer status with the other corporations or any ofthem.With this synoptic if itself lengthy treatment of the words, perhaps running intothe millions, of oral and written testimony and argument, let us inquire, what mightconceivably be found here which could reflect on possible remedy?No basis hasbeen shown for directing any other mill to employ Darlington employees.Nor canthey be employed by Deering-Milliken, DMSC, or DMRC. So much for "reinstate-ment to their former or substantially equivalent positions."As for backpay, Darling-ton's remaining assets on hand are presumably sufficient under most of the remediesproposed against Darlington and unless employment in the other mills were directed;and in the latter eventuality, those mills could with equal legality be directed to makethe employees whole! But since it does not appear to me to be even remotely possiblethat employment in the other mills will be directed, the question remains, Whatmight conceivably be found here which could reflect on possible remedy?Asidefrom the objections such as those noted in the dissent to the order of December 16,1957, to requiring this labor, we have indeed labored but brought forth not even zmouse.This is the third intermediate Report in this proceeding, the first, as noted, havingbeen issued 21/z years ago. It appears that the Board will review all three jointly.I have consistently attempted to apply the law to the facts as found. I have recog-nized ideas and attempts, and anticipate more, to prevent a "social wrong" and topromote what is "fair." But this is not the occasion to debate social problems; andany who seek to achieve what they deem to be social improvements must, whatevertheir disappointment, seek elsewhere and in a different forum.We do not here con-sider the question whether the legislature should or would react to arguments ad-dressed to the "good of the country."Whether there be agreement or not with myfindings, conclusions, and recommendations, and whatever may lie within the tropicsof anyone's heart, this must be recognized as a proceeding which does not createrights but finds and declares them as established by the Act and the cases. In thisconnection I would quote from a recent opinion of Chief Judge Hutcheson, himselfquoting as follows: 70Philosophical speculation about law and politics is an attractive pursuit.Asmall knowledge of the rules of law, a sympathy with hardships which have beenobserved and a little ingenuity, are sufficient to make a very pretty theory. It isa harder task to become a master of Anglo-American law by using the historyof that law to discover the principles which underlie its rules, and to elucidatethe manner in which these principles have been developed and adapted to meetthe infinite complexities of life in different ages. Such students of our law willlearn even though at second hand, something of the practical wisdom whichcomes from knowledge of affairs.They will for that reason be able to suggestsolutions of present problems which will depend not merely on their own un-aided genius, but on the accumulated wisdom of the past.An official who had no connection with this proceeding at the time of the hearingshas recently but unofficially declared:"Where the administrative responsibility re-quires interpretation of the law, it is necessary to find a reflection of the commonwill in the way that the law-making body intended."At the risk of causing some un-happiness and even arousing displeasure (how frequently can that be avoided in de-ciding these cases?), I do not conceive it to be my duty or even my prerogative "tofind a reflection of the common will." It is necessary "to find the way that the law-making body intended"; and that is indicated in statute and decisions.This is no sociological 80 problem, but a legal one. It is not for us here to striveto bring grapes of Eshcol to some who seek relief; our function is to recognize ex-isting rights and liabilities.To quote Judge Prettyman again, "The function of an79 Refinery Employees v. Continental Oil Company,268 F.2d 447, 460 (CA. 5), con-curring opinion, quoting from Holdsworth, Some Lessons From Our Legal History, page105.See also footnote 13,supra.80We have seen that the remand hearing lay beyond the scope of the legal involved,and even of the administrative questions raised by the pleadingsWhether or not theremand was born in whole or in part of a sociological emphasis,itmay have encouragedsuch emphasis by presentation of the issue of "empire." DARLINGTON MANUFACTURING COMPANY, ETC.331administrative agency is the administration of law-no more, no less." 81This is astrue of the Trial Examiner's function.Substantial evidence on the record as a whole must be ourmodus decidendiand ourdecisional cockade.As we consider our freedom, our responsibilities, and our rights,any other gonfalon unfurled will be seen to be a "pestilence that walketh in darkness;.destruction that wasteth at noonday." 82Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAw 831.Deering, Milliken & Co , Inc., does not control the operations or labor relationsof Darlington Manufacturing Company.2.Darlington Manufacturing Company does not occupy a single-employer statuswith "related" 84 or other corporations.3.Deering, Milliken & Co., Inc., has not engaged in unfair labor practices withinthe meamng of Section 8(a) (5), (3) or (1) of the Act.[Recommendations omitted from publication.]81Trial by Agency, page 10saPsalm 91: 6.saThese conclusions supplement those in the Intermediate Report of April 30, 1957.Asto the Respondent Roger Milliken, reference is made to the Board's Order of October 22,1958, andthe Intermediate Report of April 30, 195984 Thus designated in the Board'sOrder of December 16, 1957.APPENDIX AEXHIBIT AThe officers of Deering, Milliken & Co.,Inc. are:Roger Milliken, presidentGerrish H Milliken, Jr., vicepresident and assistanttreasurerSeth M. Milliken, vice presidentJ.C Harris, vice presidentA J Dillard, vice presidentW. Kuenzel, vice presidentHarold A. Hatch, vice presidentand assistanttreasurerJoseph R. Smith, vice president and assistant treasurerMinot K. Milliken, vice president and treasurerFrancis G. Kingsley, vice presidentI.P. Crowther, vice presidentAlexander J. May, vice presidentCharles W. Kable, Jr., secretaryand assistanttreasurerE. P. Flanigan, comptrollerand assistanttreasurerThe directors of Deering, Milliken & Co., Inc. are:Roger MillikenGerrish H. Milliken, Jr.Minot K. MillikenFrancis G KingsleyHarold A. HatchThe officers of DarlingtonManufacturingCompany are:Roger Milliken, presidentH. A. Hatch, vice presidentJ.M. Oeland, secretary and treasurerC. W. Kahle,Jr., assistant treasurerThe directors of DarlingtonManufacturingCompany are:F. G. Kingsley, resigned September 12, 1956H A. HatchJH LylesMinot K MillikenRoger MillikenW S. NicholsonJ.M OelandG. H. Milliken, Jr., electedSeptember12, 1956,in placeof Mr. Kingsley 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERIssuance of an Intermediate Report at this time itself calls for an explanation con-cerning procedure in these proceedings, which have been beset by procedural com-plications.How this question arises we shall now see as we briefly review the historyof the various proceedings to date, all under the same charge and amended charge;the basis for answering this question will be showninfra.On September 6, 1956, the Union won a Board-conducted election at DarlingtonManufacturing Company.On October 17, the stockholders voted to dissolve thecorporation; operations were at once discontinued except that the stock in processwas run out, and the employees were successively dismissed as their work ran out;all operations were terminated on November 24, and on December 12 and 13, 1956,mill and equipment were sold at public auction.The Union had filed, on October 16, a charge which alleged violation by Darling-ton of Section 8(a) (1) of the National Labor Relations Act, as amended, 61 Stat.136.An amended charge, which alleged violation of Section 8(a)(1), (3), and(5), was filed on November 1 against "Darlington Manufacturing Company, RogerMilliken, President and Deering-Milliken & Company, Inc."On December 4 acomplaint was issued against Darlington alone.The issues raised by that complaintwere heard in January and February 1957, and an Intermediate Report issued onApril 30.After oral argument on exceptions to the Intermediate Report, the Board on De-cember 16, 1957, called for a hearing on the single-employer status of Darlingtonand Deering, Milliken, and other corporations.That hearing, report on which hadto be held in abeyance with the issuance of the instant complaint (the third in theseries) and a motion to consolidate, was based on the remand order and on a com-plaint (the second in these proceedings) against "Darlington Manufacturing Com-pany," "Roger Milliken," and "Deering-Milliken and Company, Inc."; as notedinfra,the second complaint has been dismissed as to Roger Milliken.The Board having denied the motion to consolidate the second and third com-plaints, there came on for argument before me at New York, New York, on April 9,1959, a motion to dismiss the latter.Briefs had previously been filed, and counselwere heard in detailed argument which, as we shall see, was not limited, as on amotion to dismiss, to the third complaint: this Intermediate Report is based alsoon the statements concerning the proposed proof to be offered at the hearing, on anaffidavit submitted by the Union with its brief, and on an agreement among counselat the argument to the extent that the answer admits the allegation of the instantcomplaint concerning ownership of Darlington stock.All of the latter are factualitems which supplement the complaint.More inclusively, the determination or findings herein are made on the basis ofthe entire record in these proceedings to date, including the charges filed in 1956,the testimony concerning Roger Milliken's acts as previously found, the statementof what would be shown at a further hearing, the duties and authority of Darling-ton's officers, and the affidavit received to explain the Union's intent when theamended charge was filed. It becomes unnecessary, in view of the various andsufficient bases for the determination herein, to consider such controverted items asthe extent of Roger Milliken's control, as distinguished from ownership, of Darling-ton stock.It appears that, conversely, were the General Counsel's position heresufficient as a matter of law, the facts previously found and those here notedwould warrant an Intermediate Report and the conclusion that Roger Milliken isliable individually even without decision on such issues as the extent of his controlof Darlington stock. In short, the General Counsel, who as we shall see is relyingon the evidence previously adduced as support for the instant complaint, wouldhere prevail were that evidence sufficient for findings against Roger Milliken in-dividually; he cannot where it is not.The arguments of counsel, as pointed outat the time and as counsel agreed, and this Intermediate Report search the recordof this entire case to date, the earlier proceedings being part thereof and reliedon herein, and further testimony is unnecessary.Having indicated the scope of the instant proceeding and the extent of the mattersrelied on for the decision and recommendation in this report, we come to analysisof the bases for a decision.We have already noted that the amended charge ofNovember 1, 1956, upon which the instant complaint against Roger Milliken isbased, refers to "Darlington Manufacturing Company, Roger Milliken, President andDeering-Milliken & Company, Inc."As early as the beginning of the first hearing,in stating my reasons for granting a motion to revoke subpenas, I stated that "theamended charge in these proceedings was filed not only against Darlington Manu-facturing Company and Roger Milliken as President," but also against Deering, DARLINGTON MANUFACTURING COMPANY, ETC.333Milliken.That interpretation,i.e., that the reference to Roger Milliken, president,meant Roger Milliken as president,appeared to me to be natural,legal, and correct;it still so appears.On those subpenas,reference by the Union was to Roger Milliken individually, aspresident of Darlington,and as president and treasurer of Deering,Milliken; similarlyon the contemporaneous application to take depositions and for the issuance of sub-penas.The Union's recognition of the significance of the phrase"Roger Milliken,president"was further indicated by the reference to "Roger Milliken, President ofthe Respondent"in its brief to the Trial Examiner after the first hearing,filed within6 months of the October 1956 events.To the present argument that the word"President"in the amended charge doesnot indicate that the charge is against him in his capacity as president but merely"serves to identify who Roger Milliken is,"the short answer isthat "A.B., President"is construed as a reference to or identification of A. B.in his capacity as officer, notto A. B.individually.With full understanding that Davis,the Unions Internationalrepresentative who filed the charges,is not a lawyer, the fact remains that they werenot filed against Roger Milliken.Davis' affidavit of intent cannot overcome thelegal effect of the language which he used and the limitation thereby created; thisaside from the argument by counsel for the Respondent against that affidavit'sreliability,which at this point I do not question.If the charge and the 6-monthstatutory limitation are intended to put respondents on notice,the charges heredid not give such notice to Roger Milliken individually.Whatever the intent andhowever innocent the error, the burden is not to be transferred to one who isinnocent of that error.Further,ample opportunity existed to amend the chargeagain: 3 months or less after the original and amended charges were filed, and wellwithin the statutory period, I referred,as notedsupra,to the amended charge ashaving been filed against"Roger Milliken as President."If that interpretation wasnot the General Counsel's and the Union's,and if it did not reflect the Union'sintent, there was neither protest from them nor amendment of the charge.The Respondent points out that inRepublican Publishing Company,et al.,icitedby the Union,the Board dismissed the complaint against "Bowles as Trustee"because the charge named"Bowles."The Union answers that the dismissalthere was based on the failure of the complaint to name Bowles as trustee, whilethe instant complaint does name Milliken individually.To this the reply is that,if omission of a name or proper designation from a complaint warrants dismissal,then ommision from the charge is as important for its failure to serve the purposeof giving notice.This is not a case of a technically erroneous listing which, in theabsence of other reasonable construction, can be held to have given notice to a personother than the one designated.It is understandable and not at all uncommon, fromcharge through final decision,to cite a corporation and a named officerquaofficer.A frequently taken and recognized step is not to be construed as something elsemerely because it is unnecessary.With respect to the findings made and remedydirected against Bowles, who"actually conducted"the business,theRepublicanPublishingcase is included in the footnote referenceinfrato cases involving orrelated to the principle of piercing the corporate veil. (Nor does the instant caseinvolve the question of a charge, sufficient to support a complaint,reinstated afterithad been dismissed because of a clerical error.)From the filing of the charges,through the protests and objections, to limitationof the original complaint to Darlington,and thereafter,the attempt has consistentlybeen made to show an interrelationship to the point of liability among the variouscorporations;Milliken has been referred to in his capacity as officer of Darlingtonand other corporations, not individually;and the intent thus disclosed and the factualfinding here of such intent are in harmony with the ruling that as a matter of lawRoger Milliken individually was not named in the charges.The distinction anddifference noted are carried out in the instant complaint,which is not broughtagainst "Roger Milliken, President"If it be argued that the latter would defeatthe purpose of this proceeding,that would be but recognition of the variance betweenthe amended charge and the complaint.This ground for dismissal was included as one of the reasons for my dismissalas against Roger Milliken of the second complaint in October 1958.While it becameunnecessary to pass on it at that time since the Board in its ruling of October 22,1958, relied upon and cited as "the sole ground" the first reason which I had stated,the very question has here been presented.Similarly, while decision on this groundmakes it unnecessary to consider other bases for dismissal,statement of such otherbases may serve to avoid future reference,argument,or hearing.173 NLRB 1085 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall soon turn to consideration of the evidence of violations heretoforeadduced and indicated for further hearing.We can here note that such evidence,characteristic of proof of corporate violation but not of individual liability, indicatesthat the charge, found to have been filed against Milliken as president, was properlyso filed: it may be small consolation, but the evidence warrants the charge as filedagainst him in his corporate capacity, not as an individual.Before leaving this point, it should be noted that there is no suggestion thatMilliken sought refuge behind a corporate entity and organized, maintained, ordissolved Darlington to avoid an obligation to comply, as successor or otherwise,with the Act or a Board order, to enable him to violate the Act without penalty,or to evade the Board's jurisdiction.Mere organization of a corporation for thepurpose of limiting financial liability, saving on taxes, or other common corporatepurpose does not make the owner of some or even most of the corporation's stock,with the extent of control of stock here suggested, personally liable for thecorporation's violations.The Board has pierced the corporate veil in cases of saleor dissolution and organization of a successor, where a scheme to evade has beenshown. But there is no warrant for piercing the corporate veil here to impose liabilityon Milliken individually under the allegations of the complaint as amended.Un-lawful intent in organizing the corporation has not been shown; and the findingsof violation heretofore made were, as notedinfra,based on acts chargeable toDarlington and Milliken, not individually but as its officer.His activity in connec-tion with the violations found, detailed by the Union, do not call for a proceedingor remedy against him individually under the Act and decisions thereunder orunder the principles of corporate law.The cases cited by the Union are distinguish-able by the tests noted aboveNone of them involved a complete cessation ofbusiness and permanent liquidation, as here.In theCookeville Shirt Company, et al.,case,2 cited by the Union and the Re-spondent, the complaint named French, an officer of the respondent company as arespondent in his individual capacity, and the remedial order was directed againsthim because of "the prominent role" played by him in the violations.3But theBoard there specifically refused to issue a blanket order against French in connectionwith other plants of which he was an officer, and the order against him did not coverany 8(a)(3) remedy, there being none in that case.Aside from the point, notedinfra,that the corporation is not a party here, we shall soon see that there would beno practical difference here so far as remedy is concerned were an order to runagainstMilliken in connection with the Darlington violations.We are not at themoment considering cases involving individuals who, as respondents, are individuallyliable for reinstatement and backpay because they sought to evade obligations, andwho can be reached by piercing the corporate veil.Nor, in the light of the rulingconcerning remedy in the Intermediate Report in the Darlington proceeding, isthere basis for further remedy hereAt most (this is a concession which may onlylead to further argument), consideringCookeville Shirt,and if greater personalinvolvement by Milliken than has been shown were found, we could here directa remedy against him limited to Darlington's operations with respect to the 8(a)(1)and (5) violations, and excluding the 8(a)(3) aspect with respect to reinstatementand backpay, as inJackson Daily News,4andSanco Piece Dye Works, Inc., et al5But as an additional remedy this would be quite meaningless and could not justifythe taking of testimony for the third time in this proceeding. It is unnecessaryto explain and further distinguish each of the other cases cited by counsel; allhave been examined and considered.As before, the request to bargain is here alleged to have been directed to Darling-ton, not to Milliken personally.No more than he was asked to bargain did the2 79 NLRB 667, 671.s Conceding that Darlington acted through its president, directors, and stockholders inviolating Section 8(a) (3) and (5), I cannot see how it could have committed those vio-lations with less involvement of Roger Milliken.As for the 8(a) (1) violations, we shallnote that they were not chargeable to Milliken individually and that they are not evennow alleged against him.4 90 NLRB 565.5 38 NLRB 690 Cf. alsoConsumers Lumber & Veneer Company, et al,63 NLRB 17In HMcLachlan & Company, Incorporated,et al.,45 NLRB 1113, the remedy ran againstan individual who, as stipulated, was "a person acting in the interest of" the corporateemployersSimilarly inNational Lumber Mills, Inc., et al, 37NLRB 700, the remedywas imposed against an individual who controlled a closed corporation.The 8(a) (3)remedy has been included in other cases, which embraced the element of piercing thecorporate veil. DARLINGTON MANUFACTURING COMPANY, ETC.335latter in his individual capacity refuse.Nor is there evidence of any other per-sonalviolation by him.For example, it is not claimed that he prompted the8(a) (1) violations found.Darlington is liable for its supervisors' acts under thedoctrine ofrespondeat superior.That doctrine does not impose liability on Millikenany more than it does on Darlington's chief active or operating executive, whounder the bylaws as previously shownis itstreasurer, Oeland.True, the original hearing was held on the issues of violations by Darlington.But we know from the General Counsel that, beyond the acts or statements broughtout in that hearing, evidence might conceivably be offered of "only one or twothings" not already in the record; there would be very few additional matters, likeRoger Milliken's speeches.Those speeches were cited at the first hearing to showDarlington's violations, and their rejection was not based on the fact that Millikenwas not a party.They were rejected because they were collateral to the issuesand would have opened the door to a mass of collateral testimony as pointed out atthat hearing and in the Intermediate Report thereafter issued.The testimony con-cerning those speeches would not have proved further violation of Section 8(a)(1)beyond those alleged and found; nor would they prove that the violations allegedin the complaint now before us were chargeable to Roger Milliken individually.Neither would a few acts or statements like Milliken's speeches have constitutedviolations of Section 8(a)(3) and (5) or add to the violation of those subsectionsalready found.Further, such additional acts or statements are not even includedamong the detailed allegations of violation of Section 8(a) (1) which are set forth inthe instant complaint against Roger Milliken. If it be urged that the acts andstatements would indicate such an attitude or animus by Milliken as would supportfindings of violation of Section 8(a)(3) and (5), the answer is that his attitudehas already and clearly been noted in connection with the finding of companymotive in terminating operations.Counsel for the Union did declare his inability at the time of the argument hereinto state what would be shown. But we must bear in mind that this complaintwas issued more than 3 months ago and that an early hearing has been anticipated;and,more significant, that 21/z years have elapsed since the filing of the chargewhich allegedly cited Milliken individually and presumably was and is based on ac-tivities by or chargeable to him.Under these circumstances there can be no justifica-tion for an additional hearing when, after the General Counsel has indicated that theproof would in general consist of that at the first hearing (it would be shown thatMilliken committed the unfair labor practices by and with Darlington and Deering,Milliken), the Union states only that proof will be submitted at the hearing to sup-port any allegations which the General Counsel has not substantiated.We do have clarification in the General Counsel's arguments that Milliken and theother directors are not "compartmentalized": they act as individuals as well asin their capacity as corporate representatives.But this argument, resting on thereference to evidence already received, does not call for further hearing; the evidencecan be considered as received here, and its sufficiency determined as a matter of law.Such procedure follows the line called for by the Union itself for stipulations to avoidrepetition of testimony.The General Counsel and the Union have acknowledged that Milliken is notguilty of so-called independent violation of Section 8(a)(1) (we have just notedthat there is no such allegation); this in spite of a statement which he made to apublic official concerning a "hard core" of union supporters, which statement was againcited by the General Counsel at the instant argument.Thus counsel for theproponents even now correctly treat this statement by Milliken as one charge-able to Darlington (it was so regarded in the Intermediate Report), not to Millikenindividually. In identical manner, the violations of Section 8(a)(3) and (5) depend,onMilliken's acts as representative of the corporation, not in an individual capacity.Since there is no indication that new or different evidence would now be offered, wecan evaluate such evidence at this time as offered against Milliken individually,and rule on it as on a motion to dismiss at the close of the General Counsel's case.(We have thus gone beyond a motion for summary judgment, which the Unionrecognizes.)The limitation to Milliken as officer, both in the proof received and in the proposedproof further warrants dismissal of this complaint. As officer of Darlington, he is andwill be included in any remedial provisions directed against that corporation.As forother corporations, should they be brought within the ambit of liability, the remedythere proposed or directed will similarly include corporate officers.We thus alreadyhave complete coverage of Miliken as officer to the extent that the charge refersto him as such; and, as just shown, no personal liability on his part even werethe charge construed as referring to him personally. 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDNor does the presence of Milliken individually solve any problem of remedy.Certainly if Darlington is not to be directed to go back into business, Milliken can-not be directed to enter the business and personally employ the discriminatees.Withrespect to backpay, were any to be directed, the remedy runs against Darlington, itsofficers, agents, successors, and assigns. In the latter connection we can compare arecent decision in which the Board declared the business agent "was acting for theUnion and within his authority when be engaged in the various actions that the TrialExaminer found violated the Act..Accordingly we find that (the businessagent), as agent for the Union, has similarly violated" the Act.The Board's orderwas there directed against the Respondent Union, "its representatives, officers, suc-cessors, assigns, and agents, including the Respondent Business Representative"; andthe notice to be posted called for the signature of "(the named agent), BusinessRepresentative." 6 Surely another hearing is not warranted to obtain an order againstMilliken as officer or agent of Darlington instead of against Darlington, its officers,agents, successors, and assigns.Neither am I aware of any request, to the TrialExaminer or to the Board in the Darlington portion of this proceeding, that theremedial order cite Milliken as an officer or agentOn behalf of Roger Milliken it is here further argued that, when it was pointedout at the beginning of the lengthy hearing in 1958 that Roger Milliken was not prop-erly before us as a respondent, the General Counsel could and should at that timehave sought enlargement of the scope of the Board's remand order to include him ifa complaint was not previously issued against him individually; and that the Boardand the General Counsel "are estopped, or would be abusing their discretion in notconsidering themselves estopped, presently to prosecute or entertain this or any otherproceeding against Roger Milliken which purports to be based upon the sameamended charge.."The law is well settled that there is no estoppel here.While that principle wasemphasized by the Respondent at the argument, there remains the plea of abuse ofdiscretion, which I must leave for action by the Board in the first instance shouldit be deemed necessary to consider this point.The further point is urged by the Respondent that, while the complaint allegesthat both Darlington and Deering, Milliken are engaged in commerce, Roger Milli-ken, the sole respondent herein, is not himself so engaged, nor is it alleged that heis;and that the Board lacks jurisdiction herein since there is no respondent who isalleged to be engaged in commerce within the meaning of the Act. (Here is perhapsa practical and immediate result of the procedural involvements and complications,of which the motion to consolidate and the order thereon are the most recent prior tothe problems here raised.) In support of its position, the Respondent cites the FifthCircuit's decision in theNational Paper Company et at.case 7Having gone so farin stating other grounds for dismissal of the complaint, I believe that we can safelysay at this point that it is unnecessary to pass upon this last.Contrary to the contention of the Respondent herein, I find that Roger Millikenwas "an agent," using the term in its generic sense, of Darlington in his capacity asofficer and director.But this is no more than saying that Darlington was liable forhis acts, as previously found, and that any remedial order against it runs against himin his corporate capacity.The attempt, legal and proper, has been made in the motion, at the argument(which, as notedsupra,was extended by all counsel beyond the scope of the motion),and in this Intermediate Report, to avoid protraction of this litigation. It is not forme to serve or indulge the predilections of counsel or to impose any personal notionsof my own on the issues before us. Thus we are not to consider the arguments ofcounsel addressed to the welfare of individuals or groups, or to be swayed therebyin passing upon the issues.This is a legal proceeding, and we are to proceed todecision according to the law in statute and cases.With respect to the question of remedy, which has proved disturbing and been madethe subject of exceptions and pleas (which I respect) for justice and the generalwelfare, it is not our function in this proceeding to amend the Act. But it may proveof some comfort to those who stand aghast at the idea of a violation without an ap-parent remedy, to point out that the situation in this case is self-limiting and does notindicate that the Act can be violated with impunity.We have seen that Darlingtonwent out of business; the evidence submitted does not show that it has been continuedunder a different name to permit violators to escape a remedial order while reapingthe benefits of the business.Whatever the factors which the Darlington stockholders0 Local49 of the SheetMetal WorkersAssociation(New Mexico Sheet MetalContractorsAssociation,Inc ),122 NLRB 1192.a N L.R B. v. NationalPaper Company,etal.,216 F. 2d 859, at 868, reversing 102NLRB 1569. DARLINGTON MANUFACTURING COMPANY, ETC.337weighed, corporations will not generally go out of business and liquidate their hold-ings to avoid dealing with a union.Where such steps are taken, financial loss willnormally result and there will certainly follow the loss of profits and of that hopefor future profits which motivated the enterprise. (If one thinks of motivation otherthan hope for profit, satisfaction of that motivation, whatever it be, will be denied asthe business is liquidated.)If this does not line the pockets of those discriminatedagainst, no more are they compensated when an employer is unable to pay; and itisnot our broad social function to provide compensation and a remedy beyond theprovisions of the Act.The fact remains that the situation here will hardly becomecommon.On the basis of the findings of fact and upon the entire record in the case to date,I conclude that no charge has been filed against Roger Milliken, and that he has notindividually, as distinguished from his capacity as officer and director of Darlington,engaged in unfair labor practices within the meaning of Section 8(a)(1), (3), or(5) of the Act. It is unnecessary to repeat here the earlier conclusion of law thatthe Union is a labor organization within the meaning of Section 2(5) of the Act,or, for the reasons set forthsupra,to find or conclude whether Roger Milliken, thesole respondent cited in this complaint, was engaged in interstate commerce withinthe meaning of Section 2(5) of the Act.[Recommendations omitted from publication.]SECOND SUPPLEMENTAL INTERMEDIATE REPORTAND RECOMMENDED ORDERDelay in the decision of this case has brought forth further hearings, requiredadditional Intermediate Reports, and encouraged desperate dialectics.Bearing inmind that our concern has been with the situation in and about 1956, this install-ment might well be called The Apotheosis of The Insignificant. (This is intended,not in disparagement of the parties, counsel, or any of them but as encouragementto a decision more effective and determinative than the Trial Examiner's reports,first made a long time ago and then several times since.)The portion immediatelybefore us has already been on preliminary inspection by the courts and has extendedby more than 1 year the serialization of the problems involved.The Intermediate Reports issued herein on April 30, 1957, April 30, 1959, andDecember 31, 1959, were before the Board when by notice of motion dated Janu-ary 9, 1961, the Union moved that the Board remand the proceeding to receive newlydiscovered evidence.The Board granted this motion on February 15, 1961, andproceedings then were held in the United States District Court for the Middle Dis-trict of North Carolina and in the United States Court of Appeals for the FourthCircuit.Thereafter a notice of hearing issued on January 22, 1962, and a hearingwas held before me on February 5, 1962, at Winston-Salem, North Carolina.The issue at this hearing concerned the merger of Deering, Milliken & Co., Inc.,into Cotwool Manufacturing Corporation and the effect thereof on any responsibilityof the former or its successor, Deering, Milliken, Inc., for the unfair labor practicesof Darlington or to remedy those unfair labor practices IAt the close of the hearing, counsel were heard in brief oral argument. Pursuantto leave given to all parties, briefs have been filed by the General Counsel, theUnion, and the Respondents, the time to do so having been extended.The stipulations and testimony concerning the relationship between Deering, Milli-ken & Co., Inc. (and its successors) and the various mill corporations in 1960, re-ceived at the hearing, are by the remand, deemed material to the present inquiry.Although reference will necessarily be made to the evidence with respect to othermills, Iconsider it unnecessary to go beyond the relationship between Deering,Milliken & Co., Inc., and Darlington since that is the primary issue to be determinedin connection with the question of responsibility which is before us.The evidencehere is to be weighed and, by a process of working backward as urged by the GeneralCounsel, deductions are to be made concerning the situationas itexisted in 1956,with a finding that Deering, Milliken & Co., Inc., "had caused the discrimination."(This latter is not quite the same as the claim of single-employer status )By comparison with the problems previously considered, the additional mattersoffered at this hearing provide relatively little problem.The issue litigated in thesecond hearing and covered in the third Intermediate Report was the relationshipbetween Deering, Milliken & Co, Inc, and Darlington, and the conclusion was lim-i All findings,conclusions,recommendations, and responsibility with respect to Deering,Milliken & Co, Inc., herein attach to Deering, Milliken, Inc, its successor by merger andchange of name 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDited to that; that hearing, although left open for a time for the purpose, was notextended to the relationship between the former and the various other corporations.In this latest hearing, our inquiry although more brief refers to the various manu-facturing companies.There is neither conflict nor contradiction with respect to the facts adduced; thelone witness now called, Minot K. Milliken, who had previously testified as vicepresident, treasurer, and a director of Deering, Milliken & Co., Inc., was not cross-examined.But the opinions of the parties and their arguments based on these factsare antipodal.The exhibits received at this hearing were primarily offered and received as back-ground to support and explain the oral testimony and the action taken.They havebeen examined and relied on to the extent that the parties have themselves indicatedand relied on them.Upon the entire record at this hearing, considered both sep-arately and in conjunction with the record previously made in this case, I make thefollowing:FINDINGS OF FACT (WITH REASON THEREFOR)In the spring of 1960 Deering, Milliken & Co., Inc., heretofore admitted andfound to be a sales and factoring corporation, and The Cotwool ManufacturingCorporation, a manufacturing corporation which owned (in the generic sense) anumber of mills, were merged; and the new entity by change ofname isnow knownasDeering,Milliken, Inc.The latter is a manufacturing, sales, and factoring or-ganization, and the Respondents point out that for the first time here all of thosefunctions are performed by one corporation.The General Counsel has previouslyand now seeks to show that all of these functions, particularly the first, were per-formed by Deering, Milliken & Co., Inc., in and about 1956 with special referencetoDarlington.Working determinedly, but necessarily within the limit of available facts, theGeneral Counsel has brought out that the merger was effected after a series of in-formal meetings which began in the late autumn of 1959 or January 1960 and wereattended by Roger Milliken, Minot K. Milliken, Francis G. Kingsley, and GerrishH. Milliken, each of whom was and is an officer of both Deering, Milliken & Co.,Inc, and Cotwool. (Minot Milliken testified that not a week went by but he dis-cussed some phase of the business of the two companies.)The first formal meetingof the directors of both corporations was held on April 5, 1960; and the mergeror reorganization was formally agreed upon in May and consummated, it was indi-cated, in June 1960 and thereafter.Members of the Milliken family, i.e.,descendantsof Seth Milliken, collectivelyowned a majority of the shares of both merging corporations, but individual owner-ship by the various descendants was not the same in both. Some owned stock inone of the companies, some in both but in different amounts. Stock ownership wasquite different after the merger, the holders of shares of Deering, Milliken, Inc., own-ing aliquot interests in the combined assets.Minot Milliken testified that the merger was prompted by two factors: adminis-trative problems, and tax considerations of growing significance.The latter werenot explored, but concerning the administrative problems it was explained that therehad been a conflict of interest between Deering, Milliken & Co.. Inc , whose costshad been increasing as its services for Cotwool had been expanding, and Cotwool,which was the beneficiary of those expanding services.The meetings were held andaction taken to provide a fair arrangement among the stockholders of both companiesFor whatever conclusions may be argued from this, we may note that after themerger, and in the latter part of 1960, several subsidiaries of Cotwool (by that timepresumably subsidiaries of the new corporation) were in status merged into theparent company. The motion for the instant remand was based on the announcementof the new divisional setup in connection with these latter mergersThe press re-lease was prepared by Roger Milliken, who was president of the merged corporationsand is president of Deering,Milliken, Inc.We have seen that as between Deering, Milliken & Co, Inc, and Cotwool, themerger was accomplished to resolve administrative problems and to obtain tax ad-vantages.Itwas brought out that since the merger, Deering, Milliken, Inc., hascontinued the selling and factoring functions formerly performed by Deering. Milli-ken Co., Inc., and that with former Cotwool employees it has continued Cotwool'smanufacturing operationsAll of this, including an equitable arrangement to coverservices and charges therefor, could be accomplished by previously wholly independ-ent companies.In this connection we note the testimony that the renorting methods were notchanged after the merger; that boards of directors of the affected mills were changed, DARLINGTON MANUFACTURING COMPANY, ETC.33)but the officers and managing personnel retained their prior functions; and that therehas been no substantial change in methods with respect to sales, in insurance planscovering the former Cotwool mills, vacation plans, purchasing arrangements, techni-cal assistance to mills, or recruitment policy (these considered in the IntermediateReport of December 31, 1959).All of this is as consonant with independent statusbefore merger and certainly with absence of that measure of control which hereconcerns us as with the earlier single-employer status which has been alleged. Inthe affidavit in support of the motion for this remand it is stated that the manufac-turing divisions may have existed for many years. (That they were owned by ordivisions of Cotwool, not of Deering, Milliken & Co., Inc., has been explained.) Itcan similarly be urged that the merger may be indicative of prior single-employerstatus; but by the same token, it may not be. The fact of status prior to the mergerand specifically in 1956 needs to be proved.Merger to effect a more equitable arrangement does not prove a preexisting singleemployer status.Rather, such a status might result in informal changes and transferswithout a merger.Nor is that status shown by a subsequent merger to achievesavings.Neither does it appear that the relationship and problems between Cotwool andDeering, Milliken & Co., Inc., were similar to those between the latter and the cot-ton goods mills generally and Darlington specifically. in fact it was testified thatthe administrative problems so-called did not exist with respect to the cotton mills.The merger before us was prompted by problems with respect to mills owned byCotwool, andotherthan and different from any with which we have been concerned.In short, the current aspect of these proceedings can be summarized as follows:Deering,Milliken & Co., Inc., denying that it controlled Darlington and was in asingle-employer status with it, had claimed that it was not itself a manufacturing com-pany.The published stories which emanated from the press release of December 28,1960, indicate that Deering, Milliken, Inc., which had been formed from the mergerofCotwool Manufacturing Corporation and Deering, Milliken & Co., Inc., is amanufacturing company, and thus appeared to give the lie to the claim previouslymade by the latter and analyzed in the Intermediate Report of December 31, 1959.The evidence now received shows that the Union's impression noted in the motion ofJanuary 9, 1961, was erroneous, and that the manufacturing functions of Deering,Milliken, Inc., stemmed from Cotwool and mills which Cotwool had controlled. Infact,most of the mills listed in the release were, in a single exhibit received at anearlier hearing, shown to be divisions or subsidiaries of Cotwool.The GeneralCounsel urges that what appear to be descriptive references to retention and con-tinuance of duties at other mills (in one case the phrase used is "also is Treasurer") reveal "a recognition that the entire entity included" such other mills; theUnion's argument is that these references show that the new corporation took forgranted that it controlled the nonwholly owned mills. I find that although now in-cluded in the divisions of Deering, Milliken, Inc., the mills actually covered by therelease have not been shown to have borne such a relation to Deering, Milliken &Co . inc.,rn the Intermediate Report of December 31, 1959, cases were cited to show thatwhere, under the conditions there detailed, there is no joint labor policy or exerciseof control over labor policies, even common ownership does not make one entityliable for violations of another.Conceivably what was said or done in 1960 mightindicate such necessary control as would warrant a finding of common liability. Butfor such a finding as of 1956. we must now find that the vital elements of controlwere exercised at that time.Continuity must be shown in order to connect the 1956situation with the 1960 events so that by a process of working backward the sub-sequent can be related to and equated with the prior.Events and activities amongcertain companies in 1960 do notipso factorelate to our 1956 situation, and thequestion remains, what were the facts in 1956?Aside from the absence of necessary proof of single-employer status in 1960, 1 cansee no sufficient relevance of events among other companies in 1960 to the issue be-fore us, that issue being single-employer status as a basis for the liability which wascreated in 1956.Evidence of events in 1960 shows no more than relationship be-tween Deering, Milliken & Co, Inc., and certain corporations other than Darlington;itdoes not show this as of 1956 with respect to Darlington, which cannot be sub-stituted for the corporations cited as of 1960. I therefore find that the e' fencereceived concerning Deering, Milliken & Co., Inc., and other corporations in 1960does not affect the findings made concerning single-employer status when, as pre-viously found, the Act was violated and when Darlington became liable for suchviolations.Nor does this evidence indicate liability by succession to Darlington'sobligations and responsibilities.672010--63-v o l 139-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsofar as succession is concerned, and without repeating the examples cited andthe analysis made in the Intermediate Report of December 31, 1959, it may be said(until the Board speaks otherwise) that where the element of control there describedhas not been shown, the test of liability of one entity for the violations by another isas follows:Referring to the entity which is now sought to be held, has that entitytaken over or succeeded to the assets and interests of the violator other than at arm'slength as by abona fidepurchase for value or an open market acquisition?Thusfor example, aside from control, analter egoattempt to act for the violator, a prefer-ential transfer and attempt to continue the violator's business merely under anothername-these would indicate liability of the successor. It is that very element ofidentity or substitution which provides the basis for a finding of liability where thereis common control or general transferability.For in these latter situations the com-munity or continuance of control provides the element of benefit which has beenobtained or sought by a preferential assumption while the concomitant liability foundhas been evaded. But as the analysis of the evidence previously received has shown,preference and evasion have not been shown.The instant hearing has thus brought the answer to several questions posed bythe remand application, as noted in the circuit court's opinion of October 13, 1961.We now have the facts concerning the merger of Deering, Milliken & Co, Inc., andCotwool. It has not been shown that the press "announcement (of December 1960)was inconsistent with the earlier contention of Deering, Milliken & Co., Inc. that itwas not engaged in manufacturing operations."That announcement referred to finegoods, worsted, and woolen divisions, not to print cloth mills, like Darlington, as thecircuit court pointed out.Control of mills by the new Deering Milliken, Inc., throughits succession to Cotwool does not show prior control by Deering, Milliken & Co., Inc.Cotwool's control of various mills in 1960 does not indicate that it similarly con-trolledDarlington in 1956, or that Darlington did.Nor are the 1960 activities con-nected with Darlington, which has not existed for several years except perhaps byprolongation because of these proceedings.Despite the passage of time, the report of April 30, 1957, is and will be before theBoard for consideration, and it may be of some help to allude here to an argumentwhich, if not raised before me may nevertheless at some time be deemed worthy ofresolution.This is that backpay should be awarded until the date when Darlingtonofficially "ceased its existence."But the answer to that proposal or argument is thatthe question of remedy resolves not around Darlington's existence as a corporationbut around its continuance of operations, when employees could work and be paid.Were the argument of continued existence followed, what would be said were therespondent an individual rather than a corporation?As for any concern 2 over the absence of deterrent to commission of unfair laborpractices if a violator is permitted to go scot free, i.e., without application of a back-pay and reinstatement remedy, it should be noted that such circumstances are self-limiting.The Board has not been deluged with such cases, and for good reason.This situation exists only where the employer goes out of business, a drastic stepindeed to avoid the usual remedy.Quite different are cases (some of these will benotedinfra)of plant removal, sale, partial closing, etc.In the Supplemental Report of December 31, 1959, I declared that no objectionwas raised to bringing in of the additional respondents in that remand proceeding.The transcript shows that counsel for the respondents was there willing to have theproceeding extended to all who had previously been served with a charge. In viewof my findings, it appeared unnecessary to explain further or to support my declara-tion to that effect. Since the respondents thereafter questioned this, it may at thistime be pointed out that the limitation of Section 10(b) of the Act is against issuanceof an unfair labor practice complaint against a person not served with a timelycharge; but that the statutory limitation does not apply where the General Counselseeks to extend the remedy only and wherealter egoor single-employer status exists?2 It is within the Board's functions to consider practical effects, as it does.With respectto concern for the effect of the recommendations, the Board has in another connectionstated: " . . any conclusion as to detrimental effects of the Act here would be born ofspeculation, and we do not believe that speculation is a sufficient basis to support a findingthat it will not effectuate the national policies set forth in the Act to proceed in the case."(West India Fruit and Steamship Company, Inc,130 NLRB 343, 366.)8 Although such questions, especially when not alleged in the complaint, may be left forcompliance, that or similar reasoning presumably prompted the remandorderof Decem-ber 16, 1957, and the acquiescence of the respondents, just noted.Cf the following fromN L R B. v. Aluminum Tubular Corp, et al.,299 F. 2d 595 (C A. 2) : "A 'finding' that onecompany is the 'alter ego' of another is a conclusion of law, not entitled to the benefit of11section 10(e) of the National Labor RelationsAct.. . . DARLINGTON MANUFACTURING COMPANY, ETC.341Hence, "jurisdiction" may be extended for purposes of remedy where single-employerstatus is shown.However strained some arguments in the past in support of jurisdic-tion (these have frequently been based on little more than a sense of necessity andnebulous "justice"); however skillful, as in the instant case, the argumentscontra;the distinction between unfair labor practice violation and liability for remedy shouldbe clear, as should be the limitation of Section 10(b) to the former.Since this is a Supplemental Intermediate Report, it may be helpful to considerbriefly some decisions which the Board has issued during the pendency of this case.Of course, what had been noted in the various Intermediate Reports herein was be-fore the Board when those decisions were issued, as it was when their respectiveIntermediate Reports were made.InThe R. C. Mahon Company 4case, as the Board pointed out inBonnie Lass,infra,"the operation was still required and being performed, having only been letout on contract."The Board ordered Mahon to reopen the closed departments, re-sume the operation, and effect full reinstatement with backpay, "no more than ad-ministrative alterations" being required.InBonnie Lass Knitting Mills, Inc.,5the employer's business operations were beingcontinued, but on a substantially reduced scale.There again the contrast with theinstant situation is clear.The Board ordered reinstatement if full-scale or manu-facturing operations were resumed; otherwise, backpay until the respective discrim-inatees secured substantially equivalent employment elsewhere.InBarbers Iron Foundry,6the Board in 1960 directed backpay for the period ofthe temporary closing of the plant?The refusal to order unconditional reinstate-ment or backpay after the discriminatory permanent closing suggests confirmationpro tantoof the original recommendations herein.InMorris and David Yoseph, d/b/a M. Yoseph Bag Company,8on its finding thatthe employer "did not cease functioning entirely" when the employees were discrimi-natorily discharged, the Board directed payment of backpay until the business wassold or until the employer in fact ceased functioning.To the extent that operationswere partially continued, the Board may have analogized that situation with the factsinMahonandBonnie Lass.Again, reinstatement was conditioned upon resumptionof operations.This attempt to distinguish the "tangled underbrush of past cases" among them-selves and from the instant case may lead to the impression that the principlesinvolved have been "not always clear.consistent or reconcilable." 0But theyare in fact reconcilable and consistent with the recommendations heretoforemade in this case with respect to the remedy, and of course the findings of unfairlabor practice.As for the issue of single-employer status, further reference may be made to thatportion of the Intermediate Report of December 31, 1959,10 which included ananalysis of theJ.G. Roy andSonsCompany11andBachman Machine Company12cases.The criterion of common control of labor policy rather than mere commonownership was applied by the General Counsel in the recent Section 10(1) proceedinginvolving the Knight Newspapers; 13 and a temporary injunction there issued because,despite admitted common ownership, there did not appear to be common controlof labor policy. If common ownership without common control is consistent withthe existence of "neutrality" in connection with secondary boycotts,a fortiorisuchownership without common control does not warrant a finding of single-employerstatus here for purposes of remedy.4118 NLRB 1537.6126 NLRB 1396.6126 NLRB 307 There was no such condition in the instant case.As pointed out in the first Inter-mediate Report, Darlington's closing was immediate and orderly as the work in processwas completed.6128 NLRB 211.9Northwestern States Portland CementCo. v. Minnesota, 358 U.S. 450, 45710While reference is being made to the Intermediate Report of December 31, 1959, atypographical correction can be made by inserting the words "issues" after "legal" atthe end of the first line of footnote 8011118 NLRB 286; 251 F. 2d 771 (C.A. 1) ; 120 NLRB 1016.i2121 NLRB 1229; 43 LRRM 2645 (D.C. E. Mo) ; 124 NLRB 743.l6Thomas Roumell, Reg. Dar. v. Miami Newspaper Printing Pressmen Local No. 46(Knight Newspapers, Inc.),198 F. Supp. 851 (D.C. E. Mich ). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn another recent case,14 the Board has reiterated the factors of controlling owner-ship,common control generally,and centralized control of labor relations.Again,even where there were separate bargaining units and the labor relations of twocorporations were conducted separately, the Board found single-employer status;but the labor relations of both companies were there controlled by the same owners,and there was an interchange of employees,equipment,and contract work.15The General Counsel argues an analogy withLocal 138, International Union ofOperating Engineers, et at. (Nassau and Suffolk Contractors' Association, Inc.)16and the direction there that a responsible party, although in the background, remedyunfair labor practices found.The question of control by and responsibility of Deer-ing,Milliken & Co., Inc., has previously been considered in detail even though thisanalogy was not.The question of jurisdiction was featured in the recent case ofPeninsular & Oc-cidental Steamship Company, et al.17Going beyond the element of ownership, theBoard there held that the chief respondent had full control of the vessel and was infact the employer of its crew and that other companies were merely its instrumental-ities. (The relative significance of ownership and other factors herein have previouslybeen indicated.)Similar findings beyond ownership were made in the leadingcasethere relied on by the Board,West India Fruit and Steamship Company, Inc.et al.18Neither with respect to remedy against the original respondent nor single-employerstatus do the Board's recent decisions warrant modification of the findings, con-clusions,or recommendations heretofore made.Given the opportunity, on the basisof activities by other companies in 1960, to prove a single-employer status betweenDarlington and Deering, Milliken & Co., Inc., in 1956, the General Counsel has notshown that, whatever the present or 1960 connection between Deering, Milliken, Inc.,and other companies, that relationship and specifically a single-employer statusexisted in 1956 and that it included Darlington.Upon the basis of the above findings of fact, and upon the entire record at thishearing and in the case,Imake the following:CONCLUSION OF LAW 191.Deering,Milliken & Co., Inc. (Deering, Milliken, Inc.), is not responsible forthe unfair labor practices of Darlington Manufacturing Company, or to remedy thoseunfair labor practices.20[Recommendationsomitted from publication.]14 Amalgamated Lithographers of America,et al.(Miami PostCompany),130 NLRB968, 975.15Aluminum Tubular Corporation,et al.,130 NLRB 1306.10 123 NLRB1393, 1405.17 132 NLRB 10.1$130 NLRB 343, 347-348.19 The conclusion and recommendationherein supplement those heretofore made in thiscase.20This conclusion is in the languageof the remand order of February 15, 1961.Stewart & Co.andWarehouse EmployeesUnion, Local No. 570affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Petitioner.Case No. 5-RC-3784.October 18, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert A. Gritta, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.139 NLRB No. 21.